Exhibit 10.1

Execution Version

 

 

 

VISHAY INTERTECHNOLOGY, INC.

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF JUNE 24, 2008

COMERICA BANK,
AS LEAD ARRANGER, BOOK RUNNING MANAGER AND
ADMINISTRATIVE AGENT

BANK OF AMERICA N.A. AS CO-SYNDICATION AGENT

JPMORGAN CHASE BANK, N.A AS CO-SYNDICATION AGENT

HSBC BANK USA, NATIONAL ASSOCIATION AS DOCUMENTATION AGENT

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS         Page 1.  DEFINITIONS  1    1.1  Certain Defined Terms 
1    1.2  Euro  28    2.  REVOLVING CREDIT  30    2.1  Commitment  30    2.2 
Accrual of Interest and Maturity; Evidence of Indebtedness  31    2.3  Requests
for and Refundings and Conversions of Advances  32    2.4  Disbursement of
Advances  34    2.5  (a) Swing Line Advances  36    2.6  Prime-based Interest
Payments  44    2.7  Eurocurrency-based Interest Payments and Quoted Rate
Interest
Payments  44    2.8  Interest Payments on Conversions  45    2.9  Interest on
Default  45    2.10  Optional Prepayment  45    2.11        Determination,
Denomination and Redenomination of Alternative        Currency Advances  46   
2.12  Prime-based Advance in Absence of Election or Upon Default  47    2.13 
Revolving Credit Facility Fee  47    2.14  Currency Appreciation; Mandatory
Reduction of Indebtedness  47    2.15  Optional Reduction or Termination of
Revolving Credit Aggregate Commitment  49    2.16  Extensions of Revolving
Credit Maturity Date  50    2.17  Revolving Credit Optional Increase  52   
2.18  Application of Revolving Credit Advances  54    2.19  Additional Mandatory
Prepayments  54    3.  LETTERS OF CREDIT  55    3.1  Letters of Credit  55   
3.2  Conditions to Issuance  55    3.3  Notice  57    3.4  Letter of Credit
Fees  57    3.5  Other Fees  59    3.6  Drawings and Demands for Payment Under
Letters of Credit  59    3.7  Obligations Irrevocable  61    3.8  Risk Under
Letters of Credit  62    3.9  Indemnification  63    3.10  Right of
Reimbursement  64    3.11  Existing Letters of Credit  65    4.      TERM LOAN 
65    4.1  Term Loan  65 


i

--------------------------------------------------------------------------------


  4.2  Accrual of Interest and Maturity; Evidence of Indebtedness  65    4.3 
Repayment of Principal  66    4.4  Requests for Term Loan Advances; Refundings
and Conversions of        Advances of Term Loan  67    4.6  Prime-based Advance
in Absence of Election or Upon Default  71    4.7  Interest Payments; Default
Interest  71    4.8  Optional Prepayment of Term Loan  72    4.9  Mandatory
Prepayment of Term Loan  73    4.10  Use of Proceeds  74    4A.   MARGIN
ADJUSTMENTS  74    4A.1        Margin Adjustments  74    4A.2  Margins  75   
5.  CONDITIONS  75    5.1  Execution of this Agreement and the other Loan
Documents  75    5.2  Corporate Authority  76    5.3  Collateral Documents and
Guaranties  76    5.4  Representations and Warranties — All Parties  76    5.5 
Compliance with Certain Documents and Agreements  76    5.6  Opinion of Counsel 
76    5.7  Certificates  77    5.8  Payment of Fees  77    5.9  Other Documents
and Instruments  77    5.10  Continuing Conditions  77    6.  REPRESENTATIONS
AND WARRANTIES  77    6.1  Corporate Existence  77    6.2  Due Authorization —
Company  78    6.3  Due Authorization — Significant Subsidiaries  78    6.4 
Title to Material Property  78    6.5  Encumbrances  78    6.6  Subsidiaries 
78    6.7  Taxes  79    6.8  No Defaults  79    6.9  Compliance with Laws  79   
6.10  Enforceability of Agreement and Loan Documents  79    6.11 
Non-contravention — Company  80    6.12  Non-contravention — Other Parties  80 
  6.13  No Litigation — Company  80    6.14  No Litigation — Other Parties  80 
  6.15  Consents, Approvals and Filings, Etc.  81    6.16  Agreements Affecting
Financial Condition  81    6.17  No Investment Company; No Margin Stock  81   
6.18  ERISA  82    6.19  Environmental Matters and Safety Matters  82    6.20 
Accuracy of Information  83 


ii

--------------------------------------------------------------------------------


7.      AFFIRMATIVE COVENANTS  84    7.1          Preservation of Existence,
Etc.  84    7.2  Keeping of Books  84    7.3  Reporting Requirements  84    7.4 
Tangible Net Worth  85    7.5  Leverage Ratio  85    7.6  Fixed Charge Coverage
Ratio  86    7.7  Inspections  86    7.8  Taxes  86    7.9  Further Assurances
and Information  86    7.10  Insurance  86    7.11  Indemnification  87    7.12 
Governmental and Other Approvals  87    7.13  Compliance with Contractual
Obligations and Laws  87    7.14  ERISA  88    7.15  Environmental Matters  88 
  7.16  Significant Subsidiaries  89    7.17  Security and Defense of
Collateral  92    7.18  Vishay Israel  93    7.19  Use of Proceeds  93    8. 
NEGATIVE COVENANTS  93    8.1  Capital Structure, Business Objects or Purpose 
93    8.2  Limitations on Fundamental Changes  94    8.3  Guaranties  95    8.4 
Debt  95    8.5  Liens  97    8.6  Dividends  98    8.7  Investments  98    8.8 
Accounts Receivable  100    8.9  Transactions with Affiliates  100    8.10 
Intentionally Omitted  101    8.11  Prohibition Against Certain Restrictions 
101    8.12  Intentionally omitted  101    8.13  Amendment of Subordinated Debt
and Other Debt Documents and        Permitted Securitizations  101    8.14 
Payment or Prepayment of Other Debts  101    9.  DEFAULTS  102    9.1  Events of
Default  102    9.2  Exercise of Remedies  105    9.3  Rights Cumulative  105   
9.4  Waiver by Company and Permitted Borrowers of Certain Laws  105    9.5 
Waiver of Defaults  106    10.  PAYMENTS, RECOVERIES AND COLLECTIONS  106   
10.1  Payment Procedure  106 


iii

--------------------------------------------------------------------------------


  10.2       Application of Proceeds of Collateral  108    10.3  Pro-rata
Recovery  108    10.4  Set Off  108    11.     CHANGES IN LAW OR CIRCUMSTANCES;
INCREASED COSTS  109    11.1  Reimbursement of Prepayment Costs  109    11.2 
Eurocurrency Lending Office  110    11.3  Availability of Alternative Currency 
110    11.4  Refunding Advances in Same Currency  110    11.5  Circumstances
Affecting Eurocurrency-based Rate Availability  110    11.6  Laws Affecting
Eurocurrency-based Advance Availability  111    11.7  Increased Cost of
Eurocurrency-based Advances  111    11.8  Indemnity  112    11.9  Judgment
Currency  112    11.10  Capital Adequacy and Other Increased Costs  113   
11.11  Substitution of Lenders  113    11.12  Right of Lenders to Fund through
Branches and Affiliates  114    12.  AGENT  115    12.1  Appointment of Agent 
115    12.2  Deposit Account with Agent or any Lender  115    12.3  Exculpatory
Provisions  115    12.4  Successor Agent  116    12.5  Loans by Agent  116   
12.6  Credit Decisions  116    12.7  Intentionally Omitted  117    12.8  Agent’s
Fees  117    12.9  Nature of Agency  117    12.10  Authority of Agent to Enforce
This Agreement  117    12.11  Indemnification  117    12.12  Knowledge of
Default  118    12.13  Agent’s Authorization; Action by Lenders  118    12.14 
Enforcement Actions by Agent  119    12.15  Collateral Matters  119    12.16 
Syndication Agent and Documentation Agents  120    12.17  No Reliance on Agent’s
Customer Identification Program  121    13.  MISCELLANEOUS  121    13.1 
Accounting Principles  121    13.2  Consent to Jurisdiction  121    13.3  Law of
Michigan  122    13.4  Interest  122    13.5  Closing Costs; Other Costs  122   
13.6  Notices  123    13.7  Further Action  124    13.8  Successors and Assigns;
Assignments and Participations  124    13.9  Indulgence  128 


iv

--------------------------------------------------------------------------------


        13.10       Counterparts  128  13.11  Amendment and Waiver  128  13.12 
Taxes and Fees  130  13.13  Confidentiality  130  13.14  Withholding Taxes  130 
13.15  ERISA Restrictions  131  13.16  Restatement Date  133  13.17 
Severability  133  13.18  Table of Contents and Headings; Construction of
Certain Provisions  133  13.19  Independence of Covenants  133  13.20  Reliance
on and Survival of Various Provisions  133  13.21  WAIVER OF JURY TRIAL  133 
13.22  Complete Agreement; Amendment and Restatements  134  13.23  Patriot Act
Notice  134  13.24  Advertisements  134  13.25  Electronic Transmissions  134   
  [Schedules and Exhibits will be provided to the Securities and
Exchange Commission, Supplementally, upon request.] 


v

--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

     THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is made as
of the 24th day of June, 2008 by and among Lenders (as defined below), Comerica
Bank, as Lead Arranger, Book Running Manager and Administrative Agent for
Lenders (in its capacity as Administrative Agent, “Agent”), JPMorgan Chase Bank,
N.A. as Co-Syndication Agent, Bank of America N.A. as Co-Syndication Agent, HSBC
Bank USA, National Association as Documentation Agent, Vishay Intertechnology,
Inc., a Delaware corporation (“Company”) and the Permitted Borrowers (as defined
below and collectively with Company, the “Borrowers”) from time to time
signatory hereto.

RECITALS

     A. The Borrowers have requested that Lenders amend and restate that certain
Third Amended and Restated Credit Agreement dated as of April 20, 2007 (as
amended the “Prior Credit Agreement”).

     B. Lenders are prepared to amend and restate the Prior Credit Agreement and
to continue to extend credit to the Borrowers by amendment, restatement and
renewal (but not in novation) of the Prior Credit Agreement, but only upon the
terms and conditions set forth in this Agreement.

     NOW THEREFORE, BORROWERS, AGENT, AND LENDERS AGREE:

     1. DEFINITIONS

     1.1 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:

     “Account Party(ies)” shall mean, with respect to any Letter of Credit, the
account party or parties (which shall be any Borrower and/or any Significant
Subsidiary which is not a Permitted Borrower hereunder jointly and severally
with Company) as named in an application to Agent for the issuance of such
Letter of Credit.

     “Advance(s)” shall mean, as the context may indicate, a Revolving Credit
Advance, a Term Loan Advance or a Swing Line Advance (including without
limitation any readvance, refunding or conversion of such Revolving Credit
Advance, Term Loan Advance or Swing Line Advance pursuant to Sections 2.3,
2.5(c) or 4.4 hereof) and any advance in respect of a Letter of Credit under
Section 3.6 hereof (including without limitation the unreimbursed amount of any
draws under Letters of Credit) and shall include, as applicable, each
Eurocurrency-based Advance, Quoted Rate Advance and Prime-based Advance. For the
avoidance of doubt, Advances hereunder shall include all borrowings under the
Prior Credit Agreement and still outstanding as of the Restatement Date.

     “Affected Lender” shall have the meaning set forth in Section 11.11 hereof.

--------------------------------------------------------------------------------

     “Affiliate” shall mean, with respect to any Person, any other Person or
group acting in concert in respect of the first Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with such first Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person or group of Persons, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise. Unless otherwise indicated, or the context otherwise requires,
“Affiliates” as used herein shall mean Affiliates of Company.

     “Agent” shall mean Comerica Bank, a Texas banking association, acting as
administrative agent hereunder, or any successor administrative agent appointed
in accordance with Section 12.4 hereof.

     “Agent’s Correspondent” shall mean for Advances in eurodollars, Agent’s
Grand Cayman Branch (or for the account of said branch office, at Agent’s main
office in Detroit, Michigan, United States); for Advances in other Alternative
Currencies, at such bank or banks as Agent may from time to time designate by
written notice to the Borrowers and Lenders.

     “Agent’s Fees” shall mean those fees and expenses required to be paid by
Company to Agent under Section 12.8 hereof.

     “Alternate Base Rate” shall mean, for any day, an interest rate per annum
equal to the Federal Funds Effective Rate in effect on such day, plus one
percent (1%).

     “Alternative Currency” shall mean Japanese Yen (“¥”), British Pounds
Sterling (“Sterling”) and the Euro, and, subject to availability and to the
terms and conditions of this Agreement, such other freely convertible foreign
currencies, as requested by any of Borrowers and acceptable to Agent and
Lenders, in their reasonable discretion.

     “Applicable Fee Percentage” shall mean, as of any date of determination
thereof, the applicable percentage used to calculate certain of the fees due and
payable hereunder, determined by reference to the appropriate columns in the
Pricing Matrix attached to this Agreement as Schedule 4.1.

     “Applicable Interest Rate” shall mean the Eurocurrency-based Rate, the
Prime-based Rate or, with respect to Swing Line Advances, the Quoted Rate, as
selected by a Borrower from time to time subject to the terms and conditions of
this Agreement.

     “Applicable Margin” shall mean, as of any date of determination thereof,
the applicable interest rate margin, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Schedule 4.1.

     “Asset Sale” shall mean the sale, transfer or other disposition by any
Borrower or any of their Subsidiaries of any asset to any Person (other than to
a Borrower or a Guarantor).

     “Assignment Agreement” shall have the meaning ascribed to such term in
Section 13.8(c) hereof.

2

--------------------------------------------------------------------------------

     “Authorized Officer” shall mean the Chairman, any Vice Chairman, President,
Treasurer, CFO, or the Corporate Controller of Company or any applicable
Subsidiary, as the case may be, or any person otherwise designated by Company or
such Subsidiary, as the case may be, as having the authority to act for Company
or such Subsidiary in the particular instance.

     “BCc Replacement Financing” shall mean the debt in the aggregate amount of
$105,000,000 issued by Company to refinance certain mezzanine debt issued by
BCcomponents Holdings B.V., a Dutch private limited liability company.

     “Borrowers” is defined in the preamble.

     “Business Day” shall mean any day on which commercial banks are open for
domestic and international business (including dealings in foreign exchange) in
Detroit, London and New York, and if funds are to be paid or made available in
any Alternative Currency, on such day in the place where such funds are to be
paid or made available and, if the applicable Business Day relates to the
borrowing or payment of a Eurocurrency-based Advance denominated in Euros, on
which banks and foreign exchange markets are open for business in the city where
disbursements of or payments on such Advance are to be made which is a
Trans-European Business Day.

     “Capital Expenditures” shall mean, without duplication, any amounts paid or
accrued for a period in respect of any purchase or other acquisition for value
of fixed or capital assets, net of the cash proceeds of any grant (but exclusive
of any related debt issuance or other borrowing) received during such period by
Company or any of its Subsidiaries from any governmental authority, up to the
aggregate amount of capital additions in the relevant jurisdiction in which such
grant was received during such period; provided that, in no event shall Capital
Expenditures include amounts expended in respect of normal repair and
maintenance of plant facilities, machinery, fixtures and other like capital
assets utilized in the ordinary conduct of business (to the extent such amounts
would not be capitalized in preparing a balance sheet determined in accordance
with GAAP).

     “Collateral” shall mean all property or rights in which a security
interest, mortgage, Lien or other encumbrance for the benefit of Lenders is or
has been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise.

     “Collateral Documents” shall mean the Pledge Agreements, and any related
documents, including but not limited to that certain Reaffirmation of Domestic
Pledge Agreements, in each case as may be amended, restated or otherwise
modified from time to time.

     “Commodities Hedging Obligation(s)” shall mean any precious metal commodity
swap agreement, forward purchase agreement, cap agreement or collar agreement,
and any other agreement or arrangement entered into for protection against
fluctuations in precious metal prices, and, except as used in the definition of
“Indebtedness,” not for speculative purposes.

     “Company” is defined in the Preamble.

     “Consolidated” or “Consolidating” shall, when used with reference to any
financial information pertaining to (or when used as a part of any defined term
or statement pertaining to the financial condition of) Company and its
Subsidiaries mean the accounts of Company and its

3

--------------------------------------------------------------------------------

Subsidiaries determined on a consolidated or consolidating basis, as the case
may be, all determined as to principles of consolidation and, except as
otherwise specifically required by the definition of such term or by such
statements, as to such accounts, in accordance with GAAP, applied on a
consistent basis and consistent with the financial statements as at and for the
fiscal year ended December 31, 2006.

     “Consolidated EBITDA” shall mean the EBITDA of Company and its Subsidiaries
on a Consolidated basis.

     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

     “Covenant Compliance Report” shall mean the report to be furnished by
Company to Agent, substantially in the form attached hereto as Exhibit D, as
such exhibit may be amended or otherwise modified from time to time by the
Required Lenders, and certified by the chief financial officer of Company
pursuant to Section 7.3(c) hereof, for the purpose of monitoring the Borrowers’
compliance herewith and to notify Lenders of the acquisition or creation of new
Subsidiaries.

     “Current Dollar Equivalent” shall mean, as of any applicable date of
determination, with respect to any Advance or Letter of Credit made, issued or
carried in an Alternative Currency, the amount of Dollars which is equivalent to
the then outstanding principal amount of such Advance or Letter of Credit at the
most favorable spot exchange rate determined by Agent to be available to it for
the sale of Dollars for such Alternative Currency for delivery at approximately
11:00 A.M. (Detroit time) two (2) Business Days after such date. Alternative
Currency equivalents of Advances in Dollars (to the extent used herein) shall be
determined by Agent in a manner consistent herewith.

     “Debt” shall mean, as of any applicable date of determination, all items of
indebtedness, obligation or liability of a Person, whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, that should be classified as liabilities on a balance sheet and/or in
accompanying footnotes in accordance with GAAP, including any contingent
obligations resulting from the sale or transfer of assets.

     “Default” shall mean any event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.

     “Dollar Amount” shall mean (i) with respect to each Advance or Letter of
Credit made, issued or carried (or to be made, issued or carried) in Dollars,
the principal amount thereof and (ii) with respect to each Advance or Letter of
Credit made, issued or carried (or to be made or carried) in an Alternative
Currency, the amount of Dollars which is equivalent to the principal amount of
such Advance or Letter of Credit at the most favorable spot exchange rate
determined by Agent to be available to it for the sale of Dollars for such
Alternative Currency at approximately 11:00 A.M. (Detroit time) two (2) Business
Days before such Advance or Letter of Credit is made or issued (or to be made or
issued), as such Dollar Amount may be adjusted from time to time pursuant to
Section 2.11 hereof. When used with respect to any Alternative

4

--------------------------------------------------------------------------------

Currency portion of an Advance or Letter of Credit being repaid or remaining
outstanding at any time or with respect to any other sum expressed in an
Alternative Currency, “Dollar Amount” shall mean the amount of Dollars which is
equivalent to the principal amount of such Advance or Letter of Credit, or the
amount so expressed in such Alternative Currency, at the most favorable spot
exchange rate determined by Agent to be available to it for the sale of Dollars
for such Alternative Currency at the relevant time. Alternative Currency amounts
of Advances made, carried or expressed in Dollars (to the extent used herein)
shall be determined by Agent in a manner consistent herewith.

     “Dollars” and the sign “$” shall mean lawful money of the United States of
America.

     “Domestic Advance” shall mean any Advance other than a Eurocurrency-based
Advance or any other Advance denominated in an Alternative Currency.

     “Domestic Guaranty” shall mean that certain Third Amended and Restated
Domestic Guaranty dated as of the Restatement Date delivered to Agent covering
all Indebtedness outstanding of the Borrowers executed and delivered as of the
date hereof (or to be executed and delivered by joinder) by Company and each of
the Significant Domestic Subsidiaries, as amended, restated or otherwise
modified from time to time.

     “Domestic Permitted Borrower” shall mean any Permitted Borrower which is a
Domestic Subsidiary.

     “Domestic Subsidiary” shall mean any Subsidiary of Company incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof or which is considered to be a “disregarded
entity” for United States federal income tax purposes and which is not a
“controlled foreign corporation” as defined under Section 957 of the Internal
Revenue Code, in each case provided such Subsidiary is owned by Company or a
Domestic Subsidiary of Company, and “Domestic Subsidiaries” shall mean any or
all of them.

     “E-System” shall mean any electronic system and any other internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent, any of its Affiliates or any other Person, providing for access to
data protected by passcodes or other security system.

     “EBITDA” shall mean, of any Person, for any period, the Net Income of such
Person for such period adjusted (A) to include, if applicable, the Net Income of
any Person accrued during such period but prior to the date it became a
Subsidiary of Company or was merged into or consolidated with Company (based on
financial information reasonably satisfactory to Agent), and (B) to exclude,
without duplication, the following items of income or expense to the extent that
such items are included in the calculation of such Net Income: (a) Interest
Expense, (b) any non-cash expenses and charges, (c) total income tax expense,
(d) depreciation expense, (e) the expense associated with amortization of
intangible and other assets, (f) non-cash provisions for reserves for
discontinued operations, (g) any extraordinary, unusual or non-recurring gains
or losses or charges or credits, (h) any gain or loss associated with the sale
or write-down of assets, (i) any gain or loss from or attributable to minority
interests and (j) any gain or loss accounted for by the equity method of
accounting (except in the case of income to the extent of the amount

5

--------------------------------------------------------------------------------

of cash dividends or cash distributions paid to such Person or any Subsidiary of
such Person by the entity accounted for by the equity method of accounting).

     “Effective Date” shall mean April 20, 2007.

     “Electronic Transmission” shall mean each document, instruction,
authorization, file, information and any other communication transmitted, posted
or otherwise made or communicated by e-mail or e-fax or otherwise to or from an
e-system or other equivalent service.

     “EMU” shall mean Economic and Monetary Union as contemplated in the Treaty
on European Union.

     “EMU Legislation” shall mean legislative measures of the European Council
(including European Council regulations) for the introduction of, changeover to
or operation of a single or unified European currency (whether known as the Euro
or otherwise), being in part the implementation of the third stage of EMU.

     “Environmental Auditors” shall mean, when selected or retained by Company
or Agent, as the case may be hereunder, such counsel, engineering or testing
firms or other experienced, reputable environmental consultants reasonably
acceptable to the Required Lenders.

     “Equity Interest” shall mean (i) in the case of any corporation, all
capital stock and any securities exchangeable for or convertible into capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents of corporate
stock (however designated) in or to such association or entity, (iii) in the
case of a partnership or limited liability company, partnership or membership
interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing Person, and
including, in all of the foregoing cases described in clauses (i), (ii), (iii)
or (iv), any warrants, rights or other options to purchase or otherwise acquire
any of the interests described in any of the foregoing cases.

     “Equity Offering” shall mean the issuance and sale for cash, on or after
the date hereof, by Company or any of its Subsidiaries of additional Equity
Interests.

     “Equity Offering Adjustment” shall mean that amount to be added to the
minimum Tangible Net Worth required to be maintained under Section 7.4 hereof
consisting of an amount equal to seventy-five percent (75%) of each Equity
Offering conducted by Company or any of its Subsidiaries, net of costs of
issuance, on and after December 31, 2006, on a cumulative basis; provided,
however, that in the case of each Equity Offering by a Subsidiary, the amount of
the Equity Offering Adjustment shall not exceed 75% of the amount, if any, by
which such Equity Offering increases Tangible Net Worth.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code, and the regulations in effect from time
to time thereunder.

6

--------------------------------------------------------------------------------

     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) which is under common control with Company within the meaning of
Section 4001 of ERISA or is part of a group which includes Company and would be
treated as a single employer under Section 414 of the Internal Revenue Code.

     “Euro” or “Euro Unit” shall mean the currency unit of the Euro as defined
in the EMU Legislation.

     “Eurocurrency Rate” shall mean with respect to each Eurocurrency-based
Advance carried in any Alternative Currency (and each Eurocurrency-Interest
Period pertaining thereto) the per annum interest rate determined by Agent (or,
in case of Swing Line Advances, Swing Line Lender) to be the offered rate for
deposits in such currency with a term comparable to such Interest Period that
appears on the applicable Reuters Screen Libor Page or the applicable British
Bankers’ Association rate as reported by any generally recognized financial
information service, in each case as reported at approximately 11:00 a.m.,
London time, two Business Days (or, in the case of a Eurocurrency-based Advance
in Euros, on such other date as is customary in the relevant offshore interbank
market) prior to the beginning of such Interest Period; provided, however, that
if at any time for any reason such offered rate for any such currency does not
appear on a Reuters Screen Libor Page or is not reported by any generally
recognized financial information service, “Eurocurrency Rate” shall mean, with
respect to each such Advance denominated in such currency, the per annum
interest rate at which deposits in the relevant currency are offered to Agent’s
Eurocurrency Lending Office (or, in the case of Swing Line Advances, Swing Line
Lender’s Eurocurrency Lending Office) by other prime banks in the relevant
offshore interbank market in an amount comparable to the relevant
Eurocurrency-based Advance and for a period equal to the relevant
Eurocurrency-Interest Period at approximately 11:00 a.m. Detroit time two (2)
Business Days prior to the first day of such Eurocurrency-Interest Period.

     “Eurocurrency-based Advance” shall mean any Advance (including a Swing Line
Advance) which bears interest at the Eurocurrency-based Rate.

     “Eurocurrency-based Rate” shall mean a per annum interest rate which is
equal to the sum of the Applicable Margin (subject, if applicable, to adjustment
under Section 4A.1 hereof), plus the quotient of:

                

(A) 

(a) in the case of Eurocurrency-based Advances carried in Dollars, the
Eurodollar Rate, or

(b) in the case of Eurocurrency-based Advances carried in an Alternative
Currency, the Eurocurrency Rate,

divided by

     

(B) a percentage equal to 100% minus the maximum rate on such date at which
Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which

7

--------------------------------------------------------------------------------


                

includes eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

all as conclusively determined by Agent (absent manifest error), such sum to be
rounded upward, if necessary, to the nearest whole multiple of 1/100th of 1%.

     “Eurocurrency-Interest Period” shall mean, (a) for Swing Line Advances
carried at the Eurocurrency-based Rate, an interest period of fourteen (14) days
or one month (or any lesser number of days agreed to in advance by a Borrower,
Agent and Swing Line Lender) and (b) for all other Eurocurrency-based Advances,
an interest period of one, two, three or six months (or any lesser or greater
number of days agreed to in advance by a Borrower together with Agent and
Lenders) as selected by such Borrower, as applicable, for a Eurocurrency-based
Advance pursuant to Section 2.3 or 2.5 hereof, as the case may be.

     “Eurocurrency Lending Office” shall mean, (a) with respect to Agent,
Agent’s office located at its Grand Caymans Branch or such other branch of
Agent, domestic or foreign, as it may hereafter designate as its Eurocurrency
Lending Office by written notice to Company and Lenders and (b) as to each of
Lenders, its office, branch or affiliate located at its address set forth on the
signature pages hereof (or identified thereon as its Eurocurrency Lending
Office), or at such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurocurrency Lending Office by written notice to
Company and Agent.

     “Eurodollar Rate” shall mean with respect to each Eurocurrency-based
Advance carried in Dollars (and each Eurocurrency-Interest Period pertaining
thereto) the per annum interest rate at which deposits in dollars are offered to
Agent’s Eurocurrency Lending Office (or, in the case of Swing Line Advances,
Swing Line Lender’s Eurocurrency Lending Office) by other prime banks in the
eurocurrency market in an amount comparable to the relevant Eurocurrency-based
Advance and for a period equal to the relevant Eurocurrency-Interest Period at
approximately 11:00 a.m. Detroit time two (2) Business Days prior to the first
day of such Eurocurrency-Interest Period.

     “Event of Default” shall mean any of the events specified in Section 9.1
hereof.

     “Existing Letter of Credit” shall mean each letter of credit issued under
the Prior Credit Agreement, if any, which is outstanding on the Restatement
Date, as set forth on Schedule 1.4 hereto.

     “Federal Funds Effective Rate” shall mean, for any day, a fluctuating
interest rate per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it.

     “Fee Letter” shall mean the fee letter dated May 16, 2008 between Company
and Agent hereunder, as amended, restated or otherwise modified from time to
time.

8

--------------------------------------------------------------------------------

     “Fees” shall mean Agent’s Fees, the Revolving Credit Facility Fee, the
Letter of Credit Fees, and the other fees and charges payable hereunder.

     “Fixed Charge Coverage Ratio” shall mean, with respect to Company and its
Consolidated Subsidiaries, as of any date of determination, a ratio, (i) the
numerator of which shall be equal to Consolidated EBITDA for the preceding four
fiscal quarters ending on the date of determination, minus Capital Expenditures
during such period and (ii) the denominator of which shall be the sum of
regularly scheduled principal payments and Interest Expense of Company and its
Consolidated Subsidiaries for such period, in each case determined in accordance
with GAAP.

     “Foreign Guaranty” shall mean that certain Second Amended and Restated
Foreign Guaranty dated August 31, 2007 covering all Indebtedness of the Foreign
Permitted Borrowers hereunder (but expressly excluding any Hedging Obligations)
executed and delivered whether by joinder or otherwise (or to be executed and
delivered by joinder) by the Significant Foreign Subsidiaries, together with any
other guaranty executed and delivered by a Significant Foreign Subsidiary, in
each case as amended, restated or otherwise modified from time to time.

     “Foreign Permitted Borrower” shall mean any Permitted Borrower hereunder
which is a Foreign Subsidiary of Company.

     “Foreign Subsidiary” shall mean any of Company’s Subsidiaries, other than a
Domestic Subsidiary; and “Foreign Subsidiaries” shall mean any or all of them.

     “GAAP” shall mean generally accepted accounting principles in the United
States of America, as in effect from time to time, consistently applied.

     “Governmental Obligations” means noncallable direct general obligations of
the United States of America or obligations the payment of principal of and
interest on which is unconditionally guaranteed by the United States of America.

     “Granting Lender” shall mean a Lender which elects to grant to an SPFV the
option to fund all or any part of any Advance that such Lender would otherwise
be obligated to fund pursuant to this Agreement, in each case in accordance with
Section 13.8(c) hereof; provided, however, that notwithstanding the funding by
an SPFV of an Advance (or a portion thereof) hereunder, the Granting Lender
shall retain all of its rights and obligations under this Agreement with respect
to such Advance or otherwise.

     “Guarantee Obligation” shall mean as to any Person (the “guaranteeing
person”) any obligation of the guaranteeing person in respect of any obligation
of another Person (including, without limitation, any bank under any letter of
credit), the creation of which was induced by a reimbursement agreement,
guaranty agreement, keepwell agreement, purchase agreement, or similar
obligation issued by the guaranteeing person, in either case guaranteeing or in
effect guaranteeing any Debt, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any

9

--------------------------------------------------------------------------------

such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Company or Subsidiary, as applicable, in good
faith.

     “Guaranties” shall mean the Domestic Guaranty and the Foreign Guaranty, and
any other guaranty entered into in relation to the Indebtedness or any portion
thereof, whether by joinder or otherwise, in each case as the same may be
amended, restated or otherwise modified from time to time, and “Guaranty” shall
mean any or all of them.

     “Guarantor(s)” shall mean each Person which shall have executed and
delivered a Guaranty or a Joinder Agreement thereto.

     “Hazardous Material” shall mean and include any hazardous, toxic or
dangerous waste, substance or material defined as such in (or for purposes of)
the Hazardous Material Laws.

     “Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state,
provincial, local, foreign or other governmental or quasi-governmental authority
or body (or any agency, instrumentality or political subdivision thereof)
pertaining to Hazardous Material on or about any facilities owned, leased or
operated by Company or any of its Subsidiaries, or any portion thereof
including, without limitation, those relating to soil, surface, subsurface
ground water conditions and the condition of the ambient air; and any state and
local laws and regulations pertaining to Hazardous Material and/or asbestos; any
so-called “superfund” or “superlien” law; and any other federal, state,
provincial, foreign or local statute, law, ordinance, code, rule, regulation,
order or decree regulating, relating to, or imposing liability or standards of
conduct concerning, any hazardous, toxic or dangerous waste, substance or
material, as now or at any time prior to the payment in full of all Indebtedness
and the termination in full of any obligations of the Lenders to extend Advances
hereunder.

     “Hedging Obligation(s)” shall mean Interest Rate Protection Agreements and
any foreign currency exchange agreements (including without limitation foreign
currency hedges and swaps) or other foreign exchange transactions, or any
combination of such transactions or agreements or any option with respect to any
such transactions or agreements entered into between Company and/or any of its
Subsidiaries and a Lender or an Affiliate of a Lender to manage existing or
anticipated foreign exchange risk and not for speculative purposes, provided,
that, for purposes

10

--------------------------------------------------------------------------------

of the Collateral Documents and the Foreign Guaranty, “Hedging Obligations”
shall also include the Commodities Hedging Obligations to the extent such
Commodities Hedging Obligations are “Indebtedness” as defined in this Agreement.

     “Hereof”, “hereto”, “hereunder” and similar terms shall refer to this
Agreement in its entirety and not to any particular paragraph or provision of
this Agreement.

     “Indebtedness” shall mean (a) all indebtedness and liabilities including
without limitation principal, interest (including without limitation interest
accruing at the then-applicable rate provided in this Agreement or any other
applicable Loan Document after an applicable maturity date and interest accruing
at the then-applicable rate provided in this Agreement or any other applicable
Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to
the Company and/or any of its Subsidiaries, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
expenses and other charges arising under this Agreement or any of the other Loan
Documents, whether direct or indirect, absolute or contingent, owing by any of
the Borrowers to Lenders (or any of them) or to Agent, in any manner and at any
time, under this Agreement or the Loan Documents, due or hereafter to become
due, now owing or that may hereafter be incurred by any of the Borrowers or any
of the Subsidiaries to, or acquired by, Lenders (or any of them) or by Agent,
(b) any Special Letters of Credit, (c) net obligations with respect to (i)
Hedging Obligations and (ii) Commodities Hedging Obligations, provided that (x)
the maximum aggregate amount which shall be available from proceeds of the
Collateral under the Collateral Documents or from any other sums collected from
the Borrowers or any of Company’s Subsidiaries pursuant to the Loan Documents
(excluding the Loan Documents specifically governing the Commodities Hedging
Obligations) for application against Commodities Hedging Obligations shall not
exceed $10,000,000 (with the application of such proceeds to be made by Agent on
a basis consistent with Section 10.2 hereof, such application to be made on a
pro rata basis among the eligible hedging providers under those Commodities
Hedging Obligations designated by Company pursuant to clause (y) of this
definition, but otherwise in Agent’s sole discretion), (y) the documentation
relating to such Commodities Hedging Obligations, including a letter agreement
between the hedging provider and Company or applicable Subsidiary covering
multiple commodities hedging transactions (I) specifies that such obligations
have been designated by Company as (and, subject to the terms hereof, shall
constitute) “Indebtedness” hereunder and (II) contains an express acknowledgment
by the eligible hedging provider (satisfactory in form and substance to Agent)
of the limitation imposed on all Commodities Hedging Obligations under clause
(x) of this definition, and (z) copies of such documentation shall have been
provided to Agent promptly following the execution thereof, accompanied by an
updated list of all such documents having been so designated by Company (which
Agent is hereby authorized to furnish to any hedging provider requesting such
documentation), provided further that both the Commodities Hedging Obligations
and the Hedging Obligations are entered into between Company and/or any of its
Subsidiaries and a Lender or an Affiliate of a Lender, (d) any judgments that
may hereafter be rendered on such indebtedness or any part thereof, with
interest according to the rates and terms specified, or as provided by law, (e)
solely to the extent this term is used in any Pledge Agreement, Guaranty or
other document guarantying or pledging Collateral in support of the obligations
of any of the Borrowers hereunder and as “Indebtedness” is used in Section 10.2
hereof, any liabilities to Agent or any Lender arising in connection with any
Lender Products, and (f) any and all

11

--------------------------------------------------------------------------------

consolidations, amendments, renewals, replacements or extensions of any of the
foregoing. For the purposes of Section 9.2(b), “Indebtedness” shall exclude any
Hedging Obligations or Commodities Hedging Obligations.

     “Intercompany Loan” shall mean any loan (or advance in the nature of a
loan) by Company or any Subsidiary of Company to Company or any Subsidiary of
Company.

     “Intercompany Loans, Advances or Investments” shall mean any Intercompany
Loan, any advance, any Investment (including, without limitation, any Guaranty
Obligations of any indebtedness or lease obligations of Company or any
Subsidiary to a third party) made by Company or any Subsidiary to, in or for the
benefit of, as applicable, Company or any Subsidiary.

     “Intercompany Notes” shall mean the promissory notes issued or to be issued
by any Subsidiary to Company or to any Significant Domestic Subsidiary to
evidence an Intercompany Loan, substantially in the form attached hereto as
Exhibit I.

     “Interest Expense” shall mean, for any Person and with respect to any
period, the sum of the amount of interest paid or accrued in respect of such
period, determined in accordance with GAAP.

     “Interest Period” shall mean (a) with respect to a Eurocurrency-based
Advance, a Eurocurrency-Interest Period commencing on the day a
Eurocurrency-based Advance is made, or on the effective date of an election of
the Eurocurrency-based Rate made under Section 2.3 hereof, as the case may be,
and (b) with respect to a Swing Line Advance carried at the Quoted Rate, an
interest period of one month (or any lesser number of days agreed to in advance
by any Borrower, Agent and Swing Line Lender); provided, however that (i) any
Interest Period which would otherwise end on a day which is not a Business Day
shall end on the next succeeding Business Day, except that as to a
Eurocurrency-Interest Period, if the next succeeding Business Day falls in
another calendar month, such Eurocurrency-Interest Period shall end on the next
preceding Business Day, and (ii) when a Eurocurrency-Interest Period begins on a
day which has no numerically corresponding day in the calendar month during
which such Eurocurrency-Interest Period is to end, it shall end on the last
Business Day of such calendar month, and (iii) no Interest Period in respect of
any Advance shall extend beyond the Revolving Credit Maturity Date or the Term
Loan Maturity Date, as applicable.

     “Interest Rate Protection Agreement(s)” shall mean any interest rate, swap,
cap, floor, collar, forward rate agreement or other rate protection transaction,
or any combination of such transactions or agreements or any option with respect
to any such transactions or agreements now existing or hereafter entered into by
Company or any of its Subsidiaries to manage existing or anticipated interest
rate risk and not for speculative purposes.

     “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated thereunder.

     “Investment” shall mean any investment, loan or advance by Company or any
of its Subsidiaries to, or any other loan, advance or investment (including
without limitation any Guarantee Obligation) by Company or any of its
Subsidiaries in, to or for the benefit of any

12

--------------------------------------------------------------------------------

Person (including without limitation, Company or any Subsidiary), without
offset, reduction or other adjustment, whether such loan, advance or investment
shall be in the nature of an investment in Equity Interests, evidences of
indebtedness, Guarantee Obligations or otherwise.

     “Israeli Subsidiary(ies)” shall mean any Subsidiary of the Company
(including Vishay Israel), whether direct or indirect, incorporated under the
laws of Israel.

     “Issuing Lender” shall mean Comerica Bank, or any successor thereto.

     “Issuing Office” shall mean Agent’s office located at One Detroit Center,
500 Woodward Avenue, Detroit, Michigan 48275 or such other office as Agent shall
designate in writing as its Issuing Office.

     “Joinder Agreement” shall mean a joinder agreement in the form attached as
Exhibit A to the form of the Domestic Guaranty or to the form of the Foreign
Guaranty, to be executed and delivered by any Person required to be a Guarantor
pursuant to Section 7.16 of this Agreement.

     “Joint Venture” shall mean any corporation, partnership, association, joint
stock company, limited liability company, partnership, business trust or other
combined enterprise, other than a Subsidiary, in which (or to which) Company or
any of its Subsidiaries has made a loan, investment or advance or has an
ownership stake or interest, whether in the nature of Share Capital or otherwise
(but expressly excluding Permitted Investments) to fund a business enterprise.

     “Lender(s)” shall mean each of the Lenders signatory to this Agreement and
any assignee which becomes a Lender pursuant to Section 13.8(c) hereof, and
shall include, as applicable, Swing Line Lender.

     “Lender Products” shall mean any one or more of the following types of
services or facilities extended to Company or any of its Subsidiaries by any
Lender: (i) credit cards, (ii) credit card processing services, (iii) debit
cards, (iv) purchase cards, (v) Automated Clearing House (ACH) transactions,
(vi) cash management, including controlled disbursement services, and (vii)
establishing and maintaining deposit accounts.

     “Letter(s) of Credit” shall mean any standby letters of credit issued by
Agent at the request of or for the account of an Account Party or Account
Parties pursuant to Article 3 hereof, including, without limitation, any
Existing Letters of Credit.

     “Letter of Credit Agreement” shall mean, in respect of each Letter of
Credit, the application and related documentation satisfactory to Agent of an
Account Party or Account Parties requesting Agent to issue such Letter of
Credit, as amended from time to time.

     “Letter of Credit Fees” shall mean the fees payable to Agent for the
accounts of Lenders in connection with Letters of Credit pursuant to Section 3.4
hereof.

     “Letter of Credit Maximum Amount” shall mean, as of any date of
determination, the lesser of: (a) Seventy Five Million Dollars ($75,000,000) and
(b) the Revolving Credit Aggregate Commitment as of such date, minus the
aggregate principal amount of Advances

13

--------------------------------------------------------------------------------

outstanding as of such date under the Revolving Credit and under the Swing Line,
minus, in each case the Letter of Credit Reserve in effect on such date.

     “Letter of Credit Obligations” shall mean at any date of determination, the
sum of (a) the aggregate undrawn amount of all Letters of Credit then
outstanding, and (b) the aggregate amount of Reimbursement Obligations which
remain unpaid as of such date.

     “Letter of Credit Payment” shall mean any amount paid or required to be
paid by Agent in its capacity hereunder as issuer of a Letter of Credit as a
result of a draft or other demand for payment under any Letter of Credit.

     “Letter of Credit Reserve” shall mean Five Million Dollars ($5,000,000), as
decreased by Company with Agent’s approval.

     “Leverage Ratio” shall mean, as of any date of determination, with respect
to Company and its Consolidated Subsidiaries, the ratio of (a) Total Debt as of
such date to (b) Consolidated EBITDA for the four consecutive fiscal quarters
then ending.

     “Lien” shall mean any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, option, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, or any other type of Lien,
charge or encumbrance, whether based on common law, statute or contract.

     “Loan Documents” shall mean collectively, this Agreement, the Letter of
Credit Agreements, the Guaranties, the Collateral Documents, agreements relating
to Hedging Obligations entered into between Company and/or any of its
Subsidiaries and a Lender or an Affiliate of a Lender, agreements relating to
Commodities Hedging Obligations (to the extent such Commodities Hedging
Obligations are “Indebtedness” as defined in this Agreement), and any other
documents, instruments or agreements executed pursuant to or in connection with
any such document, the Indebtedness or this Agreement as such documents may be
amended or otherwise modified from time to time. For the purposes of Section
13.11, “Loan Documents” shall exclude any Hedging Obligations and Commodities
Hedging Obligations.

     “Moody’s” means Moody’s Investors Service, Inc., its successors and
assigns, and, if such organization shall be dissolved or liquidated or shall no
longer perform the functions of a securities rating agency, “Moody’s” shall be
deemed to refer to any other nationally recognized securities rating agency
designated by Agent.

     “Multiemployer Plan” shall mean any multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA.

     “National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

     “Net Cash Proceeds” shall mean the aggregate cash payments received by any
Borrower or any of their respective Subsidiaries from any Asset Sale, the
issuance of Equity Interests or the issuance of Subordinated Debt, as the case
may be, net of the ordinary and customary direct costs incurred in connection
with such sale or issuance, as the case may be, such as legal,

14

--------------------------------------------------------------------------------

accounting and investment banking fees, sales commissions, and other third party
charges, and net of property taxes, transfer taxes and any other taxes paid or
payable by such Person in respect of any sale or issuance.

     “Net Income” shall mean the net income (or loss) of a Person for any period
determined in accordance with GAAP.

     “Net Income Adjustment” shall mean that amount to be added to the minimum
Tangible Net Worth required to be maintained under Section 7.4 hereof consisting
of fifty percent (50%) of Company’s Consolidated Net Income for each of
Company’s fiscal quarters ending on or after March 31, 2007 (in each case, only
if a positive number), on a cumulative basis.

     “New Convertible Subordinated Debt” means that certain new convertible
subordinated Debt of Company in the amount of up to $500,000,000 issued by
Company under an Indenture dated as of August 6, 2003 between Company and
Wachovia Bank, National Association, as Trustee on substantially the terms and
conditions contained in Company’s Offering Memorandum relating to such debt
dated July 31, 2003.

     “Notes” shall mean the Revolving Credit Notes, the Swing Line Notes and the
Term Loan Notes.

     “Participating Member State” shall mean such country so described in any
EMU Legislation.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation under ERISA, or
any successor corporation.

     “Pension Plan” shall mean each employee pension benefit plan, as defined in
Section 3(2) of ERISA, of Company or an ERISA Affiliate but only to the extent
such Pension Plan is subject to ERISA, as provided in Section 4 of ERISA, and is
subject to Section 412 of the Internal Revenue Code and Section 302 of ERISA
other than a Multiemployer Plan.

     “Percentage” shall mean, as applicable, the Revolving Credit Percentage,
the Term Loan Percentage or the Weighted Percentage.

     “Permitted Acquisition” shall mean any acquisition by Company or any of its
Subsidiaries of assets, businesses or business interests or Equity Interests in
any Person (whether such acquisition is consummated by purchase or merger,
provided that the Company or the applicable Subsidiary is the survivor of such
merger), conducted while no Default or Event of Default has occurred and is
continuing hereunder (both before and after giving effect thereto) in accordance
with the following requirements:



     

(a)
          

Such acquisition is of a business or Person primarily engaged in a line of
business in which Company or any Subsidiary is permitted to engage under Section
8.1(b) hereof;

15

--------------------------------------------------------------------------------


      (b)
           The board of directors (or other Person(s) exercising similar
functions) of the seller of the assets or issuer of the Equity Interests being
acquired shall have approved such transaction or recommended that such
transaction be approved;   (c) in the event that the value of such proposed new
acquisition, computed on the basis of total acquisition consideration paid or
incurred, or to be paid or incurred, by Company or its Subsidiaries with respect
thereto, including all indebtedness which is assumed or to which such assets,
businesses or business or ownership interests or shares, or any Person so
acquired, is subject, but excluding the value of any common shares of the
Company transferred as a part of such acquisition, shall be     (i)
           greater than or equal to Fifty Million Dollars ($50,000,000),
determined as of the date of such acquisition, then not less than fifteen (15)
nor more than ninety (90) days prior to the date each such proposed acquisition
is scheduled to be consummated, Company provides written notice thereof to
Agent, accompanied by (A) the term sheet, purchase agreement and, when
available, drafts of all material documents pertaining to such proposed
acquisition, (B) historical financial information (including, but not limited
to, income statements, balance sheets and cash flows) covering either the three
most recent complete fiscal years of the acquisition target prior to the
effective date of the acquisition or the entire credit history of the
acquisition target, whichever period is shorter, and the quarterly financial
statements of the acquisition target for the most recent eight consecutive
fiscal quarters (provided however that, if the financial information referred to
in this subparagraph (B) is not available, Company shall furnish Agent with
financial information otherwise reasonably satisfactory to the Required Lenders)
and (C) Pro Forma Projected Financial Information, or     (ii) less than Fifty
Million Dollars ($50,000,000) but greater than or equal to Ten Million Dollars
($10,000,000), then not less than ten (10) Business Days after date each such
proposed acquisition has been consummated, Company provides written notice
thereof to Agent (with certified copies of all material documents pertaining to
such acquisition);

whereupon Agent shall promptly upon its receipt thereof distribute copies of all
notices and other materials received from Company under this clause (c) to each
Lender; and

      (d)
           within thirty (30) days after any such acquisition has been
completed, Company, its Subsidiaries and any of the other business entities
involved in such acquisition shall execute or cause to be executed, and provide
or cause to be provided to Agent, any Loan Documents required under Section 7.16
hereof.

     “Permitted Borrower Addendum” shall mean an addendum substantially in the
form attached hereto as Exhibit H, to be executed and delivered by each
Permitted Borrower which

16

--------------------------------------------------------------------------------

becomes a party to this Agreement after the date hereof, as such Exhibit may be
amended from time to time.

     “Permitted Borrower Sublimit” shall mean the maximum aggregate amount of
Advances and Letters of Credit (including Letter of Credit Obligations)
available at any time to each of the Permitted Borrowers hereunder, as set forth
on Schedule 1.6 hereof.

     “Permitted Borrower(s)” shall mean Vishay Europe, Vishay Electronic, Vishay
Asia, Siliconix, Siliconix Technology and Vishay India (subject, in each case,
to prior compliance in full with the requirements of Section 2.1 hereof and in
the case of Vishay India, with appropriate changes in local law and regulation
which would make the extension of credit to Vishay India on the terms set forth
herein compliant with such local law and regulation), and any Wholly Owned
Subsidiary of Company which, after the Restatement Date and with the prior
written approval of Lenders, becomes a party hereto pursuant to the requirements
of Section 2.1 hereof.

     “Permitted Currencies” shall mean Dollars or any Alternative Currency.

     “Permitted Liens” shall mean, with respect to any Person:

      (a) Liens for taxes not yet due and payable or which are being contested
in good faith by appropriate proceedings diligently pursued, provided that such
provision for the payment of all such taxes known to such Person has been made
on the books of such Person as may be required by GAAP;            (b)
mechanics’, materialmen’s, bankers’, carriers’, warehousemen’s, and similar
Liens and encumbrances arising in the ordinary course of business and securing
obligations of such Person that are not overdue for a period of more than 60
days or are being contested in good faith by appropriate proceedings diligently
pursued, provided that in the case of any such contest (i) any proceedings
commenced for the enforcement of such Liens and encumbrances shall have been
duly suspended; and (ii) such provision for the payment of such Liens and
encumbrances has been made on the books of such Person as may be required by
GAAP;   (c) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions (subject to the applicable provisions of this
Agreement) and social security benefits which are not overdue or are being
contested in good faith by appropriate proceedings diligently pursued, provided
that in the case of any such contest (i) any proceedings commenced for the
enforcement of such Liens shall have been duly suspended; and (ii) such
provision for the payment of such Liens has been made on the books of such
Person as may be required by GAAP;   (d) (i) Liens incurred in the ordinary
course of business to secure the performance of statutory obligations arising in
connection with progress payments or advance payments due under contracts with
the United States or any foreign government or any agency thereof entered into
in the ordinary course of business and (ii) Liens incurred or deposits made in
the ordinary course of business to secure the

17

--------------------------------------------------------------------------------


                 performance of statutory obligations (including obligations to
customs authorities), bids, leases, fee and expense arrangements with trustees
and fiscal agents and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided that full provision for the payment of all such obligations set forth
in clauses (i) and (ii) has been made on the books of such Person as may be
required by GAAP; and   (e) any minor imperfections of title, including but not
limited to easements, covenants, rights-of-way or other similar restrictions,
which, either individually or in the aggregate do not materially adversely
affect the present or future use of the property to which they relate, which
would have a material adverse effect on the sale or lease of such property, or
which would render title thereto unmarketable.

     “Permitted Investments” shall mean:

      (a) Governmental Obligations;            (b) Obligations of a state of the
United States, the District of Columbia or any possession of the United States,
or any political subdivision thereof, which are described in Section 103(a) of
the Internal Revenue Code and are rated in any of the highest 3 major rating
categories as determined by at least one nationally recognized Rating Agency; or
secured, as to payments of principal and interest, by a letter of credit
provided by a financial institution or insurance provided by a bond insurance
company which itself or its debt is rated in the highest 3 major rating
categories as determined by at least one Rating Agency;   (c) Banker’s
acceptances, commercial accounts, certificates of deposit, or depository
receipts issued by a bank, trust company, savings and loan association, savings
bank or other financial institution whose deposits are insured by the Federal
Deposit Insurance Corporation and whose reported capital and surplus equal at
least $500,000,000;   (d) commercial paper with a minimum rating of “A-1” (or
better) by S&P or “P-1” (or better) by Moody’s, full faith and credit direct
obligations of the United States of America or, with respect to the Foreign
Subsidiaries, of the central government of the applicable jurisdiction, or any
agency thereof, certificates of deposit, and other short term investments (each
of a duration of one year or less), maintained by Company or any of its
Subsidiaries consistent with the present investment practices of such parties
(as classified in the current financial statements of such parties);   (e)
           Secured repurchase agreements against obligations itemized in
paragraph (a) above, and executed by a bank or trust company or by members of
the association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced and repurchase agreements entered into with
counterparties

18

--------------------------------------------------------------------------------


        having ratings in either of the highest two rating categories by Moody’s
or S&P, or the highest rating category by Fitch Investor Services, Duff & Phelps
or Thompson Bank Watch and providing for underlying securities to be held by a
third party;            (f) Any fund or other pooling arrangement which
exclusively purchases and holds the investments itemized in (a) through (e)
above; and   (g)
           other short term investments (excluding investments in Subsidiaries,
Affiliates or Joint Ventures) made or maintained by any Foreign Subsidiary
outside of the United States of America in the ordinary course of its business,
consistent with the present investment practices of Company and its Subsidiaries
as of the date hereof (generally, and as to the individual and aggregate amounts
and other terms thereof).

     “Permitted Securitization” shall mean the transfer or encumbrance of
certain foreign accounts receivable by any of the Foreign Subsidiaries to a
Special Purpose Subsidiary conducted in accordance with the following
requirements:

      (a)
           The disposition of foreign accounts receivable will not result in the
aggregate principal amount of Debt at any time issued and outstanding in respect
of Permitted Securitizations being in excess of Two Hundred Million Dollars
($200,000,000) in aggregate while the Indebtedness remains outstanding;
           (b) The Foreign Subsidiary disposing of foreign accounts receivable
to a Special Purpose Subsidiary pursuant to such Permitted Securitization shall
itself actually receive (substantially contemporaneously with such disposition)
cash in connection with any such Securitization Transaction in an amount based
on normal and customary advance rates (and taking into account typical
deductions for market-based, arms-length Securitization Transactions);   (c)
Each such disposition shall be without recourse to Company or its Domestic
Subsidiaries and otherwise on normal and customary terms and conditions for
comparable asset-based Securitization Transactions;   (d) Each such
Securitization Transaction shall be structured on the basis of the issuance of
non-recourse (to Company or its Domestic Subsidiaries) Debt or other similar
securities by a Special Purpose Subsidiary;   (e) Both immediately before and
immediately after each such disposition, no Default or Event of Default (whether
or not related to such disposition) shall have occurred and be continuing; and  
(f) Immediately prior to and immediately after conducting each such
Securitization Transaction, Company must have on its rated Senior Debt a BB- or
better rating from S&P and a Ba3 rating or better from Moody’s.

19

--------------------------------------------------------------------------------

     “Permitted Transfer” shall mean (i) any disposition of inventory or worn
out or obsolete machinery, equipment or other such personal property in the
ordinary course of business, and (ii) the transfer by Company or its
Subsidiaries to Company or any Wholly Owned Subsidiary of machinery and
equipment from and after the Restatement Date (provided that no Default or Event
of Default has occurred and is continuing at the time of any such transfer).

     “Permitted Transferee” shall mean a “Permitted Transferee” as defined in
Company’s current Certificate of Incorporation, and any subsequent amendment of
the definition of such term approved by the Required Lenders.

     “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated organization, joint
venture, joint stock company, or a government or any agency or political
subdivision thereof or other entity of any kind.

     “Pledge Agreement(s)” shall mean that certain Second Amended and Restated
Stock Pledge and Security Agreement dated as of April 20, 2007, as the same may
be amended, restated or otherwise modified from time to time, together with all
other pledge agreements, including any nantissements, notarial deeds, pledges of
financial instrument accounts, or other local law pledges (and any of them)
previously executed and delivered, executed and delivered as of the Effective
Date or to be executed or delivered pursuant to this Agreement (as the same may
be amended, restated or otherwise modified from time to time) all, in favor of
Agent, for and on behalf of Lenders under this Agreement (or pledged directly to
the Lenders, as local law shall require), provided, however, that with respect
to those Pledge Agreements executed by or covering the Equity Interests of a
Significant Foreign Subsidiary prior to the Restatement Date such Pledge
Agreements may exclude from the Indebtedness secured thereunder Hedging
Obligations that are deemed Indebtedness hereunder.

     “Prime Rate” shall mean the per annum interest rate established by Agent,
or in the case of Swing Line Advances carried at the Prime-based Rate, by Swing
Line Lender, as its prime rate for its borrowers, as such rate may vary from
time to time, which rate is not necessarily the lowest rate on loans made by
Agent or Swing Line Lender at any such time.

     “Prime-based Advance” shall mean an Advance (including a Swing Line
Advance) which bears interest at the Prime-based Rate.

     “Prime-based Rate” shall mean that rate of interest which is the sum of the
Applicable Margin plus the greater of (i) the Prime Rate or (ii) the Alternate
Base Rate.

     “Prior Credit Agreement” is defined in the Preamble.

     “Pro Forma Projected Financial Information” shall mean, as to any proposed
acquisition, a statement executed by an Authorized Officer of Company (supported
by reasonable detail) setting forth the total consideration to be paid or
incurred in connection with the proposed acquisition and, pro forma combined
projected financial information for Company and its Consolidated Subsidiaries
and the acquisition target (if applicable), consisting of projected opening
balance sheets and covenant calculations as of the proposed effective date of
the acquisition and as of the end of at least the next succeeding three (3)
fiscal years of Company following the acquisition and projected statements of
income, balance sheets and cash flow

20

--------------------------------------------------------------------------------

statements for each of those years based on historical financial information
prepared in accordance with GAAP, including sufficient detail to permit
calculation of the amounts and the financial covenants described in Sections 7.4
through 7.6 hereof and evidencing projected compliance therewith, as projected
as of the effective date of the acquisition and for those fiscal years and
accompanied by (i) a statement setting forth a calculation of the ratios and
amounts so described and (ii) a statement in reasonable detail specifying all
material assumptions underlying the projections.

     “Prohibited Transaction” shall mean any transaction involving a Pension
Plan which constitutes a “prohibited transaction” under Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.

     “Quoted Rate” shall mean the rate of interest per annum offered by Swing
Line Lender in its sole discretion with respect to a Swing Line Advance.

     “Quoted Rate Advance” means any Swing Line Advance which bears interest at
the Quoted Rate.

     “Rating Agency” shall mean S&P, or Moody’s, or any of their respective
successors, or any other nationally recognized rating agency, and “Rating
Agencies” shall be the collective reference to any or all of the foregoing.

     “Reaffirmation of Domestic Pledge Agreements” shall mean that certain
Reaffirmation of Domestic Pledge Agreements dated as of the Restatement Date to
the Agent for the benefit of the Lenders as the same may be amended, restated or
otherwise modified from time to time.

     “Refunded Swing Line Advance” is defined in Section 2.5(e) hereof.

     “Register” is defined in Section 13.8(f) hereof.

     “Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under this Agreement).

     “Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash
Proceeds, received by any Person, the application of such monies to (i) repair,
improve or replace any tangible personal (excluding Inventory) or real property
of the Company and its Subsidiaries or any intellectual property reasonably
necessary in order to use or benefit from any property or (ii) acquire any such
property (excluding Inventory) to be used in the business of such Person.

     “Reinvestment Period” shall mean a 180-day period during which Reinvestment
must be completed under Section 4.9(b) of this Agreement.

     “Reportable Event” shall mean a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations promulgated thereunder, which is
material to Company and its Subsidiaries, taken as a whole, the reporting of
which has not been waived under such regulations.

21

--------------------------------------------------------------------------------

     “Request for Advance” shall mean a Request for Revolving Credit Advance, a
Request for Swing Line Advance, a Request for Term Loan Advance, or any of them,
as the context may indicate or otherwise require.

     “Request for Revolving Credit Advance” shall mean a request for Revolving
Credit Advance issued by Company or by a Permitted Borrower and countersigned by
Company under Section 2.3(c) hereof, as the case may be, in the form attached
annexed hereto as Exhibit A-1, as such form may be amended or otherwise modified
from time to time.

     “Request for Swing Line Advance” shall mean a request for Swing Line
Advance issued by Company or by a Permitted Borrower and countersigned by
Company under Section 2.5(c) hereof, in the form attached annexed hereto as
Exhibit A-2, as such form may be amended or otherwise modified from time to
time.

     “Request for Term Loan Advance” shall mean a request for Term Loan Advance
issued by Company under Section 4.4 hereof, in the form attached annexed hereto
as Exhibit K, as such form may be amended or otherwise modified from time to
time.

     “Required Lenders” shall mean at any time (a) so long as the Revolving
Credit Aggregate Commitment has not been terminated, Lenders holding more than
50.0% of the sum of (i) the Revolving Credit Aggregate Commitment plus (ii) the
aggregate principal amount of Indebtedness then outstanding under the Term Loan
and (b) if the Revolving Credit Aggregate Commitment has been terminated
(whether by maturity, acceleration or otherwise), Lenders holding more than
50.0% of the aggregate principal amount then outstanding under the Revolving
Credit and the Term Loan; provided that, for purposes of determining Required
Lenders hereunder, the Letter of Credit Obligations and principal amount
outstanding under the Swing Line shall be allocated among the Revolving Credit
Lenders based on their respective Revolving Credit Percentages.

     “Required Revolving Credit Lenders” shall mean at any time (a) so long as
the Revolving Credit Aggregate Commitment has not been terminated, the Revolving
Credit Lenders holding more than 50.0% of the Revolving Credit Aggregate
Commitment and (b) if the Revolving Credit Aggregate Commitment has been
terminated (whether by maturity, acceleration or otherwise), Revolving Credit
Lenders holding more than 50.0% of the aggregate principal amount then
outstanding under the Revolving Credit; provided that, for purposes of
determining Required Revolving Credit Lenders hereunder, the Letter of Credit
Obligations and principal amount outstanding under the Swing Line shall be
allocated among the Revolving Credit Lenders based on their respective Revolving
Credit Percentages.

     “Required Term Loan Lenders” shall mean at any time with respect to the
Term Loan, Term Loan Lenders holding more than 50.0% of the aggregate principal
amount then outstanding under the Term Loan.

     “Restatement Date” shall mean the date on which all of the conditions
precedent set forth in Sections 5.1 through 5.10 hereof have been satisfied, as
evidenced by the closing certificate of Company.

22

--------------------------------------------------------------------------------

     “Revolving Credit” shall mean the revolving credit loans to be advanced to
the Borrowers by Lenders pursuant to Section 2 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Revolving Credit Aggregate Commitment.

     “Revolving Credit Advance” or “Advance of the Revolving Credit” shall mean
a borrowing requested by a Borrower and made by the Revolving Credit Lenders
under Section 2.1 of this Agreement, including without limitation any readvance,
refunding or conversion of such borrowing pursuant to Section 2.3 hereof and any
deemed disbursement of an Advance in respect of a Letter of Credit under Section
3.6(a) hereof, and may include, subject to the terms hereof, Eurocurrency-based
Advances and Prime-based Advances.

     “Revolving Credit Aggregate Commitment” shall mean Two Hundred Fifty
Million Dollars ($250,000,000.00) subject to (i) any increases in the Revolving
Credit Aggregate Commitment from time to time pursuant to Section 2.17 of this
Agreement, by an amount not to exceed the Revolving Credit Optional Increase and
(ii) reduction or termination under Section, 2.15, 2.16 or 9.2 hereof.

     “Revolving Credit Commitment Amount” shall mean with respect to any
Revolving Credit Lender, (i) if the Revolving Credit Aggregate Commitment has
not been terminated, the amount specified opposite such Revolving Credit
Lender’s name in the column entitled “Revolving Credit Commitment Amount” on
Schedule 1.1, as adjusted from time to time in accordance with the terms hereof;
and (ii) if the Revolving Credit Aggregate Commitment has been terminated
(whether by maturity, acceleration or otherwise), the amount equal to its
Revolving Credit Percentage of the aggregate principal amount outstanding under
the Revolving Credit (including the outstanding Letter of Credit Obligations and
any outstanding Swing Line Advances).

     “Revolving Credit Facility Fee” shall mean the facility fee payable to
Agent for distribution to Lenders pursuant to Section 2.13 hereof.

     “Revolving Credit Lenders” shall mean the financial institutions from time
to time parties hereto as lenders of the Revolving Credit.

     “Revolving Credit Maturity Date” shall mean the earlier to occur of (i)
April 20, 2012, as such date may be extended from time to time pursuant to
Section 2.16 hereof, and (ii) the date on which the Revolving Credit Aggregate
Commitment shall be terminated pursuant to Section 2.15 or 9.2 hereof.

     “Revolving Credit Notes” shall mean the revolving credit notes which may be
issued by the Borrowers at the request of a Lender pursuant to Section 2.2(e)
hereof in the form annexed to this Agreement as Exhibit B-1 and B-2, as
applicable, as such Notes may be amended, renewed, replaced or extended from
time to time.

     “Revolving Credit Optional Increase” shall mean an amount up to Two Hundred
Fifty Million Dollars ($250,000,000.00), minus the portions thereof applied from
time to time under Section 2.16 hereof to increase the Revolving Credit
Aggregate Commitment.

23

--------------------------------------------------------------------------------

     “Revolving Credit Percentage” means, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Percentage” on Schedule 1.1, as adjusted
from time to time in accordance with the terms hereof.

     “Securitization Transaction(s)” shall mean a transfer of, or grant of a
Lien on, foreign accounts receivable by any Foreign Subsidiary to a Special
Purpose Subsidiary or other special purpose or limited purpose entity and the
issuance (whether by such Special Purpose Subsidiary or other special purpose or
limited purpose entity or any other Person) of Debt or of any securities secured
directly or indirectly by interests in, or of trust or a comparable certificates
or other securities directly or indirectly evidencing interests in, such foreign
accounts receivable.

     “Senior Debt” shall mean, with respect to Company and its Consolidated
Subsidiaries, Total Debt, excluding Subordinated Debt.

     “Significant Domestic Subsidiary(ies)” shall mean, at any time the Domestic
Permitted Borrowers and all Domestic Subsidiaries, whether existing as of the
Restatement Date or created or acquired by Company thereafter, except any
Subsidiary:

      (a) the total assets of which, on an individual basis, on any date of
determination, are less than $20,000,000; and           (b) which has, as of the
most recent fiscal quarter then ending, for the four preceding fiscal quarters,
an EBITDA of less than $5,000,000.

     “Significant Foreign Subsidiary(ies)” shall mean, at any time, the Foreign
Permitted Borrowers and all Foreign Subsidiaries, whether existing as of the
Restatement Date or created or acquired by Company thereafter, except any
Subsidiary:

      (a) the total assets of which, on an individual basis, on any date of
determination, are, excluding goodwill, less than $100,000,000; and            
(b) which has, as of the most recent fiscal quarter then ending, for the four
preceding fiscal quarters, an EBITDA of less than $15,000,000,

provided however that, notwithstanding the foregoing, none of the Israeli
Subsidiaries shall be considered a Significant Foreign Subsidiary hereunder and
none of the Subsidiaries the Equity Interests of which are not held directly by
Company or any Domestic Subsidiary shall be considered a Significant Foreign
Subsidiary hereunder.

     “Significant Subsidiary(ies)” shall mean the Significant Domestic
Subsidiaries and the Significant Foreign Subsidiaries.

     “Siliconix” shall mean Siliconix Incorporated, a Delaware corporation.

     “Siliconix Technology” shall mean Siliconix Technology C.V., a company
formed under the laws of The Netherlands.

24

--------------------------------------------------------------------------------

     “SPFV” shall mean a special purpose funding vehicle utilized by a Granting
Lender pursuant to Section 13.8 hereof to fund all or any part of any Advance
that such Lender would otherwise be obligated to fund under this Agreement.

     “Special Letters of Credit” shall mean letters of credit issued by Agent
from time to time as an administrative convenience for the account of Company or
its Subsidiaries on its own behalf and not on behalf (by risk participation or
otherwise) of the other Lenders, in an aggregate undrawn amount at any time
outstanding plus the aggregate amount of unpaid Reimbursement Obligations not to
exceed the Letter of Credit Reserve in effect at such time, each such letter of
credit being in an undrawn amount of less than $750,000.

     “Special Purpose Subsidiary” shall mean any wholly-owned direct or indirect
Subsidiary of Company established for the sole purpose of conducting a Permitted
Securitization and otherwise established and operated in accordance with
customary industry practices.

     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., its successors and assigns, and, if such
organization shall be dissolved or liquidated or shall no longer perform the
functions of a securities rating agency, “S&P” shall be deemed to refer to any
other nationally recognized securities rating agency designated by Agent.

     “Stockholder’s Equity” shall mean (i) legal capital (carried at the par or
stated value thereof) consisting of common or preferred stock, (ii) paid-in
capital to the extent of the excess over par or stated value paid for Equity
Interests and that created by a corporate readjustment and (iii) retained
earnings consisting of cumulative Net Income reduced by dividends declared or
paid.

     “Subordinated Debt” shall mean all Debt of Company and its Subsidiaries
which has been subordinated in right of payment and priority to the
Indebtedness, in each case on terms and conditions reasonably satisfactory to
Agent and the Required Lenders, including, without limitation, the Subordinated
Debt existing on the Restatement Date and identified (as such) on Schedule 8.13
hereto.

     “Subsidiary(ies)” shall mean any corporation, association, joint stock
company, limited liability company, partnership or business trust of which more
than fifty percent (50%) of the outstanding voting Equity Interests are owned
either directly or indirectly by Company or one or more of its Subsidiaries or
by Company and one or more of its Subsidiaries, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by Company and/or its Subsidiaries.

     “Sweep Agreement” means any agreement relating to the “Sweep to Loan”
automated system of Agent or any other cash management arrangement which Company
and/or any Permitted Borrower and Agent have executed for the purposes of
effecting the borrowing and repayment of Swing Line Advances.

     “Swing Line” shall mean the revolving credit loan to be advanced to any of
the a Borrowers by Swing Line Lender pursuant to Section 2.5 hereof, in an
aggregate amount (subject to the terms hereof) not to exceed, at any one time
outstanding, the Swing Line Maximum Amount.

25

--------------------------------------------------------------------------------

     “Swing Line Advance” or “Advance of the Swing Line” shall mean a borrowing
requested by Borrower and made by Swing Line Lender pursuant to Section 2.5
hereof and may include, subject to the terms hereof, Quoted Rate Advances and
Prime-based Advances.

     “Swing Line Lender” shall mean Comerica Bank, and its successors and
assigns.

     “Swing Line Maximum Amount” shall mean Forty Million Dollars ($40,000,000).

     “Swing Line Notes” shall mean the swing line notes which may be issued by
Company or a Permitted Borrower at the request of Swing Line Lender pursuant to
Section 2.5(a) hereof in the form annexed hereto as Exhibit C-1 or C-2, as the
case may be, as such Notes may be amended or supplemented from time to time, and
any notes issued in substitution, replacement or renewal thereof from time to
time.

     “Tangible Net Worth” shall mean, as of any date of determination, the total
common shareholders’ equity of Company and its Subsidiaries on a Consolidated
basis, together with the amount, if any, of preferred stock which is classified
as part of shareholders’ equity, as reflected on the most recent regularly
prepared quarterly balance sheet of Company and such Subsidiaries, which balance
sheet shall be prepared in accordance with GAAP, minus the book amount of
intangible assets including, without limitation, such items as goodwill,
trademarks, trade names, copyrights, patents, licenses and rights in any
intangible assets, and unamortized debt discount and expense, as of such date
determined in accordance with GAAP, but excluding the effects of the currency
translation adjustment and of the pension adjustment under the additional
minimum liability section of FASB 87.

     “Term Loan” shall mean the term loan to be made to Borrower by the Term
Loan Lenders pursuant to Section 4.1 hereof, in the aggregate principal amount
of not more than One Hundred Twenty Five Million Dollars ($125,000,000).

     “Term Loan Advance” or “Advance of the Term Loan” shall mean the borrowing
requested by the Company and made by the Term Loan Lenders pursuant to Sections
4.1 and 4.4 hereof, including without limitation any refunding or conversion of
such borrowing pursuant to Section 4.4 hereof, and may include, subject to the
terms hereof, Eurocurrency-based Advances and Prime-based Advances.

     “Term Loan Amount” shall mean with respect to any Term Loan Lender, the
amount equal to its Term Loan Percentage of the aggregate principal amount
outstanding under the Term Loan.

     “Term Loan Lenders” shall mean the financial institutions from time to time
parties hereto as lenders of the Term Loan.

     “Term Loan Maturity Date” shall mean July 1, 2011.

     “Term Loan Notes” shall mean the term notes described in Section 4.2(e)
hereof, made by Borrower to each of the Term Loan Lenders in the form attached
hereto as Exhibit J, as such notes may be amended or supplemented from time to
time, and any other notes issued in substitution, replacement or renewal thereof
from time to time.

26

--------------------------------------------------------------------------------

     “Term Loan Percentage” shall mean with respect to any Term Loan Lender, the
percentage specified opposite such Term Loan Lender’s name in the column
entitled “Term Loan Percentage” on Schedule 1.1, as adjusted from time to time
in accordance with the terms hereof.

     “Total Debt” shall mean, with respect to Company and its Consolidated
Subsidiaries, as of any date of determination, the sum, without duplication, of
(a) the aggregate outstanding principal amounts of (i) Advances outstanding as
of such date and any Letter of Credit Obligations outstanding as of such date,
(ii) all other Debt of Company and its Subsidiaries as of such date for borrowed
money or which is evidenced by debentures, notes or other similar instruments,
(iii) all other obligations of Company and its Subsidiaries as of such date to
reimburse the issuers of letters of credit issued for their account for each
payment made by such issuers under such letters of credit (iv) all capitalized
lease obligations of Company and its Subsidiaries as of such date (v) all
obligations of Company and its Subsidiaries under conditional sale or other
title retention agreements relating to property or assets purchased and (vi) any
Debt or off balance sheet obligations issued pursuant to a Securitization
Transaction (whether by a Special Purpose Subsidiary or otherwise), all
determined on a Consolidated basis.

     “Trans-European Business Day” shall mean a day when the Trans-European
Settlement System is open for business.

     “Trans-European Settlement System” shall mean the Trans-European Automated
Real-time Gross Settlement Express Transfer System or any successor.

     “Treaty on European Union” shall mean the Treaty of Maastricht (which was
signed at Maastricht on February 7, 1992 and came into force on November 1,
1993), as amended by the Treaty of Amsterdam (which was signed on October 2,
1997 and came into force on May 1, 1999) and the Treaty of Nice (which was
signed on February 26, 2001 and came into force on February 1, 2003).

     “USA Patriot Act” shall have the meaning set forth in Section 6.9.

     “Vishay Asia” shall mean Vishay Intertechnology Asia Ltd. Pte., a company
organized under the laws of Singapore.

     “Vishay Europe” shall mean Vishay Europe GmbH, a company organized under
the laws of the Federal Republic of Germany, formerly known as Vishay
Beteiligungs GmbH.

     “Vishay Electronic” shall mean Vishay Electronic GmbH, a company organized
under the laws of the Federal Republic of Germany.

     “Vishay India” shall mean Vishay Components India Pvt Ltd., a company
organized under the laws of India.

     “Vishay Israel” shall mean Vishay Israel Limited, a corporation organized
under the laws of Israel and a Subsidiary of Company.

27

--------------------------------------------------------------------------------

     “Weighted Percentage” shall mean with respect to any Lender, its percentage
share as set forth in Schedule 1.1, as such Schedule may be revised by the Agent
from time to time, which percentage shall be calculated as follows:

      (a) as to such Lender, so long as the Revolving Credit Aggregate
Commitment has not been terminated, its weighted percentage calculated by
dividing (i) the sum of (x) its Revolving Credit Commitment Amount plus (y) its
Term Loan Amount, by (ii) the sum of (x) the Revolving Credit Aggregate
Commitment plus (y) the aggregate principal amount of Indebtedness outstanding
under the Term Loan; and                   (b) as to such Lender, if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), its weighted percentage calculated by dividing (i)
the sum of (x) its applicable Revolving Credit Commitment Amount plus (y) its
Term Loan Amount, by (ii) the sum of the aggregate principal amount outstanding
under (x) the Revolving Credit (including any outstanding Letter of Credit
Obligations and outstanding Swing Line Advances) and (z) the Term Loan.

     “Wholly Owned Subsidiary(ies)” shall mean any of Company’s direct or
indirect Subsidiaries whose Equity Interests (other than directors’ or
qualifying shares to the extent required under applicable law) are owned
entirety by any other Wholly Owned Subsidiary and/or Company, and for the
avoidance of doubt, shall include the Israeli Subsidiaries.

     1.2 Euro.

      (a) Redenomination of Eurocurrency-based Advances and other Advances into
Euro Units.             (i) Each obligation under this Agreement of a party
hereto which (A) was originally denominated in the former national currency of a
Participating Member State, or (B) would otherwise have been denominated in such
former national currency prior to such date shall be denominated in, or
redenominated into, as applicable, the Euro Unit in accordance with EMU
Legislation and applicable state law, provided that, if and to the extent that
any EMU Legislation provides that amounts denominated in the euro unit or the
National Currency Unit of a Participating Member State, that are payable by
crediting an account of the creditor within that country, may be made in either
Euro or National Currency Units, each party to this Agreement shall be entitled
to pay or repay any such amounts in either the Euro Unit or such National
Currency Unit.             (ii) Subject to any EMU Legislation, references in
this Agreement to a minimum amount (or an integral multiple thereof) in a
National Currency Unit to be paid to or by a party hereto shall be deemed to be
a reference to such reasonably comparable and convenient amount (or an integral
multiple thereof) in the Euro Unit as Agent may from time to time specify.

28

--------------------------------------------------------------------------------

      (b)      Payments.

                (i) All payments by any Borrower or any Lender of amounts
denominated in the Euro or a National Currency Unit of a Participating Member
State, shall be made in immediately available, freely transferable, cleared
funds to the account of Agent in the principal financial center in such
Participating Member State, as from time to time designated by Agent for such
purpose.           (ii) All amounts payable by Agent to any party under this
Agreement in the National Currency Unit of a Participating Member State shall
instead be paid in the Euro Unit.   (iii) Subject in the case of any Lender to
Section 12.3 hereof, Agent shall not be liable to any party to this Agreement in
any way whatsoever for any delay, or the consequences of any delay, in the
crediting to any account of any amount denominated in the Euro or a National
Currency Unit of a Participating Member State.   (iv) All references herein to
the London interbank or other national market with respect to any National
Currency Unit of a Participating Member State shall be deemed a reference to the
applicable markets and locations referred to in the definition of “Business Day”
in Section 1.1.  

      (c) Increased Costs. The Borrowers shall, from time to time upon demand of
any Lender (with a copy to Agent), pay to such Lender the amount of any cost or
increased cost incurred by, or of any reduction in any amount payable to or in
the effective return on its capital to, or of interest or other return foregone
by, such Lender or any holding company of such Lender as a result of the
introduction of, changeover to or operation of the Euro in a Participating
Member State, other than any such cost or reduction or amount foregone reflected
in any interest rate hereunder.           (d) Inconsistent Practice. If the
basis of accrual of interest or fees expressed in this Agreement with respect to
the currency of any state that becomes a Euro Member shall be inconsistent with
any convention or practice in the London interbank market for the basis of
accrual of interest or fees in respect of Euros, such convention or practice
shall replace such expressed basis effective as of and from the date on which
such state becomes a Euro Member; provided, that if any Advance in the currency
of such state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Advance, at the end of the then current
Interest Period.   (e) Unavailability of Euro. If Agent at any time determines
that: (i) the Euro has ceased to be utilized as the basic accounting unit of the
European Community; (ii) for reasons affecting the market in Euros generally,
Euros are not freely traded between banks internationally; or (iii) it is
illegal, impossible or impracticable for

29

--------------------------------------------------------------------------------


  payments to be made hereunder in Euro, then Agent may, in its discretion
declare (such declaration to be binding on all the parties hereto) that any
payment made or to be made thereafter which, but for this provision, would have
been payable in the Euro shall be made in a component currency of the Euro or
Dollars (as selected by Agent (the “Selected Currency”) and the amount to be so
paid shall be calculated on the basis of the equivalent of the Euro in the
Selected Currency).                 (f) Additional Changes at Agent’s
Discretion. This section and other provisions of this Agreement relating to
Euros and the National Currency Units of Participating Member States shall be
subject to such further changes (including changes in interpretation or
construction) as Agent may from time to time in its reasonable discretion notify
to the Borrowers and Lenders to be necessary or appropriate to reflect the
changeover to the Euro in Participating Member States.

     2. REVOLVING CREDIT

     2.1 Commitment. Subject to the terms and conditions of this Agreement
(including without limitation Section 2.3 hereof), each Revolving Credit Lender
severally and for itself alone agrees to make Advances of the Revolving Credit
in any one or more of the Permitted Currencies to any of the Borrowers from time
to time on any Business Day during the period from the Restatement Date until
(but excluding) the Revolving Credit Maturity Date in an aggregate amount, based
on the Dollar Amount of any Revolving Credit Advances outstanding in Dollars and
the Current Dollar Equivalent of any Advances outstanding in Alternative
Currencies, not to exceed at any one time outstanding such Revolving Credit
Lender’s Revolving Credit Percentage. Except as provided in Section 2.12 hereof,
for purposes of this Agreement, Revolving Credit Advances in Alternative
Currencies shall be determined, denominated and redenominated as set forth in
Section 2.11 hereof. Subject to the terms and conditions set forth herein,
advances, repayments and readvances may be made under the Revolving Credit.
Advances of the Revolving Credit shall be subject to the following additional
conditions and limitations:

      (a) No Permitted Borrower shall be entitled to request an Advance of the
Revolving Credit or the Swing Line or the issuance of a Letter of Credit
hereunder until (i) it has become a party to this Agreement, either by execution
and delivery of this Agreement, or by execution and delivery of a Permitted
Borrower Addendum to this Agreement, (ii) it has become a party to the
applicable Guaranty either by execution and delivery of such Guaranty or by
execution and delivery of a Joinder Agreement to such Guaranty, and (iii) in the
case of each Permitted Borrower, Company has encumbered and/or delivered (or
caused to be encumbered and/or delivered), as the case may be, pursuant to a
Pledge Agreement those Equity Interests issued by such Permitted Borrower and
owned (directly or indirectly) by Company by authority documents, legal opinions
and other supporting documents as reasonably required by Agent and the Required
Revolving Credit Lenders hereunder;           (b) No Subsidiary which is a
Permitted Borrower as of the Restatement Date nor any Foreign Subsidiary which
becomes a Permitted Borrower after the Restatement

30

--------------------------------------------------------------------------------

Date shall be entitled to request or maintain (or, in the case of any
Eurocurrency-based Advance, maintain beyond any applicable Interest Period then
in effect) an Advance of the Revolving Credit or the Swing Line or the issuance
of a Letter of Credit hereunder if it ceases to be a Wholly Owned Subsidiary of
Company.

     2.2 Accrual of Interest and Maturity; Evidence of Indebtedness. (a) Company
hereby unconditionally promises to pay to Agent for the account of each
Revolving Credit Lender the then unpaid principal amount of each Revolving
Credit Advance of such Revolving Credit Lender made to Company and each
Permitted Borrower, and each Permitted Borrower hereby unconditionally promises
to pay to Agent for the account of each Revolving Credit Lender the then unpaid
principal amount of each Revolving Credit Advance of such Revolving Credit
Lender made to such Permitted Borrower, on the Revolving Credit Maturity Date
and on such other dates and in such other amounts as may be required from time
to time pursuant to this Agreement.

      (a) Each Revolving Credit Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of Company and
each Permitted Borrower to the appropriate lending office of such Revolving
Credit Lender resulting from each Revolving Credit Advance made by such lending
office of such Revolving Credit Lender from time to time, including the amounts
of principal and interest payable thereon and paid to such Revolving Credit
Lender from time to time under this Agreement.           (b) Agent shall
maintain the Register pursuant to Section 13.8(f), and a subaccount therein for
each Revolving Credit Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount and applicable Permitted Currency of each
Revolving Credit Advance made hereunder, the type thereof and each Interest
Period applicable to any Eurocurrency-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from Company
or the applicable Permitted Borrower, as the case may be, to each Revolving
Credit Lender hereunder in respect of the Revolving Credit Advances and (iii)
both the amount of any sum received by Agent hereunder from Company or the
applicable Permitted Borrower in respect of the Revolving Credit Advances and
each Revolving Credit Lender’s share thereof.   (c) The entries made in the
Register and the accounts of each Revolving Credit Lender maintained pursuant to
paragraphs (b) and (c) of this Section 2.1 shall absent manifest error, to the
extent permitted by applicable law, be conclusive evidence of the existence and
amounts of the obligations of Company and the Permitted Borrowers therein
recorded; provided, however, that the failure of any Revolving Credit Lender or
Agent to maintain the Register or any such account, as applicable, or any error
therein, shall not in any manner affect the obligation of each of Company and
each Permitted Borrower to repay the Revolving Credit Advances (and all other
amounts owing with respect thereto) made to Company or such Permitted Borrower
by such Revolving Credit Lender in accordance with the terms of this Agreement.

31

--------------------------------------------------------------------------------


      (d)
            Company agrees that, upon written request to the Agent (with a copy
to Company) by any Revolving Credit Lender, Company and each of the Permitted
Borrowers will execute and deliver, to such Revolving Credit Lender, at
Company’s (or such Permitted Borrower’s) own expense, a Revolving Credit Note of
each of Company and each of the Permitted Borrowers evidencing the outstanding
Revolving Credit Advances owing to such Revolving Credit Lender; provided, that
the delivery of such Revolving Credit Notes shall not be a condition precedent
to the Restatement Date.

     2.3 Requests for and Refundings and Conversions of Advances. Company or a
Permitted Borrower (with the countersignature of Company hereunder) may request
a Revolving Credit Advance, refund any such Revolving Credit Advance in the same
type of Revolving Credit Advance or convert any such Revolving Credit Advance to
any other type of Revolving Credit Advance only after delivery to Agent of a
Request for Revolving Credit Advance executed by an Authorized Officer of
Company or of such Permitted Borrower (with the countersignature of an
Authorized Officer of Company), subject to the following and to the remaining
provisions hereof:

      (a) each such Request for Revolving Credit Advance shall set forth the
information required on the Request for Revolving Credit Advance form annexed
hereto as Exhibit A-1, including without limitation:             (i) the
proposed date of such Revolving Credit Advance, which must be a Business Day;
            (ii) whether such Revolving Credit Advance is a refunding or
conversion of an outstanding Revolving Credit Advance;     (iii) whether such
Revolving Credit Advance is to be a Prime-based Advance or a Eurocurrency-based
Advance, and, except in the case of a Prime-based Advance, the first Interest
Period applicable thereto; and     (iv) in the case of a Eurocurrency-based
Advance, the Permitted Currency in which such Revolving Credit Advance is to be
made.   (b) each such Request for Revolving Credit Advance shall be delivered to
Agent by 12:00 noon (Detroit time) three (3) Business Days prior to the proposed
date of such Revolving Credit Advance, except in the case of a Prime-based
Advance to the Company or a Domestic Permitted Borrower, for which the Request
for Revolving Credit Advance must be delivered by 12:00 noon (Detroit time) on
such proposed date;   (c) on the proposed date of such Revolving Credit Advance,
the Dollar Amount of the principal amount of such requested Revolving Credit
Advance, plus the Dollar Amount of the principal amount of any other Revolving
Credit Advances and Swing Line Advances being requested on such date, plus the
principal amount of all other Advances of the Revolving Credit and of the Swing
Line (except to the extent being refunded by such requested Revolving Credit
Advance) then

32

--------------------------------------------------------------------------------


  outstanding hereunder, in each case whether to Company or any of the Permitted
Borrowers (using the Current Dollar Equivalent of any such Revolving Credit
Advances outstanding in any Alternative Currency, determined pursuant to the
terms hereof as of the date of such requested Revolving Credit Advance), plus
the aggregate outstanding amount of all Letter of Credit Obligations (based on
the Dollar Amount of such Letter of Credit Obligations for any Letters of Credit
denominated in Dollars and the Current Dollar Equivalent of any Letters of
Credit denominated in any Alternative Currency) shall not exceed the Revolving
Credit Aggregate Commitment; provided however, that, in the case of any
Revolving Credit Advance being applied to refund an outstanding Swing Line
Advance, the aggregate principal amount of Swing Line Advances to be refunded
shall not be included for purposes of calculating the limitation under this
Section 2.3(c);         (d) in the case of a Permitted Borrower, on the proposed
date of such Revolving Credit Advance, the principal amount of the Revolving
Credit Advance being requested by such Permitted Borrower (determined and tested
as aforesaid), plus the principal amount of any other Revolving Credit Advances
and Swing Line Advances being requested by such Permitted Borrower on such date,
plus the principal amount of any other Revolving Credit Advances and all Swing
Line Advances then outstanding to such Permitted Borrower hereunder (determined
as aforesaid), plus the Letter of Credit Obligations relating to Letters of
Credit issued for the account of such Permitted Borrower, shall not exceed the
applicable Permitted Borrower Sublimit;           (e) in the case of a
Prime-based Advance, the principal amount of the initial funding of such
Revolving Credit Advance, as opposed to any refunding or conversion thereof,
shall be in a minimum amount of $5,000,000;   (f) in the case of a
Eurocurrency-based Advance, the principal amount of such Advance, plus the
amount of any other outstanding Advance of the Revolving Credit to be then
combined therewith having the same Applicable Interest Rate and Interest Period,
if any, shall be in a minimum amount of Ten Million Dollars ($10,000,000) or the
equivalent thereof in an Alternative Currency (or a whole multiple of One
Hundred Thousand Dollars ($100,000), or the equivalent thereof in the applicable
Alternative Currency) and at any one time there shall not be in effect more than
(x) for Revolving Credit Advances to Company, ten (10) Applicable Interest Rates
and Interest Periods, and (y) for Revolving Credit Advances to each Permitted
Borrower five (5) Applicable Interest Rates and Interest Periods for each such
currency;   (g) a Request for Revolving Credit Advance, once delivered to Agent,
shall not be revocable by Company or the Permitted Borrowers;   (h) each Request
for Revolving Credit Advance shall constitute a certification by Company and the
applicable Permitted Borrower, if any, as of the date thereof that:

33

--------------------------------------------------------------------------------


                (i) both before and after such Revolving Credit Advance, the
obligations of Company and the Permitted Borrowers set forth in this Agreement
and the other Loan Documents to which such Persons are parties are valid,
binding and enforceable obligations of Company and the Permitted Borrowers, as
the case may be;           (ii) all conditions to Revolving Credit Advances of
the Revolving Credit have been satisfied, and shall remain satisfied to the date
of such Revolving Advance (both before and after giving effect to such Revolving
Credit Advance);   (iii) there is no Default or Event of Default in existence,
and none will exist upon the making of such Revolving Credit Advance (both
before and after giving effect to such Revolving Credit Advance);   (iv) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects and shall be true and
correct in all material respects as of the making of such Revolving Credit
Advance (both before and after giving effect to such Revolving Credit Advance);
and   (v) the execution of such Request for Revolving Credit Advance will not
violate the material terms and conditions of any material contract, agreement or
other borrowing of Company or the Permitted Borrowers.   Agent, acting on behalf
of Revolving Credit Lenders, may, at its option, lend under this Section 2 upon
the telephone request of an Authorized Officer of Company or a Permitted
Borrower and, in the event Agent, acting on behalf of Revolving Credit Lenders,
makes any such Advance upon a telephone request, the requesting officer shall
fax or email to Agent, on the same day as such telephone request, a Request for
Revolving Credit Advance. Company and Permitted Borrowers hereby authorize Agent
to disburse Revolving Credit Advances under this Section 2.3 pursuant to the
telephone instructions of any person purporting to be a person identified by
name on a written list of persons authorized by Company and delivered to Agent
prior to the date of such request to make Requests for Revolving Credit Advance
on behalf of Company and the Permitted Borrowers. Notwithstanding the foregoing,
Company and each Permitted Borrower acknowledge that Company and each such
Permitted Borrower shall bear all risk of loss resulting from disbursements made
upon any telephone request. Each telephone request for a Revolving Credit
Advance shall constitute a certification of the matters set forth in the Request
for Revolving Credit Advance form as of the date of such requested Advance.

     2.4 Disbursement of Advances.

      (a)        Upon receiving any Request for Revolving Credit Advance from
Company or a Permitted Borrower under Section 2.3 hereof, Agent shall promptly
notify each

34

--------------------------------------------------------------------------------


Revolving Credit Lender by wire, telex, email or telephone (confirmed by email,
wire, telecopy or telex) of the amount and currency of such Advance to be made
and the date such Advance is to be made by said Revolving Credit Lender pursuant
to its Revolving Credit Percentage of such Advance. Unless such Revolving Credit
Lender’s commitment to make Advances of the Revolving Credit hereunder shall
have been suspended or terminated in accordance with this Agreement, each such
Revolving Credit Lender shall make available the amount of its Revolving Credit
Percentage of each Advance in immediately available funds in the currency of
such Advance to Agent, as follows:     (i) for Domestic Advances, at the office
of Agent located at One Detroit Center, Detroit, Michigan 48226, not later than
3:00 p.m. (Detroit time) on the date of such Advance; and             (ii) for
Eurocurrency-based Advances, at Agent’s Correspondent for the account of the
Eurocurrency Lending Office of Agent, not later than 12 noon (the time of
Agent’s Correspondent) on the date of such Advance.         (b) Subject to
submission of an executed Request for Revolving Credit Advance by Company or a
Permitted Borrower (with the countersignature of Company as aforesaid) without
exceptions noted in the compliance certification therein, Agent shall make
available to Company or to the applicable Permitted Borrower, as the case may
be, the aggregate of the amounts so received by it from Revolving Credit Lenders
in like funds and currencies:             (i) for Domestic Advances, not later
than 4:00 p.m. (Detroit time) on the date of such Advance by credit to an
account of Company or such Permitted Borrower maintained with Agent or to such
other account or third party as Company or such Permitted Borrower may
reasonably direct; and     (ii) for Eurocurrency-based Advances, not later than
4:00 p.m. (the time of Agent’s Correspondent) on the date of such Advance, by
credit to an account of Company or such Permitted Borrower maintained with
Agent’s Correspondent or to such other account or third party as Company or such
Permitted Borrower may reasonably direct.   (c) Agent shall deliver the
documents and papers received by it for the account of each Revolving Credit
Lender to such Revolving Credit Lender or upon its order. Unless Agent shall
have been notified by any Revolving Credit Lender prior to the date of any
proposed Advance that such Revolving Credit Lender does not intend to make
available to Agent such Revolving Credit Lender’s Revolving Credit Percentage of
such Advance, Agent may assume that such Revolving Credit Lender has made such
amount available to Agent on such date and in such currency, as aforesaid and
may, in reliance upon such assumption, make available to Company or to the
applicable Permitted Borrower, as the case may be, a corresponding amount. If
such amount is not in fact made available to Agent by such Revolving Credit
Lender, as aforesaid, Agent shall be entitled to recover

35

--------------------------------------------------------------------------------


such amount on demand from such Revolving Credit Lender. If such Revolving
Credit Lender does not pay such amount forthwith upon Agent’s demand therefor,
Agent shall promptly notify Company, and Company or the applicable Permitted
Borrower shall pay such amount to Agent, if such notice is delivered to Company
prior to 1:00 p.m (Detroit time) on a Business Day, on the day such notice is
received, and otherwise on the next Business Day, and such amount paid by
Company shall be applied as a prepayment of the Revolving Credit (without any
corresponding reduction in the Revolving Credit Aggregate Commitment),
reimbursing Agent for having funded said amounts on behalf of such Revolving
Credit Lender. The Company shall retain its claim against such Revolving Credit
Lender with respect to the amounts repaid by it to Agent and, if such Revolving
Credit Lender subsequently makes such amounts available to the Agent, Agent
shall promptly make such amounts available to the Borrower as a Revolving Credit
Advance. Agent shall also be entitled to recover from such Revolving Credit
Lender or Company or the applicable Permitted Borrower, as the case may be, but
without duplication, interest on such amount in respect of each day from the
date such amount was made available by Agent to Company or such Permitted
Borrower, as the case may be, to the date such amount is recovered by Agent, at
a rate per annum equal to:                   (i) in the case of such Revolving
Credit Lender, for the first two (2) Business Days such amount remains unpaid,
with respect to Domestic Advances, the Federal Funds Effective Rate, and with
respect to Eurocurrency-based Advances, Agent’s aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance
and of any fees, penalties, overdraft charges or other costs or expenses
incurred by Agent as a result of such failure to deliver funds hereunder) of
carrying such amount and thereafter, at the rate of interest then applicable to
such Revolving Credit Advances; and           (ii) in the case of Company or
such Permitted Borrower, the rate of interest then applicable to such Advance of
the Revolving Credit.   Until such Revolving Credit Lender has paid Agent such
amount, such Revolving Credit Lender shall have no interest in or rights with
respect to such Advance for any purpose whatsoever. The obligation of any
Revolving Credit Lender to make any Advance of the Revolving Credit hereunder
shall not be affected by the failure of any other Revolving Credit Lender to
make any Advance hereunder, and no Revolving Credit Lender shall have any
liability to Company or any of its Subsidiaries, Agent, any other Revolving
Credit Lender, or any other party for another Revolving Credit Lender’s failure
to make any loan or Advance hereunder.

      2.5 (a) Swing Line Advances. Swing Line Lender may, on the terms and
subject to the conditions hereinafter set forth (including without limitation
Section 2.5(c) hereof), make one or more advances in Dollars or in any
Alternative Currency (each such advance being a “Swing Line Advance”) to any
Borrower, from time to time on any Business Day during the period from

36

--------------------------------------------------------------------------------

the date hereof to (but excluding) the Revolving Credit Maturity Date in an
aggregate amount, based on the Dollar Amount of any such Advances outstanding in
Dollars and the Current Dollar Equivalent of any such Advances outstanding in
Alternative Currencies, not to exceed at any time outstanding the Swing Line
Maximum Amount. Swing Line Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of each Borrower to
Swing Line Lender resulting from each Swing Line Advance of such Lender from
time to time, including the amounts of principal and interest payable thereon
and paid to such Lender from time to time. The entries made in such account or
accounts of Swing Line Lender shall, to the extent permitted by applicable law,
be conclusive evidence, absent manifest error, of the existence and amounts of
the obligations of such Borrower therein recorded; provided, however, that the
failure of Swing Line Lender to maintain such account, as applicable, or any
error therein, shall not in any manner affect the obligation of such Borrower to
repay the Swing Line Advances (and all other amounts owing with respect thereto)
made to such Borrower by Swing Line Lender in accordance with the terms of this
Agreement. Advances, repayments and readvances under the Swing Line may be made,
subject to the terms and conditions of this Agreement. Each Swing Line Advance
shall mature and the principal amount thereof shall be due and payable by the
applicable Borrower on the last day of the Interest Period applicable thereto
(if any) and in the case of any Prime-based Advance, on the Revolving Credit
Maturity Date.

     Each Borrower agrees that, upon the written request of Swing Line Lender
(with a copy concurrently delivered to Agent) it will execute and deliver to
Swing Line Lender Swing Line Notes executed by it provided, that the delivery of
such Swing Line Notes shall not be a condition precedent to the Restatement
Date.

      (a) Accrual of Interest. Each Swing Line Advance shall, from time to time
after the date of such Advance, bear interest at its Applicable Interest Rate.
The amount and date of each Swing Line Advance, its Applicable Interest Rate,
its Interest Period, if any, and the amount and date of any repayment shall be
noted on Swing Line Lender’s account maintained pursuant to Section 2.5(a),
which records will be conclusive evidence thereof, absent manifest error;
provided, however, that any failure by Swing Line Lender to record any such
information shall not relieve such Borrower of its obligation to repay the
outstanding principal amount of such Advance, all interest accrued thereon and
any amount payable with respect thereto in accordance with the terms of this
Agreement and the other Loan Documents.           (b) Requests for Swing Line
Advances. Company or a Permitted Borrower (with the countersignature of Company)
may request a Swing Line Advance only after delivery to Swing Line Lender (with
a copy concurrently delivered to Agent) of a Request for Swing Line Advance
executed by an Authorized Officer of Company and, if applicable such Permitted
Borrower, subject to the following and to the remaining provisions hereof:
            (i) each such Request for Swing Line Advance shall set forth the
information required on the Request for Advance form annexed hereto as Exhibit
A–2, including without limitation:

37

--------------------------------------------------------------------------------


(A) the proposed date of such Swing Line Advance, which must be a Business Day;
  (B) whether such Swing Line Advance is to be a Prime-based Advance, a
Eurocurrency-based Advance or a Quoted Rate Advance;                   (C)
except with respect to any Prime-based Advance, the duration of the Interest
Period applicable thereto; and   (D) in the case of a Eurocurrency-based
Advance, the Permitted Currency in which such Advance is to be made.


      (ii) the Dollar Amount of the principal amount of such requested Swing
Line Advance, plus the aggregate principal amount of all other Swing Line
Advances then outstanding hereunder (including any other Swing Line Advances
requested to be made on such date but excluding any such Advances being refunded
by such requested Swing Line Advance) to any Borrower (using the Current Dollar
Equivalent of any such Advances outstanding in any Alternative Currency,
determined pursuant to the terms hereof as of the date of such requested
Advance) shall not exceed the Swing Line Maximum Amount;            (iii) as of
the proposed date of such Swing Line Advance, the Dollar Amount of the principal
amount of such requested Swing Line Advance, plus the aggregate principal amount
of all other Swing Line Advances and all Advances of the Revolving Credit then
outstanding hereunder (including any Revolving Credit Advances or other Swing
Line Advances requested to be made on such date, but excluding any such Advances
being refunded by such requested Swing Line Advance) to any Borrower (using the
Current Dollar Equivalent of any such Advances outstanding in any Alternative
Currency, determined pursuant to the terms hereof as of the date of such
requested Advance), and the aggregate outstanding Letter of Credit Obligations
(based on the Dollar Amount of any Letters of Credit denominated in Dollars and
the Current Dollar Equivalent of the Letters of Credit denominated in any
Alternative Currency) shall not exceed the Revolving Credit Aggregate
Commitment;   (iv) in the case of any Permitted Borrower, as of the proposed
date of such Swing Line Advance, the principal amount of the requested Swing
Line Advance to such Permitted Borrower (determined as aforesaid), plus the
aggregate principal amount of any other Swing Line Advances and all other
Advances then outstanding to such Permitted Borrower hereunder (including,
without duplication, Revolving Credit Advances or Swing Line Advances requested
to be made on such date) determined as aforesaid, plus the aggregate amount of
all outstanding Letter of Credit Obligations relating to Letters of Credit
issued for the account of such Permitted Borrower (using the Current Dollar
Equivalent thereof for any Letters of

38

--------------------------------------------------------------------------------


  Credit denominated in any Alternative Currency) shall not exceed the
applicable Permitted Borrower Sublimit;   (v) in the case of a Prime-based
Advance, the principal amount of the initial funding of such Advance, as opposed
to any refunding or conversion thereof, shall be at least One Hundred Thousand
Dollars ($100,000) or, in the case of such Advances requested by any Permitted
Borrowers formed under the laws of The Netherlands, the Dollar Amount as of such
date of Euro 50,000, if such Dollar Amount is greater than $100,000;   (vi) in
the case of a Eurocurrency-based Advance or a Quoted Rate Advance, the principal
amount of such Advance, the principal amount of such Swing Line Advance plus the
amount of any other outstanding Advance of the Swing Line to be then combined
therewith having the same Applicable Interest Rate and Interest Period, if any,
shall be, at least Two Hundred Fifty Thousand Dollars ($250,000), or the
equivalent thereof in an Alternative Currency (or a whole multiple of One
Hundred Thousand Dollars ($100,000), or the equivalent thereof in the applicable
Alternative Currency), and at any one time there shall not be in effect more
than (x) for Advances in Dollars, Five (5) Applicable Interest Rates and
Interest Periods, and (y) for Advances in any Alternative Currency (other than
eurodollars), two (2) Applicable Interest Rates and Interest Periods for each
such currency;         (vii) each such Request for Swing Line Advance shall be
delivered to Swing Line Lender (with a copy concurrently delivered to Agent) (x)
for each Advance in Dollars, by 2:00 p.m. (eastern time) (or such other time as
Swing Line Lender shall specify to the applicable Borrower) on the proposed date
of the Advance and (y) for each Advance in any Alternative Currency, by 10:00
a.m. (eastern time) two (2) Business Days prior to the proposed date of Advance;
           (viii) each Request for Swing Line Advance, once delivered to Swing
Line Lender, shall be irrevocable by Company and any applicable Permitted
Borrower, and shall constitute and include a certification by Company and any
applicable Permitted Borrower as of the date thereof that:  

(A) both before and after such Swing Line Advance, the obligations of the
Borrowers set forth in this Agreement and the Loan Documents, are valid, binding
and enforceable obligations of the Borrowers and any of their Subsidiaries party
thereto;

 

(B) all conditions to the making of Swing Line Advances have been satisfied
(both before and after giving effect to such Advance);

 

(C) both before and after the making of such Swing Line Advance, there is no
Default or Event of Default in existence; and

39

--------------------------------------------------------------------------------


  (D) both before and after such Swing Line Advance, the representations and
warranties contained in this Agreement and the other Loan Documents are true and
correct in all material respects.     (ix)       At the option of Agent, subject
to revocation by Agent at any time and from time to time and so long as Agent is
Swing Line Lender, Borrower may utilize Agent’s “Sweep to Loan” automated system
for obtaining Swing Line Advances and making periodic repayments. At any time
during which the “Sweep to Loan” system is in effect, Swing Line Advances shall
be advanced to fund borrowing needs pursuant to the terms of the Sweep
Agreement. Each time a Swing Line Advance is made using the “Sweep to Loan”
system, Company and the applicable Permitted Borrowers shall be deemed to have
certified to Agent and Revolving Credit Lenders each of the matters set forth in
clause (viii) of this Section 2.5(c). Principal and interest on Swing Line
Advances requested, or deemed requested, pursuant to this Section shall be paid
pursuant to the terms and conditions of the Sweep Agreement without any
deduction, setoff or counterclaim whatsoever. Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Agreement, the principal amount
of the Swing Loans shall be paid in full, together with accrued interest
thereon, on the Revolving Credit Maturity Date. Agent may suspend or revoke any
Borrower’s privilege to use the “Sweep to Loan” system at any time and from time
to time for any reason and, immediately upon any such revocation, the “Sweep to
Loan” system shall no longer be available to Borrower for the funding of Swing
Line Advances hereunder (or otherwise), and the regular procedures set forth in
this Section 2.5 for the making of Swing Line Advances shall be deemed
immediately to apply. Agent may, at its option, also elect to make Swing Line
Advances upon Borrower’s telephone requests on the basis set forth in the last
paragraph of Section 2.3, provided that Company and the applicable Permitted
Borrowers each complies with the provisions set forth in this Section 2.5.
                 (c) Disbursement of Swing Line Advances. Unless otherwise
notified in writing by Agent promptly following each receipt of a Request for
Swing Line Advance hereunder, Swing Line Lender may assume that all conditions
precedent to the disbursement of such requested Swing Line Advance have been
satisfied, including without limitation that no Default or Event of Default has
occurred and is continuing and that the entirety of the Swing Line Maximum
Amount less any outstanding Swing Line Advances is available hereunder (provided
that Agent shall have no responsibility whatsoever to Swing Line Lender or to
any other Lender to give any notice hereunder, except as set forth in Section
12.12 of this Agreement), and subject to the proper submission of an executed
Request for Swing Line Advance by Company or a Permitted Borrower without
exceptions noted in the compliance certification therein and to the other terms
and conditions hereof, Swing Line Lender shall make available to Company or the
applicable

40

--------------------------------------------------------------------------------


  Permitted Borrower the amount so requested, in like funds and currencies, not
later than:     (i)       for Prime-based Advances or Quoted Rate Advances, not
later than 5:00 p.m. (eastern time) on the date of such Advance by credit to an
account of Company or the applicable Permitted Borrower maintained with Swing
Line Lender or with Agent or to such other account or third party as Company or
the Permitted Borrower may reasonably direct in writing; and     (ii) for
Eurocurrency-based Advances, not later than 4:00 p.m. (the time of the office of
Swing Line Lender funding such Advance) on the date of such Advance, by credit
to an account of Company or the Permitted Borrower maintained with Swing Line
Lender’s or Agent’s Correspondent or to such other account or third party as
Company or the applicable Permitted Borrower may reasonably direct in writing.  
  Swing Line Lender shall promptly notify Agent of any Swing Line Advance by
telephone, telex or telecopier.         (d) Refunding of or Participation
Interest in Swing Line Advances.              (i) Acting through Agent (which
shall, subject to the terms hereof, comply with Swing Line Lender’s request),
Swing Line Lender, at any time in its sole and absolute discretion, may on
behalf of Company or the applicable Permitted Borrower (each of which hereby
irrevocably directs Swing Line Lender and Agent to act on its behalf) request
each of Revolving Credit Lenders (including Swing Line Lender in its capacity as
a Revolving Credit Lender) to make an Advance of the Revolving Credit to each of
Company and/or the applicable Permitted Borrowers, for each Permitted Currency
in which Swing Line Advances are outstanding to such party, in an amount (in the
applicable Permitted Currency, determined in accordance with Section 2.11(b)
hereof) equal to such Revolving Credit Lender’s Revolving Credit Percentage of
the principal amount of the aggregate Swing Line Advances outstanding in each
Permitted Currency to each such party on the date such notice is given (the
“Refunded Swing Line Advances”); provided however that Swing Line Advances which
are carried at the Quoted Rate or the Eurocurrency-based Rate which are
converted to Revolving Credit Advances at the request of Swing Line Lender at a
time when no Default or Event of Default has occurred and is continuing, shall
not be subject to Section 11.1 and no losses, costs or expenses may be assessed
by Swing Line Lender against any Borrower or other Revolving Credit Lenders as a
consequence of such conversion. In the case of each Refunded Swing Line Advance
outstanding in Dollars, the applicable Advance of the Revolving Credit used to
refund such Swing Line Advance shall be a Prime-based Advance. In the case of
each Refunded Swing Line Advance outstanding in any Alternative Currency, the
applicable Advance of the Revolving Credit used to refund such Swing

41

--------------------------------------------------------------------------------


  Line Advance shall be an Advance in the applicable Alternative Currency, with
an Interest Period of one month (or any lesser number of days selected by Agent
in consultation with Revolving Credit Lenders). In connection with the making of
any such Refunded Swing Line Advances or the purchase of a participation
interest in Swing Line Advances under Section 2.5(e)(ii) hereof, Swing Line
Lender shall retain its claim against Company or the applicable Permitted
Borrower for any unpaid interest or fees in respect thereof. Unless any of the
events described in Section 9.1(j) hereof shall have occurred (in which event
the procedures of subparagraph (ii) of this Section 2.5(e) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of an Advance of the Revolving Credit are then satisfied, but subject
to Section 2.5(e)(iii), each Revolving Credit Lender shall make the proceeds of
its Advance of the Revolving Credit available to Agent for the benefit of Swing
Line Lender at the office of Agent specified in Section 2.4(a) hereof prior to
11:00 a.m. Detroit time (for Domestic Advances) on the Business Day next
succeeding the date such notice is given, and, in the case of any
Eurocurrency-based Advance, prior to 2:00 p.m. Detroit time on the third
Business Day following the date such notice is given, in each case in
immediately available funds in the applicable Permitted Currency. The proceeds
of such Advances of the Revolving Credit shall be promptly delivered by Agent to
Swing Line Lender for application to repay the Refunded Swing Line Advances in
accordance with the terms and conditions of this Agreement.         (ii) If,
prior to the making of an Advance of the Revolving Credit pursuant to
subparagraph (i) of this Section 2.5(e), one of the events described in Section
9.1(j) hereof shall have occurred, each Revolving Credit Lender will, on the
date such Advance of the Revolving Credit was to have been made, purchase from
Swing Line Lender an undivided participating interest in each Refunded Swing
Line Advance in an amount equal to its Revolving Credit Percentage of such
Refunded Swing Line Advance. Each Revolving Credit Lender within the time
periods specified in Section 2.5(e)(i) hereof, as applicable, shall immediately
transfer to Agent for the benefit of Swing Line Lender, in immediately available
funds in the applicable Permitted Currency of such Swing Line Advance, the
amount of its participation and upon receipt thereof Swing Line Lender will
deliver to such Revolving Credit Lender a participation certificate evidencing
such participation.            (iii) Each Revolving Credit Lender’s obligation
to make Advances of the Revolving Credit and to purchase participation interests
in accordance with clauses (i) and (ii) of this Section 2.5(e) shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right which such Revolving Credit Lender may have against Swing Line Lender, any
Borrower or any other Person for any reason

42

--------------------------------------------------------------------------------


                

whatsoever; (ii) the occurrence or continuance of any Default or Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
Company, any Permitted Borrower or any other Person; (iv) any breach of this
Agreement by Company, any Permitted Borrower or any other Person; (v) any
inability of Company or the Permitted Borrowers to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
Advance is to be made or such participating interest is to be purchased; (vi)
the termination of the Revolving Credit Aggregate Commitment hereunder; or (vii)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. If any Revolving Credit Lender does not make available to
Agent or Swing Line Lender, as applicable the amount required pursuant to clause
(i) or (ii) above, as the case may be, Agent or Swing Line Lender, as the case
may be, shall be entitled to recover such amount on demand from such Revolving
Credit Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full (x) for the first two (2) Business
Days such amount remains unpaid, at the Federal Funds Effective Rate for
Domestic Advances and for any other Advances, Agent’s marginal cost (including
the cost of maintaining any required reserves or deposit insurance and of any
fees, penalties, overdraft charges or other costs or expenses incurred by Agent
as a result of such failure to deliver funds hereunder) of carrying such amount
and (y) thereafter, at the rate of interest then applicable to such Swing Line
Advances. The obligation of any Revolving Credit Lender to make available its
pro rata portion of the amounts required pursuant to clause (i) or (ii) above
shall not be affected by the failure of any other Revolving Credit Lender to
make such amounts available, and no Revolving Credit Lender shall have any
liability to Company or any Permitted Borrower, Agent, Swing Line Lender, or any
other Revolving Credit Lender or any other Person for another Revolving Credit
Lender’s failure to make the amounts required under clause (i) or (ii)
available.

Notwithstanding the foregoing, however, no Revolving Credit Lender shall be
required to make any Revolving Credit Advance to refund a Swing Line Advance or
to purchase a participation in a Swing Line Advance (including without
limitation any Swing Line Advance funded under the “Sweep to Loan” system) if at
least two (2) Business Days prior to the making of such Swing Line Advance by
Swing Line Lender, the officers of Swing Line Lender immediately responsible for
matters concerning this Agreement shall have received written notice from Agent
or any Revolving Credit Lender that Swing Line Advances should be suspended
based on the occurrence and continuance of a Default or an Event of Default and
stating that such notice is a “notice of default”; provided, however that the
obligation of Revolving Credit Lenders to make such Revolving Credit Advances or
to purchase such participations shall be reinstated upon the date which such
Default or Event of Default has been waived by the requisite Lenders.

43

--------------------------------------------------------------------------------

     2.6 Prime-based Interest Payments. Interest on the unpaid balance of all
Prime-based Advances of the Revolving Credit and all Swing Line Advances carried
at the Prime-based Rate from time to time outstanding shall accrue from the date
of such Advance to the Revolving Credit Maturity Date (and until paid), at a per
annum interest rate equal to the Prime-based Rate, and shall be payable in
immediately available funds (a) with respect to Swing Line Advances, quarterly
commencing on the first day of the calendar quarter next succeeding the calendar
quarter during which the initial Swing Line Advance is made and on the first day
of each calendar quarter thereafter, and (b) with respect to Advances of the
Revolving Credit, quarterly commencing on the first day of the calendar quarter
next succeeding the calendar month during which the initial Advance of the
Revolving Credit is made and on the first day of each calendar quarter
thereafter. Interest accruing at the Prime-based Rate shall be computed on the
basis of a 360 day year and assessed for the actual number of days elapsed, and
in such computation effect shall be given to any change in the interest rate
resulting from a change in the Prime-based Rate on the date of such change in
the Prime-based Rate.

     2.7 Eurocurrency-based Interest Payments and Quoted Rate Interest Payments.

      (a) Interest on each Eurocurrency-based Advance of the Revolving Credit
and all Swing Line Advances carried at the Eurocurrency-based Rate shall accrue
at its Applicable Interest Rate and shall be payable in immediately available
funds on the last day of the Interest Period applicable thereto (and, if any
Interest Period shall exceed three months, then on the last Business Day of the
third month of such Interest Period, and at three month intervals thereafter).
Interest accruing at the Eurocurrency-based Rate shall be computed on the basis
of a 360 day year (except that any such Advances made in Sterling or any other
Alternative Currency with respect to which applicable law or market custom so
requires shall be calculated based on a 365 day year, or as otherwise required
under applicable law or market custom) and assessed for the actual number of
days elapsed from the first day of the Interest Period applicable thereto to but
not including the last day thereof. Interest due on a Eurocurrency-based Advance
made in an Alternative Currency shall be paid in such Alternative Currency.
           (b) Interest on each Quoted Rate Advance of the Swing Line shall
accrue at its Quoted Rate and shall be payable in immediately available funds on
the last day of the Interest Period applicable thereto. Interest accruing at the
Quoted Rate shall be computed on the basis of a 360 day year (except that any
such Advances made in any Alternative Currency with respect to which applicable
law or market custom so requires shall be calculated based on a 365 day year, or
as otherwise required under applicable law or market custom) and assessed for
the actual number of days elapsed from the first day of the Interest Period
applicable thereto to, but not including the last day thereof.   (c) If the
basis of accrual of interest or fees expressed in this Agreement with respect to
the National Currency Unit of a Participating Member State shall be inconsistent
with any convention or practice in the London interbank market or other
applicable interbank market, as the case may be, for the basis of accrual of
interest or fees with respect to the Euro, such convention or practice shall
replace

44

--------------------------------------------------------------------------------


               

such expressed basis, effective as of and from the date on which such country
becomes a Participating Member State; provided that if any Eurocurrency-based
Advance in the currency of such country is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Advance, at the
end of the then current Interest Period.

     2.8 Interest Payments on Conversions. Notwithstanding anything to the
contrary in the preceding sections, all accrued and unpaid interest on any
Advance converted pursuant to Section 2.3 hereof shall be due and payable in
full on the date such Advance is converted.

     2.9 Interest on Default. In the event and so long as any Event of Default
shall exist after giving effect to any applicable grace or cure periods, in the
case of any Event of Default under Sections 9.1(a), 9.1(b) or 9.1(j),
immediately upon the occurrence thereof (and without the requirement of any
notice or demand), in the case of all other Events of Default, upon written
notice from the Required Revolving Credit Lenders, interest shall be payable
daily (a) on all Eurocurrency-based Advances of the Revolving Credit, Swing Line
Advances carried at the Eurocurrency-based Rate and Quoted Rate Advances from
time to time outstanding at a per annum rate equal to the Applicable Interest
Rate plus three percent (3%) for the remainder of the then existing Interest
Period, if any, (b) with respect to Prime-based Advances from time to time
outstanding, at a per annum rate equal to the Prime-based Rate plus three
percent (3%), and (c) with respect to Eurocurrency-based Advances thereof in any
Alternative Currency from time to time outstanding, (i) at a per annum rate
calculated by Agent, whose determination shall be conclusive absent manifest
error, on a daily basis, equal to three percent (3%) above the interest rate per
annum at which one (1) day deposits (or, if such amount due remains unpaid for
more than three (3) Business Days, then for such other period of time as Agent
may elect which shall in no event be longer than six (6) months) in the relevant
eurocurrency in the amount of such overdue payment due to Agent are offered by
Agent’s Eurocurrency Lending Office for the applicable period determined as
provided above, or (ii) if at any such time such deposits are not offered by the
Eurocurrency Lending Office, then at a rate per annum equal to three percent
(3%) above the rate determined by Agent to be its aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance)
of carrying the amount of such Eurocurrency-based Advance.

      2.10       Optional Prepayment. Company or the Permitted Borrowers may
prepay all or part of the outstanding balance of any Prime-based Advance(s) of
the Revolving Credit at any time, provided that the amount of any partial
prepayment shall be at least One Million Dollars ($1,000,000) and, after giving
effect to any such partial prepayment, the aggregate balance of Prime-based
Advance(s) of the Revolving Credit remaining outstanding, if any, shall be at
least Five Million Dollars ($5,000,000). Subject to Section 11.1 hereof, Company
or the Permitted Borrowers may prepay all or part of any Eurocurrency-based
Advance (subject to not less than two (2) Business Days’ notice to Agent)
provided that the amount of any such partial prepayment shall be at least One
Million Dollars ($1,000,000), or the Current Dollar Equivalent thereof in an
Alternative Currency, and, after giving effect to any such partial prepayment,
the unpaid portion of such Advance which is refunded or converted under Section
2.3 hereof shall be at least Fifteen

45

--------------------------------------------------------------------------------


  Million Dollars ($15,000,000) or the Current Dollar Equivalent thereof in an
Alternative Currency.         (b) Company or the Permitted Borrowers may prepay
all or part of the outstanding balance of any Swing Line Advance carried at the
Prime-based Rate at any time, provided that, unless the “Sweep to Loan” system
shall be in effect hereunder, the amount of any partial prepayment shall be at
least Twenty Five Thousand Dollars ($25,000) and, after giving effect to any
such partial prepayment, the aggregate balance of such Swing Line Advances
remaining outstanding, if any, shall be at least One Hundred Thousand Dollars
($100,000), or, in the case of any Swing Line Advances outstanding of any
Permitted Borrowers formed under the laws of The Netherlands, the Dollar Amount
of Euro 50,000, if such Dollar Amount is greater than $100,000. Subject to
Section 11.1 hereof, Company may prepay all or part of any Swing Line Advances
carried at the Eurocurrency-based Rate or Quoted Rate (subject to not less than
two (2) Business Days’ notice to Swing Line Lender and Agent) only on the last
day of the Interest Period therefor, provided that the amount of any such
partial payment shall be at least Twenty Five Thousand Dollars ($25,000) and,
after giving effect to any such partial prepayment, the unpaid portion of such
Advance which is refunded or converted under Section 2.5(c) hereof shall be at
least Two Hundred Fifty Thousand Dollars ($250,000).            (c) Any
prepayment made in accordance with this Section shall be subject to Section 11.1
hereof, but otherwise without premium, penalty or prejudice to the right to
readvance under the terms of this Agreement.

     2.11 Determination, Denomination and Redenomination of Alternative Currency
Advances. Whenever, pursuant to any provision of this Agreement:

      (a) an Advance of the Revolving Credit or a Swing Line Advance is
initially funded, as opposed to any refunding or conversion thereof, in an
Alternative Currency, the amount to be advanced hereunder will be the equivalent
in such Alternative Currency of the Dollar Amount of such Advance;           
(b) an existing Advance of the Revolving Credit or a Swing Line Advance
denominated in an Alternative Currency is to be refunded, in whole or in part,
with an Advance denominated in the same Alternative Currency, the amount of the
new Advance shall be continued in the amount of the Alternative Currency so
refunded;   (c) an existing Advance of the Revolving Credit denominated in an
Alternative Currency is to be converted, in whole or in part, to an Advance
denominated in another Alternative Currency, the amount of the new Advance shall
be that amount of the Alternative Currency of the new Advance which may be
purchased, using the most favorable spot exchange rate determined by Agent to be
available to it for the sale of Dollars for such other Alternative Currency at
approximately 11:00 a.m. (Detroit time) two (2) Business Days prior to the last
day of the

46

--------------------------------------------------------------------------------


  Eurocurrency Interest Period applicable to the existing Advance, with the
Dollar Amount of the existing Advance, or portion thereof being converted; and
                 (d) an existing Advance of the Revolving Credit denominated in
an Alternative Currency is to be converted, in whole or in part, to an Advance
denominated in Dollars, the amount of the new Advance shall be the Dollar Amount
of the existing Advance, or portion thereof being converted (determined as
aforesaid).

     2.12 Prime-based Advance in Absence of Election or Upon Default. If, (a) as
to any outstanding Eurocurrency-based Advance of the Revolving Credit, or any
Swing Line Advance carried at the Eurocurrency-based Rate, Agent has not
received payment of all outstanding principal and accrued interest on the last
day of the Interest Period applicable thereto, or does not receive a timely
Request for Advance meeting the requirements of Section 2.3 or 2.5(c) hereof
with respect to the refunding or conversion of such Advance, or (b) if any
Advance denominated in an Alternative Currency or any deemed Advance under
Section 3.6 hereof in respect of a Letter of Credit denominated in an
Alternative Currency cannot be refunded or made, as the case may be, in such
Alternative Currency by virtue of Section 11.3 hereof, or (c) subject to Section
2.9 hereof, if on such day a Default or an Event of Default shall have occurred
and be continuing, then the principal amount thereof which is not then prepaid
in the case of a Eurocurrency-based Advance shall, absent a contrary election of
the Required Revolving Credit Lenders, be converted automatically to a
Prime-based Advance and Agent shall thereafter promptly notify Company of said
action. If a Eurocurrency-based Advance converted hereunder is payable in an
Alternative Currency, the Prime-based Advance shall be in an amount equal to the
Dollar Amount of such Eurocurrency-based Advance at such time and Agent and
Revolving Credit Lenders shall use said Prime-based Advance to fund payment of
the Alternative Currency obligation, all subject to the provisions of Section
2.14 hereof. Company and the Permitted Borrowers, if applicable, shall reimburse
Agent and Revolving Credit Lenders on demand for any costs incurred by Agent or
any of Revolving Credit Lenders, as applicable, resulting from the conversion
pursuant to this Section 2.12 of Eurocurrency-based Advances payable in an
Alternative Currency to Prime-based Advances.

     2.13 Revolving Credit Facility Fee. From the Restatement Date to the
Revolving Credit Maturity Date, the Company and the Domestic Permitted Borrowers
shall pay to Agent, for distribution to Revolving Credit Lenders (as set forth
below), a Revolving Credit Facility Fee determined by multiplying the Applicable
Fee Percentage per annum times the Revolving Credit Aggregate Commitment then
applicable under Section 2.15 hereof (whether used or unused) then in effect
computed on a daily basis. The Revolving Credit Facility Fee shall be payable
quarterly in arrears commencing July 1, 2007 (in respect of the prior calendar
quarter or portion thereof), and on the first day of each calendar quarter
thereafter and on the Revolving Credit Maturity Date, and shall be computed on
the basis of a year of three hundred sixty (360) days and assessed for the
actual number of days elapsed. Whenever any payment of the Revolving Credit
Facility Fee shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next Business Day. Upon receipt of such
payment Agent shall make prompt payment to each Revolving Credit Lender of its
share of the Revolving Credit Facility Fee based upon its respective Revolving
Credit Percentage.

     2.14 Currency Appreciation; Mandatory Reduction of Indebtedness.

47

--------------------------------------------------------------------------------


      (a) Revolving Credit Aggregate Commitment. If at any time and for any
reason, the aggregate principal amount of all Advances of the Revolving Credit
hereunder to Company and to the Permitted Borrowers made in Dollars and the
aggregate Current Dollar Equivalent of all Advances of the Revolving Credit
outstanding hereunder to Company and to the Permitted Borrowers in any
Alternative Currency as of such time, plus the aggregate principal amount of
Swing Line Advances outstanding hereunder as of such time (determined as
aforesaid), plus the aggregate Letter of Credit Obligations of Company and the
Permitted Borrowers which shall be outstanding (based on the Dollar Amount of
any Letters of Credit denominated in Dollars and the Current Dollar Equivalent
of any Letters of Credit denominated in any Alternative Currency), as of such
time exceeds the Revolving Credit Aggregate Commitment (as used in this clause
(a), the “Excess”), Company and the Permitted Borrowers shall:              (i)
      immediately repay that portion of such Indebtedness then carried as a
Prime-based Advance, if any, by the Dollar Amount of such Excess, and/or reduce
any pending request for an Advance in Dollars on such day by the Dollar Amount
of the Excess, to the extent thereof; and     (ii) on the last day of each
Interest Period of any Eurocurrency-based Advance outstanding as of such time,
until the necessary reductions of Indebtedness under this Section 2.14(a) have
been fully made, repay the Indebtedness carried in such Advances and/or reduce
any requests for refunding or conversion of such Advances submitted (or to be
submitted) by Company or the applicable Permitted Borrower in respect of such
Advances, by the amount in Dollars or the applicable Alternative Currency, as
the case may be, of the Excess, to the extent thereof.     Compliance with this
Section 2.14(a) shall be tested on the last day of each Interest Period in
effect from time to time hereunder and may be tested on any other basis
satisfactory to Agent in its sole discretion, provided that, so long as no
Default or Event of Default has occurred and is continuing, at any time while
the aggregate Advances of the Revolving Credit available to be borrowed
hereunder (based on the Revolving Credit Aggregate Commitment then in effect)
equal or exceed Fifty Million Dollars ($50,000,000), compliance with this
Section 2.14(a) shall be tested as of the last day of each calendar quarter.
Notwithstanding the foregoing, upon the occurrence and during the continuance of
any Default or Event of Default, or if any Excess remains after recalculating
said Excess based on ninety-five percent (95%) of the Current Dollar Equivalent
of any Advances or Letters of Credit denominated in Alternative Currencies (and
one hundred percent (100%) of any Advances or Letters of Credit denominated in
Dollars), Company and the Permitted Borrowers shall be obligated immediately to
reduce the foregoing Indebtedness hereunder by an amount sufficient to eliminate
such Excess.     Notwithstanding the foregoing, upon the occurrence and during
the continuance of any Default or Event of Default, or if any Excess remains
after recalculating

48

--------------------------------------------------------------------------------


  said Excess based on ninety-five percent (95%) of the Dollar Amount of any
such Advances or Letter of Credit Obligations denominated in Alternate
Currencies and one hundred percent (100%) of any such Advances or Letter of
Credit Obligations denominated in Dollars, the Foreign Borrowers shall be
obligated immediately to reduce the foregoing Indebtedness hereunder by an
amount sufficient to eliminate such Excess.         (b) Permitted Borrower
Sublimit. If at any time and for any reason with respect to any Permitted
Borrower, the aggregate principal amount (tested in the manner set forth in
clause (a) above) of all Advances of the Revolving Credit and of the Swing Line
outstanding hereunder to such Permitted Borrower, plus the Letter of Credit
Obligations under any Letters of Credit to or for the account of such Permitted
Borrower (tested in the manner set forth in clause (a) above), which Advances
and Letters of Credit are made or issued, or to be made or issued, in Dollars
and ninety percent (90%) of the aggregate Current Dollar Equivalent of all such
Advances and Letter of Credit Obligations for the account of such Permitted
Borrower in any Alternative Currency as of such time, exceeds the applicable
Permitted Borrower Sublimit (as used in this clause (b), the “Excess”), then in
each case, such Permitted Borrower shall              (i)       immediately
repay that portion of the Indebtedness outstanding to such Permitted Borrower
then carried as a Prime-based Advance, if any, by the Dollar Amount of such
Excess, and/or reduce on such day any pending request for an Advance in Dollars
submitted by such Permitted Borrower by the Dollar Amount of such Excess, to the
extent thereof; and     (ii) on the last day of each Interest Period of any
Eurocurrency-based Advance outstanding to such Permitted Borrower as of such
time, until the necessary reductions of Indebtedness under this Section 2.14(b)
have been fully made, repay such Indebtedness carried in such Advances and/or
reduce any requests for refunding or conversion of such Advances submitted (or
to be submitted) by such Permitted Borrower in respect of such Advances, by the
amount in Dollars or the applicable Alternative Currency, as the case may be, of
such Excess, to the extent thereof.

Provided that no Default or Event of Default has occurred and is continuing,
each Permitted Borrower’s compliance with this Section 2.14(b) shall be tested
as of the last day of each calendar quarter or, upon the written request of
Company from time to time, as of the last day of each calendar month, provided
Company furnishes Agent with current monthly financial statements complying with
the requirements set forth in subparagraphs (i) and (ii) of Section 7.3(c)
hereof. Upon the occurrence and during the continuance of any Default or Event
of Default, compliance with this Section 2.14(b) shall be tested on a daily or
other basis satisfactory to Agent in its sole discretion.

     2.15 Optional Reduction or Termination of Revolving Credit Aggregate
Commitment. Provided that no Default or Event of Default has occurred and is
continuing, Company may upon at least five (5) Business Days’ prior written
notice to Agent, permanently reduce the Revolving

49

--------------------------------------------------------------------------------

Credit Aggregate Commitment in whole at any time, or in part from time to time,
without premium or penalty, provided that: (i) each partial reduction of the
Revolving Credit Aggregate Commitment shall be in an aggregate amount equal to
Twenty Million Dollars ($20,000,000) or a larger integral multiple of One
Million Dollars ($1,000,000); (ii) each reduction shall be accompanied by the
payment of the Revolving Credit Facility Fee, if any, accrued to the date of
such reduction; (iii) Company or any Permitted Borrower, as applicable, shall
prepay in accordance with the terms hereof the amount, if any, by which the
aggregate unpaid principal amount of Advances (using the Current Dollar
Equivalent of any such Advance outstanding in any Alternative Currency) of the
Revolving Credit, plus the aggregate principal amount of Swing Line Advances
outstanding hereunder (using the Current Dollar Equivalent of any such Advance
outstanding in an Alternative Currency), plus the aggregate undrawn amount of
outstanding Letters of Credit (using the Current Dollar Equivalent thereof for
any Letters of Credit denominated in any Alternative Currency), plus the
unreimbursed amount of any draws under any Letters of Credit (determined as
aforesaid), exceeds the amount of the Revolving Credit Aggregate Commitment as
so reduced, together with interest thereon to the date of prepayment; (iv) if
the termination or reduction of the Revolving Credit Aggregate Commitment
requires the prepayment of a Eurocurrency-based Advance or a Quoted Rate
Advance, the termination or reduction may be made only on the last Business Day
of the then current Interest Period applicable to such Eurocurrency-based
Advance or such Quoted Rate Advance; and (v) no reduction shall reduce the
Revolving Credit Aggregate Commitment to an amount which is less than the
aggregate undrawn amount of any Letters of Credit outstanding at such time.
Reductions of the Revolving Credit Aggregate Commitment and any accompanying
prepayments of Advances of the Revolving Credit shall be distributed by Agent to
each Revolving Credit Lender in accordance with such Revolving Credit Lender’s
Revolving Credit Percentage thereof, and will not be available for reinstatement
by or readvance to Company or any Permitted Borrower, and any accompanying
prepayments of Advances of the Swing Line shall be distributed by Agent to Swing
Line Lender and will not be available for reinstatement by or readvance to
Company. Any reductions of the Revolving Credit Aggregate Commitment hereunder
shall reduce each Revolving Credit Lender’s portion thereof proportionately
(based on the applicable Revolving Credit Percentages), and shall be permanent
and irrevocable. Any payments made pursuant to this Section shall be applied
first to outstanding Prime-based Advances under the Revolving Credit, next to
Swing Line Advances carried at the Prime-based Rate, next to Eurocurrency-based
Advances of the Revolving Credit and then to Swing Line Advances carried at the
Eurocurrency-based Rate or the Quoted Rate.

     2.16 Extensions of Revolving Credit Maturity Date. (a) Provided that no
Default or Event of Default has occurred and is continuing, Company may, by
written notice to Agent and each Revolving Credit Lender (which notice shall be
irrevocable and which shall not be deemed effective unless actually received by
Agent and each Revolving Credit Lender) prior to April 30 but not before March
31st of each year, request that Revolving Credit Lenders extend the then
applicable Revolving Credit Maturity Date to a date that is one year later than
the Revolving Credit Maturity Date then in effect (such request, a “Request”).

      (a)       Each Revolving Credit Lender shall, within 30 days of receipt of
such request, notify Agent in writing whether such Revolving Credit Lender
consents to the extension of the Revolving Credit Maturity Date, such consent to
be in the sole discretion of such Revolving Credit Lender. If any Revolving
Credit Lender does

50

--------------------------------------------------------------------------------


  not so notify Agent of its decision within such 30 day period, such Revolving
Credit Lender shall be deemed to have not consented to such request of the
Borrower.         (b) Agent shall promptly notify Company whether Revolving
Credit Lenders have consented to such request. If Agent does not so notify
Company within 30 days of Agent’s receipt such Request, Agent shall be deemed to
have notified Company that Revolving Credit Lenders have not consented to
Company’s request.            (c) Each Revolving Credit Lender which elects not
to extend the Revolving Credit Maturity Date or fails to so notify Agent of such
consent (a “Non-Consenting Lender”) hereby agrees that if any other Revolving
Credit Lender or financial institution acceptable to Company and Agent offers to
purchase such Non- Consenting Lender’s Revolving Credit Percentage of the
Revolving Credit Aggregate Commitment within 180 days after receipt of the
related Request for a purchase price equal to the sum of all amounts then owing
with respect to the outstanding Advances (and participations in any Swing Line
Advances or any Letters of Credit) and all other amounts accrued for the account
of such Non- Consenting Lender, such Non-Consenting Lender will promptly assign,
sell and transfer all of its right, title, interest and obligations with respect
to the foregoing to such other Revolving Credit Lender or financial institution
pursuant to and on the terms specified in the form of Assignment Agreement
attached hereto as Exhibit E. Before assigning to a financial institution other
than a Revolving Credit Lender pursuant to this clause (d), each Revolving
Credit Lender that has elected to extend the Revolving Credit Maturity Date (a
“Consenting Lender”) shall have the right, but not any obligation, pro rata with
all other Consenting Lenders which elect to purchase a pro rata share of such
non-consenting Revolving Credit Lender’s Revolving Credit Percentage of the
Revolving Credit Aggregate Commitment (and participations in Swing Line Advances
and Letters of Credit) to purchase each such Non-Consenting Lender’s Revolving
Credit Percentage thereof pursuant to this clause (d). The Consenting Lenders
which elect to exercise their purchase options hereunder shall by mutual
agreement determine the amount of each Non-Consenting Lender’s Revolving Credit
Percentage of the Revolving Credit Aggregate Commitment being purchased by each
Consenting Lender, provided that if there is any dispute among the Consenting
Lenders such purchase shall be based upon a pro rata sharing of each
Non-Consenting Lender’s Revolving Credit Percentage thereof. Only if the
Consenting Lenders have determined not to purchase all of the Non-Consenting
Lender’s Revolving Credit Aggregate Commitment may financial institutions other
than a Consenting Lender then purchase such Non-Consenting Lender’s Revolving
Credit Aggregate Commitment.   (d) Except as set forth in subparagraph (f)
hereof, notwithstanding anything herein to the contrary, the Revolving Credit
Maturity Date will not be extended unless all Revolving Credit Lenders have
consented to the extension or if another Lender or

51

--------------------------------------------------------------------------------


  financial institution has purchased each such Non-Consenting Lender’s
Revolving Credit Aggregate Commitment pursuant to the terms of clause (d) above.
                 (e) In the event, after giving effect to any assignments to
Consenting Lenders under Section 2.16(d) hereof or otherwise, Revolving Credit
Lenders holding eighty percent (80%) or more of the Revolving Credit Percentages
(the “Approving Percentages”) have consented to an extension of the Revolving
Credit Maturity Date hereunder, such extension shall become effective,
notwithstanding that all of Revolving Credit Lenders have failed to approve such
extension in accordance with this Section 2.16, so long as Company, at least
five (5) Business Days prior to the Revolving Credit Maturity Date then in
effect, reduces the Revolving Credit Aggregate Commitment to an amount not
greater than the product of the Approving Percentages times the Revolving Credit
Aggregate Commitment then in effect and repays the Indebtedness then outstanding
hereunder (and, if necessary causes any outstanding Letters of Credit to be
terminated or discharged) to the extent such Indebtedness exceeds the Revolving
Credit Aggregate Commitment as so reduced, such that the entire Indebtedness
outstanding to the Non-Consenting Lenders shall have been paid and discharged in
full. Reductions may be made without regard to the notice provisions set forth
in Section 2.15 hereof, but shall otherwise comply with said Section 2.15,
except that any amounts repaid by Company against the Indebtedness pursuant to
this subparagraph (f) shall be first applied to the Indebtedness outstanding to
the Non- Consenting Lenders still holding Indebtedness hereunder at such time,
with any remaining amounts applied in accordance with Section 2.15 hereof and
the Revolving Credit Percentages held by such Non-Consenting Lenders shall be
reallocated to the Consenting Lenders (giving effect to any assignments, as
aforesaid), pro rata, based on the Revolving Credit Percentages then in effect
and Agent shall distribute to the remaining Revolving Credit Lenders a revised
Schedule 1.1 reflecting such reallocated Revolving Credit Percentages.

     2.17 Revolving Credit Optional Increase. Provided that no Default or Event
of Default has occurred and is continuing, and provided that the Borrowers have
not previously elected to terminate the Revolving Credit Aggregate Commitment,
Borrowers may request that the Revolving Credit Aggregate Commitment be
increased in an aggregate amount (for all such Requests under this Section 2.17
not to exceed the Revolving Credit Optional Increase, subject, in each case, to
the other terms and requirements of this Agreement and to the satisfaction
concurrently with or prior to the date of each such request of the following
conditions:

      (a)       The Borrowers shall have delivered to Agent a written request
for such increase, specifying the amount of Revolving Credit Optional Increase
thereby requested (each such request, a “Request for Increase”); provided,
however that in the event the Borrowers have previously delivered a Request for
Increase pursuant to this Section 2.17, Borrowers may not deliver a subsequent
Request for Increase until all the conditions to effectiveness of such first
Request for Increase have been fully satisfied hereunder (or such Request for
Increase has been withdrawn), and Borrowers may not submit more than three (3)
Requests for Increases hereunder;

52

--------------------------------------------------------------------------------


      (b) a lender or lenders meeting the requirements of Section 13.8(c) hereof
and acceptable to the Borrowers, Agent and Issuing Lender (including, for the
purposes of this Section 2.17, any existing Lender which agrees to increase its
commitment hereunder, the “New Lender(s)”) shall have become a party to this
Agreement by executing and delivering a New Lender Addendum for a minimum amount
(including for the purposes of this Section 2.17, the existing commitment of any
existing Revolving Credit Lender) for each such New Lender of Fifteen Million
Dollars ($15,000,000) and an aggregate amount for all such New Lenders of that
portion of the then available Revolving Credit Optional Increase covered by the
applicable Request, provided, however that each New Lender shall remit to Agent
funds in an amount equal to its Revolving Credit Percentage (after giving effect
to this Section 2.17) of all Advances of the Revolving Credit then outstanding,
such sums to be reallocated among and paid to the existing Revolving Credit
Lenders based upon the new Revolving Credit Percentages as determined below;
           (c) Borrowers (i) shall have paid to Agent for distribution to the
existing Revolving Credit Lenders, as applicable, all interest, fees (including
the Revolving Credit Facility Fee and the Letter of Credit Fees) and other
amounts, if any, accrued to the effective date of such increase and any breakage
fees attributable to the reduction (prior to the last day of the applicable
Interest Period) of any outstanding Eurocurrency-based Advances, calculated on
the basis set forth in Section 11.1 hereof as though Borrower has prepaid such
Advances and (ii) shall have paid to each New Lender a special letter of credit
fee on the Letters of Credit outstanding on the effective date of such increase,
calculated on the basis of the Letter of Credit Fees which would be applicable
to such Letters of Credit if issued on the date of such increase, for the period
from the effective date of such increase to the expiration date of such Letters
of Credit;   (d) the Borrowers shall have executed and delivered to Agent new
Revolving Credit Notes payable to each of the New Lenders in the face amount of
each such New Lender’s Revolving Credit Percentage of the Revolving Credit
Aggregate Commitment (after giving effect to this Section 2.17) and, if
applicable, renewal and replacement Revolving Credit Notes payable to each of
the existing Revolving Credit Lenders in the face amount of each such Revolving
Credit Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment (after giving effect to this Section 2.17), each of such Revolving
Credit Notes to be substantially in the form specified by this Agreement, and
dated as of the effective date of such increase (with appropriate insertions
relevant to such Notes and acceptable to the applicable Revolving Credit Lender,
including the New Lenders);   (e) the representations and warranties made by
Borrowers, each Guarantor or any other party to any of the Loan Documents
(excluding Agent and Lenders) in this Agreement or any of the other Loan
Documents, and the representations and warranties of any of the foregoing which
are contained in any certificate, document or financial or other statement
furnished at any time hereunder or

53

--------------------------------------------------------------------------------


        thereunder or in connection herewith or therewith shall have been true
and correct in all material respects when made and shall be true and correct in
all material respects on and as of the effective date of such increase, and no
Default or Event of Default shall have occurred and be continuing as of such
date and Borrowers shall have delivered an updated Covenant Compliance Report;
and              (f) such other amendments, acknowledgments, consents,
documents, instruments, any registrations, if any, shall have been executed and
delivered and/or obtained by Borrower as required by Agent or the Required
Revolving Credit Lenders, in their reasonable discretion.

Promptly on or after the date on which all of the conditions to such Request for
Increase set forth above have been satisfied, Agent shall notify the Borrowers
and each of Revolving Credit Lenders of the amount of the Revolving Credit
Aggregate Commitment as increased pursuant this Section 2.17 and the date on
which such increase has become effective and shall prepare and distribute to the
Borrowers and each of Revolving Credit Lenders (including the New Lenders) a
revised Schedule 1.1 to the Credit Agreement setting forth the applicable new
Revolving Credit Percentages of Revolving Credit Lenders (including the New
Lender(s), taking into account such increase and assignments (if any).

     2.18 Application of Revolving Credit Advances. Advances of the Revolving
Credit (including Swing Line Advances) shall be available, subject to the terms
hereof, to fund working capital needs, to repay or prepay the New Convertible
Subordinated Debt and/or the BCc Refinancing (or any refinancing of the New
Convertible Subordinated Debt and/or the BCc Refinancing), including any
interest, fees or expenses related thereto, or other general corporate purposes
of any of the Borrowers.

     2.19 Additional Mandatory Prepayments.

      (a) Upon the payment in full of the Term Loan, any prepayments required to
be made on the Term Loan pursuant to Sections 4.9(b) and (c) of this Agreement
shall instead be applied to prepay any amounts outstanding under the Revolving
Credit, without resulting in a permanent reduction in the Revolving Credit
Aggregate Commitment. Subject to Section 10.2 hereof, any payments made pursuant
to this Section shall be applied first to outstanding Prime-based Advances under
the Revolving Credit, next to Swing Line Advances carried at the Prime-based
Rate, next to Eurocurrency-based Advances under the Revolving Credit, and then
to Swing Line Advances carried at the Quoted Rate. If any amounts remain
thereafter, a portion of such prepayment equivalent to the undrawn amount of any
outstanding Letters of Credit shall be held by Lender as cash collateral for the
Reimbursement Obligations, with any additional prepayment monies being applied
to any Fees, costs or expenses due and outstanding under this Agreement, and
with the remainder of such prepayment thereafter being returned to Borrowers.
             (b) To the extent that, on the date any mandatory prepayment of the
Revolving Credit Advances under this Section 2.19 or payment pursuant to the
terms of any of the

54

--------------------------------------------------------------------------------

Loan Documents is due, the Indebtedness under the Revolving Credit or any other
Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurocurrency-based Rate and no Default or Event of Default has occurred and is
continuing, Borrowers may deposit the amount of such mandatory prepayment in a
cash collateral account to be held by the Agent, for and on behalf of the
Revolving Credit Lenders, on such terms and conditions as are reasonably
acceptable to Agent and upon such deposit the obligation of Borrowers to make
such mandatory prepayment shall be deemed satisfied. Subject to the terms and
conditions of said cash collateral account, sums on deposit in said cash
collateral account shall be applied (until exhausted) to reduce the principal
balance of the Revolving Credit on the last day of each Eurocurrency-Interest
Period attributable to the Eurocurrency-based Advances of such Revolving
Advance, thereby avoiding breakage costs under Section 11.1 hereof; provided,
however, that if a Default or Event of Default shall have occurred at any time
while sums are on deposit in the cash collateral account, Agent may, in its sole
discretion, elect to apply such sums to reduce the principal balance of such
Eurocurrency-based Advances prior to the last day of the applicable
Eurocurrency-Interest Period, and the Borrowers will be obligated to pay any
resulting breakage costs under Section 11.1.

     3. LETTERS OF CREDIT.

     3.1 Letters of Credit. Subject to the terms and conditions of this
Agreement, Issuing Lender shall through the Issuing Office, at any time and from
time to time from and after the date hereof until thirty (30) days prior to the
Revolving Credit Maturity Date, upon the written request of an Account
Party(ies) accompanied by a duly executed Letter of Credit Agreement and such
other documentation related to the requested Letter of Credit as Issuing Lender
may require, issue Letters of Credit for the account of such Account Party(ies),
in an aggregate amount for all Letters of Credit issued hereunder at any one
time outstanding not to exceed the Letter of Credit Maximum Amount. Each Letter
of Credit shall be in a minimum face amount of Five Hundred Thousand Dollars
($500,000) (or such lesser amount as may be agreed to by Issuing Lender) and
each Letter of Credit (including any renewal thereof) shall expire on the
earlier to occur of (x) 1 year from the date of issuance and (y) not later than
ten (10) Business Days prior to the Revolving Credit Maturity Date in effect on
the date of issuance thereof. The submission of all applications in respect of
and the issuance of each Letter of Credit hereunder shall be subject in all
respects to the International Standby Practices 98, and any successor
documentation thereto and to the extent not inconsistent therewith, the laws of
the State of Michigan. In the event of any conflict between this Agreement and
any Letter of Credit Document other than a Letter of Credit, this Agreement
shall control.

     3.2 Conditions to Issuance. No Letter of Credit shall be issued at the
request and for the account of any Account Party(ies) unless, as of the date of
issuance of such Letter of Credit:

      (a)        after giving effect to the Letter of Credit requested (but
taking into account any outstanding Letter of Credit to be replaced thereby),
the aggregate amount of Letter of Credit Obligations (calculated on the basis of
the Dollar Amount of any Letter of Credit Obligations relating to Letters of
Credit denominated in Dollars

55

--------------------------------------------------------------------------------


  and the Current Dollar Equivalent of any Letter of Credit Obligations relating
to Letters of Credit denominated in an Alternative Currency) does not exceed the
Letter of Credit Maximum Amount;                    (b) after giving effect to
the Letter of Credit requested (but taking into account any outstanding Letter
of Credit to be replaced thereby), (i) the aggregate amount of all Letter of
Credit Obligations, plus the aggregate amount of all Advances including, all
Advances deemed disbursed in respect of any Account Party’s Reimbursement
Obligations, (calculated on the basis of the Dollar Amount of any Advances or
Letter of Credit Obligations relating to Letters of Credit in each case
denominated in Dollars and the Current Dollar Equivalent of any Advances or
Letter of Credit Obligations relating to Letters of Credit denominated in an
Alternative Currency) hereunder requested or outstanding on such date do not
exceed the then applicable Revolving Credit Aggregate Commitment and (ii) if
requested by a Permitted Borrower, the aggregate amount of all Letter of Credit
Obligations issued for the account of such Permitted Borrower, plus the
aggregate amount of all Advances to such Permitted Borrower, in each case
calculated on the basis of the Dollar Amount of any Advances or Letter of Credit
Obligations relating to Letters of Credit in each case denominated in Dollars
and the Current Dollar Equivalent of any Advances or Letter of Credit
Obligations relating to Letters of Credit denominated in an Alternative
Currency) hereunder requested or outstanding on such date do not exceed the then
applicable Permitted Borrower Sublimit;   (c) whenever the Account Party is a
Permitted Borrower, it shall not be entitled to request a Letter of Credit
hereunder until it has complied in all respects with the provisions of Section
2.1(a) or (b) hereof, as applicable;   (d) the obligations of Borrowers and the
Guarantors set forth in this Agreement and the other Loan Documents are valid,
binding and enforceable obligations of Borrowers and Guarantors and the valid,
binding and enforceable nature of this Agreement and the other Loan Documents
has not been disputed by Borrowers or the Guarantors;   (e) the representations
and warranties contained in this Agreement and the other Loan Documents are true
in all material respects as if made on such date (unless such representations
and warranties speak as of another date certain), and both immediately before
and immediately after issuance of the Letter of Credit requested, no Default or
Event of Default exists;   (f) the execution of the Letter of Credit Agreement
with respect to the Letter of Credit requested will not violate the terms and
conditions of any contract, agreement or other borrowing of the relevant Account
Party;   (g) the Account Party requesting the Letter of Credit shall have
delivered to Issuing Lender at its Issuing Office, not less than three (3)
Business Days prior to the requested date for issuance (or such shorter time as
Issuing Lender, in its sole

56

--------------------------------------------------------------------------------


  discretion, may permit), the Letter of Credit Agreement related thereto,
together with such other documents and materials as may be required pursuant to
the terms thereof, and the terms of the proposed Letter of Credit shall be
satisfactory to Issuing Lender;         (h) no order, judgment or decree of any
court, arbitrator or governmental authority shall purport by its terms to enjoin
or restrain Issuing Lender from issuing the Letter of Credit requested, or any
Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage thereof pursuant to Section 3.6 hereof, and no law, rule, regulation,
request or directive (whether or not having the force of law) shall prohibit or
request that Issuing Lender refrain from issuing, or any Revolving Credit Lender
refrain from taking an assignment of its Revolving Credit Percentage of, the
Letter of Credit requested or letters of credit generally;              (i)
there shall have been no introduction of or change in the interpretation of any
law or regulation that would make it unlawful or unduly burdensome for Issuing
Lender to issue or any Revolving Credit Lender to take an assignment of its
Revolving Credit Percentage of the requested Letter of Credit, no suspension of
or material limitation on trading on the New York Stock Exchange or any other
national securities exchange, no declaration of a general banking moratorium by
banking authorities in the United States, Michigan or the respective
jurisdictions in which Revolving Credit Lenders, the applicable Account Party
and the beneficiary of the requested Letter of Credit are located, and no
establishment of any new restrictions on transactions involving letters of
credit or on banks materially affecting the extension of credit by banks; and  
(j) Issuing Lender shall have received the issuance fees required in connection
with the issuance of such Letter of Credit pursuant to Section 3.4 hereof.

Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by Company and any other Account Party of the
matters set forth in Section 3.2 (a) through (f) hereof. Issuing Lender shall be
entitled to rely on such certification without any duty of inquiry.

     3.3 Notice. Issuing Lender shall deliver to Agent, concurrently with or
promptly following the issuance of any Letter of Credit, a true and complete
copy of each Letter of Credit. Promptly upon its receipt thereof, Agent shall
give notice, substantially in the form attached as Exhibit F, to each Revolving
Credit Lender of the issuance of each Letter of Credit, not later than three (3)
Business Days after issuance of each Letter of Credit, specifying the amount
thereof and the amount of such Revolving Credit Lender’s Revolving Credit
Percentage thereof.

     3.4 Letter of Credit Fees.

      (a)        A non-refundable per annum letter of credit fee with respect to
the undrawn amount of each Letter of Credit issued pursuant hereto (based on the
Dollar Amount of any Letters of Credit denominated in Dollars and the Current
Dollar

57

--------------------------------------------------------------------------------


  Equivalent of any Letters of Credit denominated in any Alternative Currency)
in the amount of the Applicable Fee Percentage (determined with reference to
Schedule 4.1 to this Agreement).         (b) A letter of credit facing fee in
the amount specified in the Fee Letter to be retained by Issuing Lender for its
own Account.   (c) If any change in any law or regulation or in the
interpretation thereof by any court or administrative or governmental authority
charged with the administration thereof shall either (i) impose, modify or cause
to be deemed applicable any reserve, special deposit, limitation or similar
requirement against letters of credit issued or participated in by, or assets
held by, or deposits in or for the account of, Issuing Lender or any Revolving
Credit Lender or (ii) impose on Issuing Lender or any Revolving Credit Lender
any other condition regarding this Agreement, the Letters of Credit or any
participations in such Letters of Credit, and the result of any event referred
to in clause (i) or (ii) above shall be to increase the cost or expense to
Issuing Lender or such Revolving Credit Lender of issuing or maintaining or
participating in any of the Letters of Credit (which increase in cost or expense
shall be determined by Issuing Lender’s or such Revolving Credit Lender’s
reasonable allocation of the aggregate of such cost increases and expenses
resulting from such events), then, upon demand by Issuing Lender or such
Revolving Credit Lender, as the case may be, Company shall, within thirty (30)
days following demand for payment, pay to Issuing Lender or such Revolving
Credit Lender, as the case may be, from time to time as specified by Issuing
Lender or such Revolving Credit Lender, additional amounts which shall be
sufficient to compensate Issuing Lender or such Revolving Credit Lender for such
increased cost and expense, together with interest on each such amount from ten
days after the date demanded until payment in full thereof at the Prime-based
Rate. A certificate as to such increased cost or expense incurred by Issuing
Lender or such Revolving Credit Lender, as the case may be, as a result of any
event mentioned in clause (i) or (ii) above, submitted to Company, shall be
conclusive evidence, absent manifest error, as to the amount thereof.           
  (d) All payments by any Borrower to Issuing Lender or Revolving Credit Lenders
under this Section 3.4 shall be made in Dollars and in immediately available
funds at the Issuing Office or such other office of Issuing Lender as may be
designated from time to time by written notice to the Borrowers by Issuing
Lender. The fees described in clause (a) and (b) above shall be nonrefundable
under all circumstances, shall be payable quarterly in advance (or such lesser
period, if applicable, for Letters of Credit issued with stated expiration dates
of less than three months) upon the issuance of each such Letter of Credit, and
shall be calculated on the basis of a 360 day year and assessed (on a quarterly
basis as aforesaid) as of the beginning of each quarter as of which such Letter
of Credit is outstanding commencing on the date of issuance thereof, for the
actual number of days from the beginning of such quarter to the earlier of the
beginning of the next quarter or the stated expiration thereof.

58

--------------------------------------------------------------------------------

     3.5 Other Fees. In connection with the Letters of Credit, and in addition
to the Letter of Credit Fees, Company and any other applicable Account
Party(ies) shall pay, for the sole account of Issuing Lender, standard
documentation, administration, payment and cancellation charges assessed by
Issuing Lender or the Issuing Office, at the times, in the amounts and on the
terms set forth or to be set forth from time to time in the standard fee
schedule of the Issuing Office in effect from time to time and delivered to the
relevant Account Party(ies).

     3.6 Drawings and Demands for Payment Under Letters of Credit.

      (a)        Company and each other applicable Account Party (as to the
Letter of Credit which has been issued in the name of such Account Party) agree
to pay to Issuing Lender, on the day on which Issuing Lender shall honor a draft
or other demand for payment presented or made under any Letter of Credit, an
amount equal to the amount paid by Issuing Lender in respect of such draft or
other demand under such Letter of Credit and all expenses paid or incurred by
Issuing Lender relative thereto. Unless Company or the other applicable Account
Party shall have made such payment to Issuing Lender on such day, upon each such
payment by Issuing Lender, Issuing Lender shall be deemed to have disbursed to
Company or the other applicable Account Party, and Company or the other
applicable Account Party shall be deemed to have elected to substitute for its
reimbursement obligation, with respect to Letters of Credit denominated in
Dollars, a Prime-based Advance of the Revolving Credit and, with respect to
Letters of Credit denominated in any Alternative Currency, a Eurocurrency-based
Advance of the Revolving Credit in the applicable Alternative Currency with an
Interest Period, commencing three (3) Business Days following the date of
Issuing Lender’s payment pursuant to the applicable Letter of Credit, of one
month (or, if unavailable, such other Interest Period as selected by Issuing
Lender in its sole discretion), in each case for the account of Revolving Credit
Lenders in an amount equal to the amount so paid by Issuing Lender in respect of
such draft or other demand under such Letter of Credit. Such Prime-based Advance
or Eurocurrency-based Advance shall be deemed disbursed notwithstanding any
failure to satisfy any conditions for disbursement of any Advance set forth in
Section 2 hereof and, to the extent of the Advances so disbursed, the
reimbursement obligation of Company or the other applicable Account Party under
this Section 3.6 shall be deemed satisfied, provided that, with respect to any
such Eurocurrency-based Advance deemed to have been made hereunder, Company or
the applicable Account Party (as to the Letter of Credit which has been issued
in the name of such Account Party) shall also be obligated to pay to Issuing
Lender, for Issuing Lender’s sole account, interest on the aggregate amount paid
by Issuing Lender under the applicable draft or other demand for payment at
Issuing Lender’s aggregate marginal cost (including the cost of maintaining any
required reserves or deposit insurance and of any fees, penalties, overdraft
charges or other costs or expenses incurred by Issuing Lender as a result of
such failure to deliver funds hereunder) of carrying such amount plus the
Applicable Margin then in effect for Eurocurrency-based Advances, from the date
of Issuing Lender’s payment pursuant to any Letter of Credit to the date of the
commencement of the Interest Period for the applicable Eurocurrency-based

59

--------------------------------------------------------------------------------


  Advance deemed to have been made, as aforesaid, such interest (the “Gap
Interest”) to be due and payable on the last day of the initial Interest Period
established for such deemed Advance.         (b) If Issuing Lender shall honor a
draft or other demand for payment presented or made under any Letter of Credit,
Issuing Lender shall provide notice thereof to Company and each other applicable
Account Party on the date such draft or demand is honored, and to each Revolving
Credit Lender on such date unless Company or other applicable Account Party
shall have satisfied its reimbursement obligation under Section 3.6(a) hereof by
payment to Issuing Lender on such date. Issuing Lender shall further use
reasonable efforts to provide notice to Company or other applicable Account
Party prior to honoring any such draft or other demand for payment, but such
notice, or the failure to provide such notice, shall not affect the rights or
obligations of Issuing Lender with respect to any Letter of Credit or the rights
and obligations of the parties hereto, including without limitation the
obligations of Company or other applicable Account Party under Section 3.6(a)
hereof.              (c) Upon issuance by Issuing Lender of each Letter of
Credit hereunder, each Revolving Credit Lender shall automatically acquire a pro
rata participation interest in such Letter of Credit and each related Letter of
Credit Payment based on its respective Revolving Credit Percentage. Each
Revolving Credit Lender, on the date a draft or demand under any Letter of
Credit is honored (or the next succeeding Business Day if the notice required to
be given by Issuing Lender to Revolving Credit Lenders under Section 3.6(b)
hereof is not given to Revolving Credit Lenders prior to 2:00 p.m. (Detroit
time) on such date of draft or demand) or three (3) Business Days thereafter in
respect of draws or demands under Letters of Credit issued in any Alternative
Currency, shall make its Revolving Credit Percentage of the amount paid by
Issuing Lender, and not reimbursed by Company or other applicable Account Party
on such day, available in the applicable Permitted Currency and in immediately
available funds at the principal office of Agent for the account of Issuing
Lender. If and to the extent such Revolving Credit Lender shall not have made
such pro rata portion available to Agent, such Revolving Credit Lender (whose
obligations hereunder shall be several and not joint with any other Person),
Company and any other applicable Account Party agree to pay to Agent for the
account of Issuing Lender forthwith on demand such amount together with interest
thereon, for each day from the date such amount was paid by Issuing Lender until
such amount is so made available to Agent at a per annum rate equal to the
interest rate applicable during such period to the related Advance deemed to
have been disbursed under Section 3.6(a) in respect of the reimbursement
obligation of Company and any other applicable Account Party, as set forth in
Section 2.4(c)(i) or 2.4(c)(ii) hereof, as the case may be. If such Revolving
Credit Lender shall pay such amount to Agent for the account of Issuing Lender
together with such interest, such amount so paid shall be deemed to constitute
an Advance by such Revolving Credit Lender disbursed in respect of the
reimbursement obligation of Company or other applicable Account Party under
Section 3.6(a) hereof for purposes of this Agreement,

60

--------------------------------------------------------------------------------

effective as of the dates applicable under said Section 3.6(a). The failure of
any Revolving Credit Lender to make its pro rata portion of any such amount paid
by Issuing Lender available to Agent for the account of Issuing Lender shall not
relieve any other Revolving Credit Lender of its obligation to make available
its pro rata portion of such amount, but no Revolving Credit Lender shall be
responsible for failure of any other Revolving Credit Lender to make such pro
rata portion available to Agent. Furthermore, in the event of the failure by
Company or the Permitted Borrowers to pay the Gap Interest required under the
proviso to Section 3.6(a) hereof, each of the Revolving Credit Lenders shall pay
to Issuing Lender, within one Business Day following receipt from Issuing Lender
of written request therefor, its pro rata portion of said Gap Interest,
excluding any portion thereof attributable to the Applicable Margin.

     Notwithstanding the foregoing however, no Revolving Credit Lender shall
acquire a pro rata risk participation in a Letter of Credit or related Letter of
Credit Payment if the officers of Issuing Lender immediately responsible for
matters concerning this Agreement shall have received written notice from Agent
or any Revolving Credit Lender at least two (2) Business Days prior to the date
of the issuance of such Letter of Credit that the issuance of Letters of Credit
should be suspended based on the occurrence and continuance of a Default or
Event of Default and stating that such notice is a “notice of default”;
provided, however that each Revolving Credit Lender shall acquire a pro rata
risk participation in such Letter of Credit and the related Letter of Credit
Payment upon the date on which such Default or Event of Default is waived by the
Required Lenders or all Lenders, as applicable. In the event that Issuing Lender
receives such a notice, Issuing Lender shall have no obligation to issue any
Letter of Credit until such notice is withdrawn by Agent or such Revolving
Credit Lender or until the requisite Lenders have waived such Default or Event
of Default in accordance with the terms of this Agreement.

      (d)        Nothing in this Agreement shall be construed to require or
authorize any Lender to issue any Letter of Credit, it being recognized that
Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.

     3.7 Obligations Irrevocable. The obligations of Company and any other
Account Party to make payments to Agent for the account of Issuing Lender or
Revolving Credit Lenders with respect to Letter of Credit Obligations under
Section 3.6 hereof, shall be unconditional and irrevocable and not subject to
any qualification or exception whatsoever, including, without limitation:

(a) Any lack of validity or enforceability of any Letter of Credit or any
documentation relating to any Letter of Credit or to any transaction related in
any way to any Letter of Credit (the “Letter of Credit Documents”);      
             (b) Any amendment, modification, waiver, consent, or any
substitution, exchange or release of or failure to perfect any interest in
collateral or security, with respect to or under any of the Letter of Credit
Documents;

61

--------------------------------------------------------------------------------


(c) The existence of any claim, setoff, defense or other right which Company or
any other Account Party may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any persons or entities for whom any such
beneficiary or any such transferee may be acting), Agent, Issuing Lender or any
Revolving Credit Lender or any other person or entity, whether in connection
with any of the Letter of Credit Documents, the transactions contemplated herein
or therein or any unrelated transactions;                  (d) Any draft or
other statement or document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;   (e) Payment by Issuing
Lender to the beneficiary under any Letter of Credit against presentation of
documents which do not comply with the terms of such Letter of Credit, including
failure of any documents to bear any reference or adequate reference to such
Letter of Credit;   (f) Any failure, omission, delay or lack on the part of
Agent, Issuing Lender or any Revolving Credit Lender or any party to any of the
Letter of Credit Documents to enforce, assert or exercise any right, power or
remedy conferred upon Agent, Issuing Lender, any Revolving Credit Lender or any
such party under this Agreement, any of the other Loan Documents or any of the
Letter of Credit Documents, or any other acts or omissions on the part of Agent,
Issuing Lender, any Revolving Credit Lender or any such party; or   (g) Any
other event or circumstance that would, in the absence of this Section 3.7,
result in the release or discharge by operation of law or otherwise of Company
or any other Account Party from the performance or observance of any obligation,
covenant or agreement contained in Section 3.6 hereof.

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which Company or any other Account Party has or
may have against the beneficiary of any Letter of Credit shall be available
hereunder to Company or any other Account Party against Agent, Issuing Lender or
any Revolving Credit Lender. With respect to any Letter of Credit, nothing
contained in this Section 3.7 shall be deemed to prevent Company or the other
Account Parties, after satisfaction in full of the absolute and unconditional
obligations of Company and any other Account Parties hereunder, from asserting
in a separate action any claim, defense, set off or other right which they (or
any of them) may have against Agent, Issuing Lender or any Revolving Credit
Lender in connection with such Letter of Credit.

     3.8 Risk Under Letters of Credit.

     (a)        In the administration and handling of Letters of Credit and any
security therefor, or any documents or instruments given in connection
therewith, Issuing Lender shall have the sole right to take or refrain from
taking any and all actions under or upon the Letters of Credit.

62

--------------------------------------------------------------------------------


      (b) Subject to other terms and conditions of this Agreement, Issuing
Lender shall issue the Letters of Credit and shall hold the documents related
thereto in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with Issuing Lender’s regularly
established practices and procedures and, except pursuant to Section 12.3
hereof, Issuing Lender will have no further obligation with respect thereto. In
the administration of Letters of Credit, Issuing Lender shall not be liable for
any action taken or omitted on the advice of counsel, accountants, appraisers or
other experts selected by Issuing Lender with due care and Issuing Lender may
rely upon any notice, communication, certificate or other statement from
Company, any Account Party, beneficiaries of Letters of Credit, or any other
Person which Issuing Lender believes to be authentic. Issuing Lender will, upon
request, furnish Revolving Credit Lenders with copies of Letter of Credit
Agreements, Letters of Credit and documents related thereto.              (c) In
connection with the issuance and administration of Letters of Credit and the
assignments hereunder, Issuing Lender makes no representation and shall have no
responsibility with respect to (i) the obligations of Company or any Account
Party or the validity, sufficiency or enforceability of any document or
instrument given in connection therewith, or the taking of any action with
respect to same, (ii) the financial condition of, any representations made by,
or any act or omission of, Company, any other applicable Account Party or any
other Person, or (iii) any failure or delay in exercising any rights or powers
possessed by Issuing Lender in its capacity as issuer of Letters of Credit in
the absence of its gross negligence or willful misconduct. Revolving Credit
Lenders expressly acknowledge that they have made and will continue to make
their own evaluations of Company’s and the Account Parties’ creditworthiness
without reliance on any representation of Issuing Lender or its officers, agents
and employees.   (d) If at any time Issuing Lender shall recover any part of any
unreimbursed amount for any draw or other demand for payment under a Letter of
Credit, or any interest thereon, Issuing Lender shall receive same for the pro
rata benefit of Revolving Credit Lenders in accordance with their respective
Revolving Credit Percentages and shall promptly deliver to each Revolving Credit
Lender its share thereof, less such Revolving Credit Lender’s pro rata share of
the costs of such recovery, including court costs and attorney’s fees. If at any
time any Revolving Credit Lender shall receive from any source whatsoever any
payment on any such unreimbursed amount or interest thereon in excess of such
Revolving Credit Lender’s Revolving Credit Percentage of such payment, such
Revolving Credit Lender will promptly pay over such excess to Issuing Lender,
for redistribution in accordance with this Agreement.     3.9
Indemnification.The Company and the Domestic Permitted Borrowers and, as to each
Letter of Credit which such Person is the Account Party, each other Account
Party hereby indemnifies and agrees to hold harmless Lenders, Issuing Lender and
Agent, and their respective officers, directors, employees and agents, from and
against any and all claims, damages, losses, liabilities, costs or expenses of
any

63

--------------------------------------------------------------------------------


        kind or nature whatsoever which Lenders, Issuing Lender or Agent or any
such person may incur or which may be claimed against any of them by reason of
or in connection with any Letter of Credit, and neither any Lender, Issuing
Lender nor Agent or any of their respective officers, directors, employees or
agents shall be liable or responsible for: (i) the use which may be made of any
Letter of Credit or for any acts or omissions of any beneficiary in connection
therewith; (ii) the validity, sufficiency or genuineness of documents or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged; (iii) payment by
Issuing Lender to the beneficiary under any Letter of Credit against
presentation of documents which do not strictly comply with the terms of any
Letter of Credit (unless such payment resulted from the gross negligence or
willful misconduct of Issuing Lender); (iv) any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; or (v) any other event or
circumstance whatsoever arising in connection with any Letter of Credit;
provided, however, that the Company and the Domestic Permitted Borrowers and any
other Account Parties shall not be required to indemnify Lenders, Issuing Lender
and Agent and such other Persons for any liabilities resulting from the Issuing
Lender’s gross negligence, willful misconduct or wrongful dishonor of any Letter
of Credit after the presentation to it by the beneficiary thereunder of a draft
or other demand for payment and other documentation strictly complying with the
terms and conditions of such Letter of Credit, and; provided, further, that the
Issuing Lender shall be liable to the Company and the Domestic Permitted
Borrowers and any other Account Parties to the extent, but only to the extent,
of any direct (but not any indirect or consequential) damages suffered by the
Company and the Domestic Permitted Borrowers or such other Account Party as a
result of such actions or omissions by Issuing Lender.              (b) It is
understood that in making any payment under a Letter of Credit Issuing Lender
will rely on documents presented to it under such Letter of Credit as to any and
all matters set forth therein without further investigation and regardless of
any notice or information to the contrary. It is further acknowledged and agreed
that Company or any other Account Party may have rights against the beneficiary
or others in connection with any Letter of Credit with respect to which Agent,
Issuing Lender or Lenders are alleged to be liable and it shall be a condition
of the assertion of any liability of Agent, Issuing Lender or Lenders by Company
or any other Account Party under this Section that Company or the other
applicable Account Party shall contemporaneously pursue all remedies in respect
of the alleged loss against such beneficiary and any other parties obligated or
liable in connection with such Letter of Credit and any related transactions.

     3.10 Right of Reimbursement. Each Revolving Credit Lender agrees to
reimburse Issuing Lender on demand, pro rata in accordance with its respective
Revolving Credit Percentage, for (i) the reasonable out-of-pocket costs and
expenses of Issuing Lender to be reimbursed by Company or any other Account
Party pursuant to any Letter of Credit Agreement or any Letter of Credit, to the
extent not reimbursed by Company or any other Account Party and

64

--------------------------------------------------------------------------------

(ii) any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, fees, reasonable out-of-pocket expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Issuing Lender (in its capacity as issuer of any
Letter of Credit) in any way relating to or arising out of this Agreement, any
Letter of Credit, any documentation or any transaction relating thereto, or any
Letter of Credit Agreement, to the extent not reimbursed by Company or any
Account Party, except to the extent that such liabilities, losses, costs or
expenses were incurred by Issuing Lender as a result of Issuing Lender’s gross
negligence or willful misconduct or by Issuing Lender’s wrongful dishonor of any
Letter of Credit after the presentation to it by the beneficiary thereunder of a
draft or other demand for payment and other documentation strictly complying
with the terms and conditions of such Letter of Credit.

     3.11 Existing Letters of Credit. Each Existing Letter of Credit shall be
deemed for all purposes of this Agreement to be a Letter of Credit, and each
application or other documentation submitted in connection with each Existing
Letter of Credit shall be deemed for all purposes of this Agreement to be a
Letter of Credit Agreement. On the date of execution of this Agreement, Issuing
Lender shall be deemed automatically to have sold and transferred, and each
other Revolving Credit Lender shall be deemed automatically, irrevocably, and
unconditionally to have purchased and received from Issuing Lender, without
recourse or warranty, an undivided interest and participation (on the terms set
forth herein), to the extent of such other Revolving Credit Lender’s Revolving
Credit Percentage, in each Existing Letter of Credit and the applicable Letter
of Credit Obligations with respect thereto and any security therefor or guaranty
pertaining thereto. Letter of Credit Fees paid under the Prior Credit Agreement
shall not be recalculated, redistributed or reallocated by Agent to Revolving
Credit Lenders; provided that Company shall pay to any new Revolving Credit
Lenders becoming parties hereto on the Restatement Date (or any existing
Revolving Credit Lender increasing its Revolving Credit Percentage on such date)
a special letter of credit fee on the Existing Letters of Credit, calculated on
the basis of the Letter of Credit Fees which would be applicable to such
Existing Letters of Credit if issued on the Restatement Date (but in the case of
any existing Revolving Credit Lender, computed only to the extent of the
applicable increase in its Revolving Credit Percentage) for the period from the
Restatement Date to the expiration date of such Existing Letters of Credit.

     4. TERM LOAN.

     4.1 Term Loan. Subject to the terms and conditions of this Agreement
(including without limitation Section 4.4 hereof), each Term Loan Lender,
severally and for itself alone, agrees to make a single Term Loan Advance in
Dollars from time to time on any Business Day during the period from the
Restatement Date until (but excluding) August 15, 2008 in an aggregate amount
not to exceed an amount equal to such Lender’s Term Loan Percentage of the Term
Loan to the Company. Subject to the terms and conditions set forth herein, the
initial advance, any repayments, refundings or conversions, but no readvances,
may be made under the Term Loan.

     4.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

      (a)        Company hereby unconditionally promises to pay to the Agent for
the account of each Term Loan Lender such Lender’s Term Loan Percentage of the
then unpaid

65

--------------------------------------------------------------------------------


        aggregate principal amount of the Term Loan outstanding on the Term Loan
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, the unpaid principal Indebtedness outstanding under the Term
Loan shall, from the date such Term Loan Advance is made (until paid), bear
interest at the Applicable Interest Rate. There shall be no readvance or
reborrowings of any principal reductions of the Term Loan.              (b) Each
Term Loan Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of Company to the appropriate lending office
of such Term Loan Lender resulting from each Advance of the Term Loan made by
such lending office of such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Term Loan Lender from
time to time under this Agreement.   (c) The Agent shall maintain the Register
pursuant to Section 13.8(f), and a subaccount therein for each Term Loan Lender,
in which the Register and subaccounts (taken together) shall be recorded (i) the
amount of each Advance of the Term Loan made hereunder, the type thereof and
each Eurocurrency-Interest Period applicable to any Eurocurrency-based Advance,
(ii) the amount of any principal or interest due and payable or to become due
and payable from Company to each Term Loan Lender hereunder in respect of the
Advances of the Term Loan and (iii) both the amount of any sum received by the
Agent hereunder from Company in respect of the Term Loan Advances and each Term
Loan Lender’s share thereof.   (d) The entries made in the Register pursuant to
paragraph (c) of this Section 4.2 shall, absent manifest error, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of Company therein recorded; provided, however, that
the failure of any Term Loan Lender or the Agent to maintain the Register or any
such account, as applicable, or any error therein, shall not in any manner
affect the obligation of Company to repay the Term Loan Advance (and all other
amounts owing with respect thereto) made to Company by the Term Loan Lenders in
accordance with the terms of this Agreement.   (e) Company agrees that, upon
written request to the Agent by any Term Loan Lender, Company will execute and
deliver to such Term Loan Lender, at Company’s expense, a Term Loan Note
evidencing the outstanding Term Loan Advance, owing to such Term Loan Lender.

     4.3 Repayment of Principal. Company shall repay the Term Loan as set forth
below, each such principal installment to be paid on a semi-annual basis,
commencing on January 1, 2009 until the Term Loan Maturity Date, when all
remaining outstanding principal plus accrued interest thereon shall be due and
payable in full:

66

--------------------------------------------------------------------------------


Period Payment (to be   made on each   stated date)   January 1, 2009, July 1,
2009, January 1, 2010    10% of the original    and July 1, 2010    principal
amount of      the Term Loan      Advance    January 1, 2011    30% of the
original      principal amount of      the Term Loan      Advance    Term Loan
Maturity Date    Any amounts of      principal or interest      then outstanding
on      Term Loan 


     Whenever any payment under this Section 4.3 shall become due on a day that
is not a Business Day, the date for payment thereunder shall be extended to the
next Business Day.

     4.4 Requests for Term Loan Advances; Refundings and Conversions of Advances
of Term Loan. The Company only may request a single Advance of the Term Loan in
an amount not to exceed the Term Loan Aggregate Commitment, and the Company may
from time to time convert such Advance to another type of Advance of the Term
Loan only after delivery to Agent of a Request for Term Loan Advance executed by
an Authorized Officer of Company, subject to the following:

(a) such Request for Term Loan Advance shall set forth the information required
on the Request for Term Loan Advance form annexed hereto as Exhibit K, including
without limitation:                    (b) the proposed date of such Term Loan
Advance (or the refunding or conversion of an outstanding Term Loan Advance),
which must be a Business Day, and must be prior to August 15, 2008 in the case
of the initial Term Loan Advance hereunder;   (c) whether such Term Loan Advance
is a refunding or conversion of an outstanding Advance; and   (d) whether such
Term Loan Advance is to be a Prime-based Advance or a Eurocurrency-based
Advance, and, except in the case of a Prime-based Advance, the first Interest
Period applicable thereto;   (e) such Request for Term Loan Advance shall be
delivered to Agent by 12:00 noon (eastern standard time) two (2) Business Days
prior to the proposed date of the Term Loan Advance, except in the case of a
Prime-based Advance, for which the Request for Term Loan Advance must be
delivered by 12:00 noon (Detroit time) on such proposed date for Term Loan
Advance;

67

--------------------------------------------------------------------------------


(f) in the case of a Prime-based Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least Five Million Dollars ($5,000,000) (or a larger integral
multiple of $500,000);                      (g) in the case of a
Eurocurrency-based Advance, the principal amount of such Advance, plus the
amount of any other outstanding Advance of the Term Loan to be then combined
therewith having the same Applicable Interest Rate and Interest Period, if any,
shall be at least Ten Million Dollars ($10,000,000) (or a larger integral
multiple of One Hundred Thousand Dollars ($100,000)) and at any one time there
shall not be in effect more than three (3) Eurocurrency-Interest Periods in
effect for Advances of the Term Loan;   (h) intentionally omitted;   (i) such
Request for Term Loan Advance (in the case of the initial Request for Term Loan
Advance but not for any Request for Term Loan Advance for refunding or
conversion of interest rate) shall be accompanied by a solvency certificate in
form and substance reasonably acceptable to Agent for the Company executed by an
Authorized Officer of the Company;   (j) a Request for Term Loan Advance, once
delivered to Agent, shall not be revocable by the Company;   (k) each Request
for Term Loan Advance shall constitute a certification by the Company, as of the
date thereof that:     (i) both before and after the making of the initial Term
Loan Advance or any refunding or conversion of any Term Loan Advance, the
obligations of the Company and the Permitted Borrowers set forth in this
Agreement and the other Loan Documents to which such Persons are parties are
valid, binding and enforceable obligations of Company and the Permitted
Borrowers, as the case may be;                  (ii) all conditions to the
initial Term Loan Advance (or any such refunding or conversion of the Term Loan
Advance) have been satisfied, and shall remain satisfied to the date of such
Term Loan Advance (both before and after giving effect to such Term Loan
Advance);     (iii) there is no Default or Event of Default then in existence,
and none will exist upon the making of such Term Loan Advance (both before and
after giving effect to such Term Loan Advance); and     (iv) the representations
and warranties contained in this Agreement and the other Loan Documents are true
and correct in all material respects and shall be true and correct in all
material respects as of the making of such Term Loan Advance (both before and
after giving effect to such Term Loan Advance), other than any representation or
warranty that expressly speaks only as of a different date.

68

--------------------------------------------------------------------------------

     Agent, acting on behalf of the Term Loan Lenders, may, at its option, lend
under this Section 4.4 upon the telephone request of an Authorized Officer of
Company and, in the event Agent, acting on behalf of the Term Loan Lenders,
makes any such Advance upon a telephone request, the requesting officer shall
fax or e-mail to Agent, on the same day as such telephone request, a Request for
Term Loan Advance. The Company hereby authorizes Agent to disburse Advances
under this Section 4.4 pursuant to the telephone instructions of any person
purporting to be a person identified by name on a written list of persons
authorized by the Company and delivered to Agent prior to the date of such
request to make Requests for Term Loan Advance on behalf of the Company.
Notwithstanding the foregoing, the Company acknowledges that the Company shall
bear all risk of loss resulting from disbursements made upon any telephone
request. Each telephone request for an Advance shall constitute a certification
of the matters set forth in the Request for Term Loan Advance form as of the
date of such requested Advance.

     4.5 Disbursement of Advances.

(a) Upon receiving any Request for Term Loan Advance from the Company under
Section 4.4 hereof, Agent shall promptly notify each Term Loan Lender by wire,
e-mail, facsimile or telephone of the amount of such Term Loan Advance to be
made and the date such Term Loan Advance is to be made by said Term Loan Lender
pursuant to its Term Loan Percentage of such Term Loan Advance. Unless such Term
Loan Lender’s commitment to make the Term Loan Advance hereunder shall have been
suspended or terminated in accordance with this Agreement, each such Term Loan
Lender shall make available the amount of its Term Loan Percentage of each Term
Loan Advance in immediately available funds to Agent, as follows:      
                 (i) for Prime-based Advances, at the office of the Agent
located at One Detroit Center, Detroit, Michigan 48226, not later than 3:00 p.m.
(Detroit time) on the date of such Advance; and                  (ii) for
Eurocurrency-based Advances, Agent’s Correspondent for the account of the
Eurocurrency Lending Office of Agent not later than 12 noon (Detroit time) on
the date of such Advance.   (b) Subject to submission of an executed Request for
Term Loan Advance by the Company accompanied by all documentation otherwise
required under Section 4.4 hereof, Agent shall make available to the Company the
aggregate of the amounts so received by it from the Term Loan Lenders in like
funds and currencies:     (i) for Domestic Advances, not later than 4:00 p.m.
(Detroit time) on the date of such Advance by credit to an account of Company
maintained with Agent or to such other account or third party as Company may
reasonably direct; and     (ii) for Eurocurrency-based Advances, not later than
4:00 p.m. (Detroit time) on the date of such Advance, by credit to an account of
the Company

69

--------------------------------------------------------------------------------


    maintained with Agent or to such other account or third party as the Company
may reasonably direct.   (c) Agent shall deliver the documents and papers
received by it for the account of each Term Loan Lender to such Term Loan Lender
or upon its order. Unless Agent shall have been notified by any Term Loan Lender
prior to the date of any proposed Term Loan Advance that such Term Loan Lender
does not intend to make available to Agent such Term Loan Lender’s Term Loan
Percentage of such Advance, Agent may assume that such Term Loan Lender has made
such amount available to Agent on such date, as aforesaid and may, in reliance
upon such assumption, make available to the Company a corresponding amount. If
such amount is not in fact made available to Agent by such Term Loan Lender, as
aforesaid, Agent shall be entitled to recover such amount on demand from such
Term Loan Lender. If such Term Loan Lender does not pay such amount within one
(1) Business Day of Agent’s demand therefor and the Agent has in fact made a
corresponding amount available to the Company, the Agent shall promptly notify
the Company and the Company shall pay the Agent the amount such Term Loan Lender
failed to fund (the “Funding Deficiency”), and the Company shall pay the Agent
the amount of the Funding Deficiency within three (3) Business Days after the
receipt of written notice from the Agent. Agent shall also be entitled to
recover from such Term Loan Lender or the Company, as the case may be, but
without duplication, interest on the amount of the Funding Deficiency in respect
of each day from the date such amount was made available by Agent to the
Company, to the date such amount is recovered by Agent, at a rate per annum
equal to:                       (i) in the case of such Term Loan Lender, for
the first two (2) Business Days such amount remains unpaid, with respect to
Domestic Advances, the Federal Funds Effective Rate, and with respect to
Eurocurrency-based Advances, Agent’s aggregate marginal cost (including the cost
of maintaining any required reserves or deposit insurance and of any fees,
penalties, overdraft charges or other costs or expenses incurred by Agent as a
result of such failure to deliver funds hereunder) of carrying such amount and
thereafter, at the rate of interest then applicable to such Term Loan Advances;
and             (ii) in the case of Company, the rate of interest then
applicable to such Advance of the Term Loan.

     The obligation of any Term Loan Lender to make any Advance of the Term Loan
hereunder shall not be affected by the failure of any other Term Loan Lender to
make any Advance hereunder, and no Term Loan Lender shall have any liability to
the Company or any of its Subsidiaries, the Agent, any other Term Loan Lender,
or any other party for another Term Loan Lender’s failure to make any loan or
Advance hereunder. In the event any Term Loan Lender shall fail to advance any
amounts required to be advanced in accordance with the terms of this Article 4.5
(a “Defaulting Term Loan Lender”), the Agent shall promptly provide written

70

--------------------------------------------------------------------------------

notice thereof to the Company and to each other Term Loan Lender (each such
other Term Loan Lender being referred to in this Section as a “Non-Defaulting
Term Loan Lender”). Each Non-Defaulting Term Loan Lender shall have ten (10)
Business Days from receipt of said notice to exercise its option to agree to
enter into an agreement pursuant to which the Non-Defaulting Term Loan Lender
shall assume the Defaulting Term Loan Lender’s rights and obligations under this
Agreement, its Notes and the other Loan Documents. The Non-Defaulting Term Loan
Lender shall exercise such option by providing written notice of same to the
Defaulting Term Loan Lender (and if there is more than one Non-Defaulting Term
Loan Lender, the assignment agreement shall be entered into with the
Non-Defaulting Term Loan Lender who first notifies the Defaulting Term Loan
Lender of its decision to exercise said option) and to the Company. If no
Non-Defaulting Term Loan Lender shall exercise the above-described option within
the said ten (10) Business Day period and if the Company shall, subject to
Section 13.8(c) hereof, within sixty (60) days of delivering the notice
described above, advise such Defaulting Term Loan Lender of another bank or
financial institution to which assignments are permitted pursuant to Section
13.8(c) hereof and which is willing to assume such Defaulting Term Loan Lender’s
rights and obligations under this Agreement, its Notes and the other Loan
Documents (each such bank or financial institution being hereinafter referred to
as a “Potential Lender Financial Institution”), such Defaulting Term Loan Lender
shall, subject to Section 13.8(c), assign its said rights and obligations to the
Potential Lender Financial Institution; provided however that any such
assignment shall not alter the Company’s remedies vis a vis the Defaulting Term
Loan Lender.

     4.6 Prime-based Advance in Absence of Election or Upon Default. In the
event Company shall fail with respect to any Eurocurrency-based Advance of the
Term Loan to timely exercise their option to refund or convert such Advance in
accordance with Section 4.4 hereof (and such Advance has not been paid in full
on the last day of the Eurocurrency-Interest Period applicable thereto according
to the terms hereof), or, if on the last day of the applicable
Eurocurrency-Interest Period, a Default or Event of Default shall exist, then,
on the last day of the applicable Eurocurrency-Interest Period, the principal
amount of such Advance which has not been prepaid shall be automatically
converted to a Prime-based Advance and the Agent shall thereafter promptly
notify Company thereof. All accrued and unpaid interest on any Advance converted
to a Prime-based Advance under this Section 4.6 shall be due and payable in full
on the date such Advance is converted.

     4.7 Interest Payments; Default Interest.

      (a)       Interest on the unpaid principal of all Prime-based Advances of
the Term Loan from time to time outstanding shall accrue until paid at a per
annum interest rate equal to the Prime-based Rate, and shall be payable in
immediately available funds quarterly in arrears commencing on October 1, 2008
and on the first day of each calendar quarter thereafter. Whenever any payment
under this Section 4.7 shall become due on a day that is not a Business Day, the
date for payment shall be extended to the next Business Day. Interest accruing
at the Prime-based Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed, and in such computation effect
shall be given to any

71

--------------------------------------------------------------------------------


  change in the interest rate resulting from a change in the Prime-based Rate on
the date of such change in the Prime-based Rate.   (b) Interest on the unpaid
principal of each Eurocurrency-based Advance of the Term Loan having a related
Eurocurrency-Interest Period of three (3) months or less shall accrue at its
applicable Eurocurrency-based Rate and shall be payable in immediately available
funds on the last day of the Eurocurrency-Interest Period applicable thereto.
Interest shall be payable in immediately available funds on each
Eurocurrency-based Advance of the Term Loan outstanding from time to time having
a Eurocurrency-Interest Period of six (6) months or longer, at intervals of
three (3) months after the first day of the applicable Eurocurrency-Interest
Period, and shall also be payable on the last day of the Eurocurrency-Interest
Period applicable thereto. Interest accruing at the Eurocurrency-based Rate
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed from the first day of the Eurocurrency-Interest Period
applicable thereto to, but not including, the last day thereof.                
(c) Notwithstanding anything to the contrary in Section 4.7(a) or (b) hereof,
all accrued and unpaid interest on any Term Loan Advance refunded or converted
pursuant to Section 4.4 hereof shall be due and payable in full on the date such
Term Loan Advance is refunded or converted.   (d) In the case of any Event of
Default under Section 9.1(j), immediately upon the occurrence thereof, and in
the case of any other Event of Default, upon notice from the Required Term Loan
Lenders, interest shall be payable on demand on the principal amount of all Term
Loan Advances from time to time outstanding, as applicable, at a per annum rate
equal to the Applicable Interest Rate in respect of each such Advance, plus, in
the case of Eurocurrency-based Advances, three percent (3%) for the remainder of
the then existing Eurocurrency-Interest Period, if any, and at all other such
times and for all Prime-based Advances, at a per annum rate equal to the
Prime-based Rate plus three percent (3%).   4.8 Optional Prepayment of Term
Loan.   (a) Subject to clause (b) hereof, Company (at its option), may prepay
all or any portion of the outstanding principal of any Term Loan Advance bearing
interest at the Prime-based Rate at any time, and may prepay all or any portion
of the outstanding principal of any Term Loan bearing interest at the
Eurocurrency-based Rate upon three (3) Business Day’s notice to the Agent by
wire, telecopy or by telephone (confirmed by wire or telecopy), with accrued
interest on the principal being prepaid to the date of such prepayment. Any
prepayment of a portion of the Term Loan as to which the Applicable Interest
Rate is the Prime-based Rate shall be without premium or penalty and any
prepayment of a portion of the Term Loan as to which the Applicable Interest
Rate is the Eurocurrency-based Rate shall be subject to the provisions of
Section 11.1, but otherwise without premium or penalty.

72

--------------------------------------------------------------------------------


(b) Each partial prepayment of the Term Loan shall be applied to all
installments of the Term Loan due thereunder on a pro rata basis as follows:
first to that portion of the Term Loan outstanding as a Prime-based Advance,
second to that portion of the Term Loan outstanding as Eurocurrency-based
Advances which have Eurocurrency-Interest Periods ending on the date of payment,
and last to any remaining Advances of the Term Loan being carried at the
Eurocurrency-based Rate.                 (c) All prepayments of the Term Loan
shall be made to the Agent for distribution ratably to the applicable Term Loan
Lenders in accordance with their respective Term Loan Percentages.   4.9
Mandatory Prepayment of Term Loan.


(a) Intentionally omitted.   (b) Subject to clauses (e) and (f) hereof,
immediately upon receipt by Company or any of its Subsidiaries of any Net Cash
Proceeds from any Asset Sales which are in excess of $50,000,000 in aggregate
amount in any calendar year (the “Excess Net Proceeds”), to the extent such
Excess Net Proceeds are not Reinvested as described in the following sentence,
Company shall prepay the Term Loan by an amount equal to one hundred percent
(100%) of such Net Cash Proceeds provided, however that Company shall not be
obligated to prepay the Term Loan with such Net Cash Proceeds if the following
conditions are satisfied: (i) promptly following the sale, Company provides to
Agent a certificate executed by a Authorized Officer of the Company
(“Reinvestment Certificate”) stating (x) that the sale has occurred, (y) that no
Default or Event of Default has occurred and is continuing either as of the date
of the sale or as of the date of the Reinvestment Certificate, and (z) a
description of the planned Reinvestment of the proceeds thereof, (ii) the
Reinvestment of such Net Cash Proceeds is completed within the Reinvestment
Period, and (iii) no Default or Event of Default has occurred and is continuing
at the time of such Asset Sale and at the time of the application of such Net
Cash Proceeds to Reinvestment. If any such proceeds have not been Reinvested at
the end of the Reinvestment Period, Company shall promptly pay such proceeds to
Agent, to be applied to prepay the Term Loan in accordance with clauses (e) and
(f) hereof.                 (c) Subject to clauses (e) and (f) hereof,
immediately upon receipt by Company or any of its Subsidiaries of Net Cash
Proceeds from (i) the issuance of any Equity Interests of such Person (other
than Equity Interests under any stock option or employee incentive plans listed
on Schedule 4.9(c) hereto (or any successor plans)), Company shall prepay the
Term Loan by an amount equal to fifty percent (50%) of such Net Cash Proceeds
and (ii) the issuance of any Debt by the Company or any of its Subsidiaries
after the Restatement Date other than Debt permitted under Sections 8.4(a)
through (g) and (i) through (k), Company shall prepay the Term Loan by an amount
equal to fifty percent (50%) of such Net Cash Proceeds.

73

--------------------------------------------------------------------------------


(d) Intentionally omitted.   (e) Subject to clause (f) hereof, each mandatory
prepayment under this Section 4.9 or any other mandatory or optional prepayment
under this Agreement shall be in addition to any scheduled installments or
optional prepayments made prior thereto and shall be subject to Section 11.1.
Each mandatory prepayment shall be applied to installments of principal on the
Term Loan on a pro rata basis.                 (f) To the extent that, on the
date any mandatory prepayment of the Term Loan under this Section 4.9 is due,
the Indebtedness under the Term Loan or any other Indebtedness to be prepaid is
being carried, in whole or in part, at the Eurocurrency-based Rate and no
Default or Event of Default has occurred and is continuing, Company may deposit
the amount of such mandatory prepayment in a cash collateral account to be held
by the Agent, for and on behalf of the Lenders (which shall be an
interest-bearing account), on such terms and conditions as are reasonably
acceptable to Agent and upon such deposit, the obligation of each Company to
make such mandatory prepayment shall be deemed satisfied. Subject to the terms
and conditions of said cash collateral account, sums on deposit in said cash
collateral account shall be applied (until exhausted) to reduce the principal
balance of the Term Loan on the last day of each Eurocurrency-Interest Period
attributable to the Eurocurrency-based Advances of the Term Loan, thereby
avoiding breakage costs under Section 11.1.   4.10 Use of Proceeds. Advances of
the Term Loan shall be used by Company solely to repay the New Convertible
Subordinated Debt.   4A. MARGIN ADJUSTMENTS.   4A.1 Margin Adjustments.


      (a) Adjustments to the Applicable Margin and the Applicable Fee
Percentages, based on Schedule 4.1, shall be implemented on a quarterly basis as
follows: such adjustments shall be given prospective effect only, effective as
to all Advances outstanding hereunder and as to each Applicable Fee Percentage,
upon the date of delivery of the financial statements under Sections 7.3(b) and
7.3(c) hereunder, in each case establishing applicability of the appropriate
adjustment, in each case with no retroactivity or claw-back.           (b) From
the Restatement Date until the required date of delivery (or if earlier,
delivery) of the financial statements under Section 7.3(b) and (c) hereof, and
the related Covenant Compliance Report for the fiscal quarter ending June 30,
2008, the Applicable Margins and Applicable Fee Percentages shall be those set
forth under the Level I column of the pricing matrix attached to this Agreement
as Schedule 4.1. Thereafter, the adjustments to the Applicable Margin and the
Applicable Fee Percentages shall be as set forth above.   (c) Notwithstanding
the foregoing, however, if, as a result of any restatement of or adjustment to
the financial statements of Company and any of its Subsidiaries

74

--------------------------------------------------------------------------------


                 (relating to the current or any prior fiscal period) or for any
other reason, Agent determines that the Applicable Margin and/or the Applicable
Fee Percentages as calculated by Company as of any applicable date of
determination were inaccurate in any respect and a proper calculation thereof
would have resulted in different pricing for any fiscal period, then (x) if the
proper calculation thereof would have resulted in higher pricing for any such
period, Company and/or the Permitted Borrowers, as the case may be, shall
automatically and retroactively be obligated to pay to Agent, promptly upon
demand by Agent or the Required Lenders, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period and, of the current
fiscal period is affected thereby, the Applicable Margin and/or the Applicable
Fee Percentages for the current period shall be adjusted based on such
recalculation; and (y) if the proper calculation thereof would have resulted in
lower pricing for such period, Agent and Lenders shall have no obligation to
recalculate such interest or fees or to repay any interest or fees to Company or
the Permitted Borrowers; provided, however, that if as a result of any such
redetermination by Agent a proper calculation of the Applicable Margin and/or
the Applicable Fee Percentages would have resulted in higher pricing for one or
more periods and lower pricing for one or more periods, then the amount payable
by Company and/or the Permitted Borrowers, as the case may be, pursuant to
clause (x) of this sentence shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees actually paid for all such periods
and the Applicable Margin and provided, further, if the current fiscal period is
affected by such inaccuracy, the Applicable Fee Percentages shall be adjusted
for the current period.

     4A.2 Margins.

     In the event Company fails timely to deliver the financial statements
required under Sections 7.3(b) or 7.3(c), then from the date delivery of such
financial statements was required until such financial statements are delivered,
the Applicable Margin and Applicable Fee Percentages shall be at the highest
level on the Pricing Matrix attached to this Agreement as Schedule 4.1.

     5. CONDITIONS.

     The obligations of Lenders to make Advances or to issue Letters of Credit,
pursuant to this Agreement are subject to the following conditions, provided
however that Sections 5.1 through 5.9 below shall only apply to the initial
Advances or Letters of Credit hereunder:

     5.1 Execution of this Agreement and the other Loan Documents. Each Borrower
shall have executed and delivered to Agent for the account of each Lender, this
Agreement (including all schedules, exhibits, certificates, opinions, financial
statements and other documents to be delivered pursuant hereto), the Notes and
the other Loan Documents, and this Agreement and the other Loan Documents shall
be in full force and effect.

75

--------------------------------------------------------------------------------

     5.2 Corporate Authority. Agent shall have received a secretary’s
certificate including evidence of incumbency for each Borrower and each
Significant Subsidiary which is executing and delivering this Agreement or a
Loan Document in connection with this Agreement, which secretary’s certificate
shall include as exhibits thereto: (i) certified copies of resolutions of the
Board of Directors of the applicable Person evidencing approval of the form of
this Agreement and each of the other Loan Documents to which such Person is a
party and authorizing the execution and delivery thereof and, if applicable, the
borrowing of Advances and requesting of Letters of Credit hereunder; (ii) (A)
certified copies of such Person’s articles of incorporation and bylaws or other
constitutional documents certified as true and complete as of a recent date by
the appropriate official of the jurisdiction of incorporation of each such
entity (or, if unavailable in such jurisdiction, by a responsible officer of
such entity); and (B) a certificate of good standing from the state or other
jurisdictions of such Person’s incorporation, and from every state or other
jurisdiction in which such Person is qualified to do business, if issued by such
jurisdictions, subject to the limitations (as to qualification and authorization
to do business) contained in Section 6.1, hereof.

     5.3 Collateral Documents and Guaranties. Agent shall have received the
following documents, fully executed by each Person party thereto and in form and
substance reasonably acceptable to Agent:

     (a) the Domestic Guaranty; and

     (b) the Reaffirmation of the Domestic Pledge Agreements.

     5.4 Representations and Warranties — All Parties. The representations and
warranties made by the Borrowers, each of the Significant Subsidiaries or any
other party to any of the Loan Documents under this Agreement or any of the
other Loan Documents (excluding Agent and Lenders), and the representations and
warranties of any of the foregoing which are contained in any certificate,
document or financial or other statement furnished at any time hereunder or
thereunder or in connection herewith or therewith shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects on and as of the date of the making of the initial Advance
hereunder.

     5.5 Compliance with Certain Documents and Agreements. The Borrowers and any
of their respective Subsidiaries or Affiliates shall have each performed and
complied with all agreements and conditions contained in this Agreement, the
other Loan Documents, or any agreement or other document executed hereunder or
thereunder and required to be performed or complied with by each of them (as of
the applicable date) and none of such parties shall be in default in the
performance or compliance with any of the terms or provisions hereof or thereof.

     5.6 Opinion of Counsel. The Borrowers shall have caused to be delivered the
opinion of Kramer Levin, counsel to the Borrowers and their Subsidiaries on the
Restatement Date, and such other local opinions of counsel to each of Borrowers
and their Subsidiaries party to any Loan Documents executed together with this
Agreement within five (5) Business Days of the Restatement Date, or such longer
time period as to which the Agent may agree in writing, such opinions to be
substantially in the form of the opinions of counsel previously delivered under
the Prior Credit Agreement, with such changes as shall be acceptable to Agent.

76

--------------------------------------------------------------------------------

     5.7 Certificates. Agent shall have received the following certificates,
each in form and substance reasonably acceptable to Agent: (a) a closing
certificate of an Authorized Officer of each Borrower dated the Restatement Date
and evidencing, amongst other matters, that the Borrowers have an excess
availability under the Revolving Credit on the Restatement Date of at least
$50,000,000, and (b) a solvency certificate for each of the Borrowers executed
by such Borrower’s treasurer or chief financial officer.

     5.8 Payment of Fees. Company shall have paid to Agent (for Agent’s sole
accounts), Agent’s Fees and all costs and expenses required hereunder, together
with all closing fees as may be due to the Lenders party hereto.

     5.9 Other Documents and Instruments. Agent shall have received, with a
photocopy for each Lender, such other instruments and documents as the Required
Lenders may reasonably request in writing in connection with the making of
Advances or the issuing of any Letters of Credit hereunder, and all such
instruments and documents shall be satisfactory in form and substance to Agent
and the Required Lenders.

     5.10 Continuing Conditions. The obligations of Lenders to make any of the
Advances or loans or of Agent to issue any Letters of Credit under this
Agreement, including but not limited to the initial Advances of the Revolving
Credit or the Swing Line hereunder, shall be subject to the following continuing
conditions (in addition to any other conditions to the making of such Advances
or issuance of such Letters of Credit set forth in this Agreement):

(a) No Default or Event of Default shall have occurred and be continuing as of
the making of the proposed Advance (both before and after giving effect
thereto);                 (b) The representations and warranties contained in
this Agreement and the other Loan Documents are true and correct in all material
respects as of the making of the applicable Advance (except to the extent such
representation or warranty relates to another date certain); and   (c) There
shall have been no material adverse change in the condition (financial or
otherwise), properties, business, results or operations of Company and its
Subsidiaries (taken as a whole) from December 31, 2007 (or any subsequent
December 31st, if Agent determines, with the concurrence of the Required
Lenders, based on Company’s financial statements for such subsequent fiscal year
that no material adverse change has occurred during such year, such
determination being made solely for purposes of determining the applicable date
under this paragraph) to the date of the proposed Advance hereunder.

     6. REPRESENTATIONS AND WARRANTIES

     The Borrowers represent and warrant and such representations and warranties
as applicable shall be deemed to be continuing representations and warranties
during the entire life of this Agreement:

     6.1 Corporate Existence. Company and each of the Significant Subsidiaries
is duly organized and validly existing in good standing under the laws of the
applicable jurisdiction of

77

--------------------------------------------------------------------------------

organization, charter or incorporation; Company and each of the Significant
Subsidiaries is duly qualified and authorized to do business in each
jurisdiction where the character of its assets or the nature of its activities
makes such qualification necessary, except where such failure to qualify and be
authorized to do business will not have a material adverse impact on Company and
its Subsidiaries, taken as a whole.

     6.2 Due Authorization — Company. Execution, delivery and performance of
this Agreement, the other Loan Documents, and any other documents and
instruments required under or in connection with this Agreement, and extensions
of credit to Company are within its corporate or other organizational powers,
have been duly authorized, are not in contravention of law or the terms of
Company’s certificate of incorporation or bylaws or other organic documents,
and, except as have been previously obtained or as referred to in Section 6.15,
below, do not require the consent or approval, material to the transactions
contemplated by this Agreement, or the Loan Documents, of any governmental body,
agency or authority.

     6.3 Due Authorization — Significant Subsidiaries. Execution, delivery and
performance of this Agreement, the other Loan Documents, and any other documents
and instruments required under or in connection with this Agreement by each of
the Significant Subsidiaries, and extensions of credit to Permitted Borrowers,
are (or will be, on the applicable date of delivery of such Loan Documents)
within their respective corporate or other organizational powers, have been (or
will be, as aforesaid) duly authorized, are not (or will not be, as aforesaid)
in contravention of law or the terms of their articles of incorporation or
bylaws or other organic documents of the parties thereto, as applicable, and,
except as have been previously obtained (or as referred to in Section 6.15,
below), do not (or will not, as aforesaid) require the consent or approval,
material to the transactions contemplated by this Agreement, or the other Loan
Documents, of any governmental body, agency or authority.

     6.4 Title to Material Property. Each of Company and each of the Significant
Subsidiaries has good and valid title to the property owned by it, which
property (individually or in the aggregate) is material to the business or
operations of Company and its Subsidiaries, taken as a whole, excluding
imperfections in title not material to the ownership, use and/or enjoyment of
any such property.

     6.5 Encumbrances. There are no security interests in, Liens, mortgages or
other encumbrances on and no financing statements on file with respect to any
property of Company or any of the Subsidiaries, except for those Liens permitted
under Section 8.5 hereof.

     6.6 Subsidiaries. As of the Restatement Date, there are no directly or
indirectly owned Subsidiaries of Company, except for those Subsidiaries
identified in Schedule 6.6, attached hereto, which Schedule shall also set forth
which Subsidiaries are Foreign Significant Subsidiaries and Domestic Significant
Subsidiaries as of the Restatement Date, and as to such Foreign Significant
Subsidiaries and Domestic Significant Subsidiaries: (a) the jurisdiction of
their formation, (b) their issued and outstanding Equity Interests, (c) the
holders of such Equity Interests, (d) any applicable tax identification or
corporate identification number and (e) the address of such Significant
Subsidiary’s chief executive office.

78

--------------------------------------------------------------------------------

     6.7 Taxes. Company and its Subsidiaries each has filed on or before their
respective due dates, all federal, state and foreign tax returns which are
required to be filed or has obtained extensions for filing such tax returns and
is not delinquent in filing such returns in accordance with such extensions and
has paid all taxes which have become due pursuant to those returns or pursuant
to any assessments received by any such party, as the case may be, to the extent
such taxes have become due, except (a) where the failure to file tax returns or
pay taxes shall not have a material adverse effect on Company and its
Subsidiaries taken as a whole, or (b) to the extent such tax payments are being
actively contested in good faith by appropriate proceedings and with respect to
which adequate provision has been made on the books of Company or its
Subsidiaries, as applicable, as may be required by GAAP.

     6.8 No Defaults. There exists no default under the provisions of any
instrument evidencing any permitted Debt of Company or its Subsidiaries or
connected with the Liens permitted under Section 8.5 of this Agreement, or of
any agreement relating thereto, except where such default would not have a
material adverse effect on Company and its Subsidiaries taken as a whole and
would not violate this Agreement or any of the other Loan Documents according to
the terms thereof.

     6.9 Compliance with Laws. (a) Company and its Significant Subsidiaries each
has complied with all applicable laws, including without limitation, Hazardous
Material Laws, to the extent that failure to comply therewith would materially
interfere with the conduct of the business of Company or any of its Subsidiaries
taken as a whole, or would have a material adverse effect upon Company or any of
its Subsidiaries taken as a whole, or upon any property (whether personal or
real) owned by any of them and (b) neither the extension of credit made pursuant
to this Agreement or the use of the proceeds thereof by Company or any of its
Subsidiaries will violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, or The United and Strengthening America by
providing appropriate Tools Required to Intercept and Obstruct Terrorism (“USA
Patriot Act”) Act of 2001, Public Law 10756, October 26, 2001 or Executive Order
13224 of September 23, 2001 issued by the President of the United States (66
Fed. Reg. 49049 (2001)).

     6.10 Enforceability of Agreement and Loan Documents.



(a) This Agreement and each of the other Loan Documents to which Company is a
party, including without limitation, all other certificates, agreements and
documents executed and delivered by Company under or in connection herewith or
therewith have each been duly executed and delivered by duly Authorized Officers
of Company and constitute the valid and binding obligations of Company,
enforceable in accordance with their respective terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity (whether enforcement is sought in
a proceeding in equity or at law).                 (b) This Agreement and each
of the other Loan Documents to which any of the Subsidiaries is a party, and all
certificates, documents and agreements executed in connection herewith or
therewith by the Subsidiaries have each been duly executed and

79

--------------------------------------------------------------------------------


                   delivered by duly Authorized Officers of the applicable
Subsidiary and constitute the valid and binding obligations of the Subsidiaries,
enforceable in accordance with their respective terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
a proceeding in equity or at law).

     6.11 Non-contravention — Company. The execution, delivery and performance
of this Agreement and the other Loan Documents and any other documents and
instruments required under or in connection with this Agreement by Company are
not in contravention of the terms of any indenture, material agreement or
material undertaking to which Company is a party or by which it or its
properties are bound or affected, except to the extent such terms have been
waived or are not material to the transactions contemplated by this Agreement
and the other Loan Documents or to the financial performance of Company and its
Subsidiaries, taken as a whole.

     6.12 Non-contravention — Other Parties. The execution, delivery and
performance of this Agreement, those other Loan Documents signed by any of the
Subsidiaries, and any other documents and instruments required under or in
connection with this Agreement signed by any of the Subsidiaries are not in
contravention of the terms of any indenture, material agreement or material
undertaking to which any of the Subsidiaries is a party or by which it or its
properties are bound or affected, except to the extent such terms have been
waived or are not material to the transactions contemplated by this Agreement
and the other Loan Documents or to the financial performance of Company and its
Subsidiaries, taken as a whole.

     6.13 No Litigation — Company. There is no suit, action, proceeding,
including, without limitation, any bankruptcy proceeding, or governmental
investigation pending against or, to the best knowledge of Company, threatened
or otherwise affecting Company (other than any suit, action or proceeding in
which Company is the plaintiff and in which no counterclaim or cross-claim
against Company has been filed), nor has Company or any of its officers or
directors been subject to any suit, action, proceeding or governmental
investigation as a result of which any such officer or director is or may be
entitled to indemnification by Company, except as otherwise disclosed in
Schedule 6.13 attached hereto and except for miscellaneous suits, actions and
proceedings which (i) do not have a reasonable likelihood of being adversely
determined or (ii) have a reasonable likelihood of being adversely determined
but, if resolved adversely to Company would not in the aggregate have a material
adverse effect on Company and its Subsidiaries, taken as a whole. Except as so
disclosed, there is not outstanding against Company any judgment, decree,
injunction, rule, or order of any court, government, department, commission,
agency, instrumentality or arbitrator, nor, to the best knowledge of Company, is
Company in violation of any applicable law, regulation, ordinance, order,
injunction, decree or requirement of any governmental body or court where such
judgment, decree, injunction, rule, order or violation would have a material
adverse effect on Company and its Subsidiaries, taken as a whole.

     6.14 No Litigation — Other Parties. There is no suit, action, proceeding
(other than any suit, action or proceeding in which any such party is the
plaintiff and in which no counterclaim or cross-claim against any such party has
been filed), including, without limitation, any bankruptcy proceeding, or
governmental investigation pending against or, to the best

80

--------------------------------------------------------------------------------

knowledge of Company, threatened or otherwise affecting any of the Subsidiaries
nor has any such party or any of its officers or directors been subject to any
suit, action, proceeding or governmental investigation as a result of which any
such officer or director is or may be entitled to indemnification by such party,
except as otherwise disclosed in Schedule 6.14 attached hereto and except for
miscellaneous suits, actions and proceedings which (i) do not have a reasonable
likelihood of being adversely determined, or (ii) have a reasonable likelihood
of being adversely determined but, if resolved adversely to such party, would
not in the aggregate have a material adverse effect on Company and its
Subsidiaries, taken as a whole. Except as so disclosed, there is not outstanding
against any such party any judgment, decree, injunction, rule, or order of any
court, government, department, commission, agency, instrumentality or arbitrator
nor, to the best knowledge of Company, is any such party in violation of any
applicable law, regulation, ordinance, order, injunction, decree or requirement
of any governmental body or court where such judgment, decree, injunction, rule
or order or violation would have a material adverse effect on Company and its
Subsidiaries, taken as a whole.

     6.15 Consents, Approvals and Filings, Etc. Except as have been previously
obtained, no authorization, consent, approval, license, qualification or formal
exemption from, nor any filing, declaration or registration with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) is required in connection
with the execution, delivery and performance: (i) by Company, of this Agreement,
any of the other Loan Documents to which it is a party, or any other documents
or instruments to be executed and/or delivered by Company in connection
therewith or herewith; (ii) by each of the Subsidiaries, of this Agreement, the
other Loan Documents to which it is a party or any other documents or
instruments to be executed and/or delivered by the Subsidiaries in connection
therewith or herewith; and (iii) by Company or any of its Subsidiaries, of the
Liens, pledges, mortgages, security interests or other encumbrances granted,
conveyed or otherwise established (or to be granted, conveyed or otherwise
established) by or under this Agreement or other Loan Documents, except for such
filings to be made concurrently herewith as are required by the Collateral
Documents to perfect Liens in favor of Agent and Lenders. All such
authorizations, consents, approvals, licenses, qualifications, exemptions,
filings, declarations and registrations which have previously been obtained or
made, as the case may be, are in full force and effect and are not the subject
of any attack, or to the knowledge of Company, threatened attack (in any
material respect) by appeal or direct proceeding or otherwise.

     6.16 Agreements Affecting Financial Condition. Neither Company, nor any of
its Subsidiaries is, as of the Restatement Date, party to any agreement or
instrument or subject to any charter or other corporate restriction which
materially adversely affects the financial condition or operations of Company
and its Subsidiaries, taken as a whole.

     6.17 No Investment Company; No Margin Stock. Neither Company, nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
directly or indirectly, in the business of extending credit for the purpose of
purchasing or carrying margin stock. None of the Letters of Credit and none of
the proceeds of any of the Advances will be used by Company or any of the
Subsidiaries to purchase or carry margin stock or will be made available by
Company or any of the Subsidiaries in any manner to any other Person to enable
or assist such Person in purchasing or carrying margin stock. Terms for which
meanings are provided in Regulation U of the Board of Governors of the Federal
Reserve System or any regulations

81

--------------------------------------------------------------------------------

substituted therefor, as from time to time in effect, are used in this paragraph
with such meanings. Neither Company, nor any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

     6.18 ERISA. Neither a Reportable Event which is material to Company and its
Subsidiaries, taken as a whole, nor an Accumulated Funding Deficiency (herein as
defined in Section 412 of the Internal Revenue Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Pension Plan. Each
Pension Plan has complied in all material respects with the applicable
provisions of ERISA and the Internal Revenue Code and any applicable regulations
thereof (and, if applicable, any comparable foreign law provisions), except to
the extent that any noncompliance, individually or in the aggregate, would not
have a material adverse effect upon Company and its Subsidiaries, taken as a
whole. No termination of a Pension Plan has occurred, and no Lien in favor of
the PBGC or a Pension Plan has arisen, during such five-year period. Neither
Company nor any ERISA Affiliate has had a complete or partial withdrawal from
any Multiemployer Plan within the five year period prior to the date of this
Agreement, nor does Company or any ERISA Affiliate presently intend to
completely or partially withdraw from any Multiemployer Plan. To the best of
Company’s knowledge, no such Multiemployer Plan is in bankruptcy or
reorganization or insolvent. There is no pending or, to the best of Company’s
knowledge, threatened litigation or investigation questioning the form or
operation of any Pension Plan, nor, to the best of Company’s knowledge, is there
any basis for any such litigation or investigation which if adversely determined
could have a material adverse effect upon Company and its Subsidiaries, taken as
a whole, as of the valuation date most closely preceding the date of this
Agreement.

     6.19 Environmental Matters and Safety Matters. Except as set forth on
Schedule 6.19:

(a) Company and each Subsidiary is in compliance with all federal, state,
provincial and local laws, ordinances and regulations relating to safety and
industrial hygiene or the environment, including without limitation all
applicable Hazardous Materials Laws in jurisdictions in which Company or any
such Subsidiary owns or operates, a facility or site, or arranges for disposal
or treatment of Hazardous Materials, solid waste, or other wastes, accepts for
transport any Hazardous Materials, solid wastes or other wastes or holds any
interest in real property or otherwise, except for matters which, individually
or in the aggregate, would not have a material adverse effect upon the financial
condition or business of Company and its Subsidiaries, taken as a whole.   (b)
All federal, state, provincial, local and foreign permits, licenses and
authorizations required for present or (to the best of Company’s knowledge) past
use of the facilities and other properties or activities of Company and each
Subsidiary have been obtained, are presently in effect, and there is and has
been full compliance with all such permits, licenses or authorizations, except,
in all cases, where the failure to comply with the foregoing would not have a
material adverse effect on Company and its Subsidiaries taken as a whole.      
          (c) No written demand, claim, notice, suit (in law or equity), action,
administrative action, investigation or inquiry (including, without limitation,
the listing of any property by any domestic or foreign governmental entity which
identifies sites for

82

--------------------------------------------------------------------------------


  remedial, clean-up or investigatory action) whether brought by any
governmental authority, private person or entity or otherwise, arising under,
relating to or in connection with any applicable Hazardous Materials Laws is
pending or, to the best of Company’s knowledge, threatened against Company or
any of its Subsidiaries in connection with any real property in which Company or
any such Subsidiary holds or, to the best of Company’s knowledge, has held an
interest or any present or, to the best of Company’s knowledge, past operation
of Company or any such Subsidiary, except for such matters which, individually
or in the aggregate, would not have a material adverse effect on the financial
condition or business of Company and its Subsidiaries, taken as a whole.        
(d) Neither Company nor any of its Subsidiaries whether with respect to present
or, to the best of Company’s knowledge, past operations or properties, (i) is,
to the best of Company’s knowledge, the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials into the environment, (ii) has received any
written notice of any Hazardous Materials in, or upon any of its properties in
violation of any applicable Hazardous Materials Laws, or (iii) knows of any
basis for any such investigation or notice under, or the existence of a
violation of, Hazardous Materials Laws except for such matters which,
individually or in the aggregate, could not reasonably be expected to have a
material adverse effect on the financial condition or business of Company and
its Subsidiaries, taken as a whole.           (e) To the best knowledge of
Company or any of its Subsidiaries, no release, threatened release or disposal
of Hazardous Materials, solid waste or other wastes is occurring or has occurred
on, under or to any real property in which Company or any of its Subsidiaries
holds any interest or performs any of its operations, in violation of any
applicable Hazardous Materials Laws, except for any such matters which,
individually or in the aggregate, could not reasonably be expected to have a
material adverse effect on the financial condition or business of Company and
its Subsidiaries, taken as a whole.

     6.20 Accuracy of Information. Each of Company’s audited or unaudited
financial statements furnished to Agent and Lenders by Company prior to the date
of this Agreement, is complete and correct in all material respects and fairly
presents the financial condition of Company and its Subsidiaries, taken as a
whole, and the results of their operations for the periods covered thereby; any
projections of operations for future years previously furnished by Company to
Agent or Lenders have been prepared as Company’s good faith estimate of such
future operations, taking into account all relevant facts and matters known to
Company; since December 31, 2007 there has been no material adverse change in
the financial condition of Company or its Subsidiaries, taken as a whole;
neither Company, nor any of its Subsidiaries has any contingent obligations
(including any liability for taxes) not disclosed by or reserved against in the
December 31, 2007 balance sheet which is likely to have a material adverse
effect on Company and its Subsidiaries, taken as a whole.

83

--------------------------------------------------------------------------------

     7. AFFIRMATIVE COVENANTS

     Each of the Borrowers covenants and agrees that it will, and, as
applicable, it will cause its Subsidiaries (excluding any Special Purpose
Subsidiaries) to, so long as any of the Lenders are committed to make any
Advances or issue any Letters of Credit under this Agreement and thereafter so
long as any Indebtedness remains outstanding under this Agreement:

     7.1 Preservation of Existence, Etc.

     Except as otherwise specifically permitted hereunder, preserve and maintain
its corporate existence and such of its rights, licenses, and privileges as are
material to the business and operations conducted by it; and qualify and remain
qualified to do business in each jurisdiction in which such qualification is
material to the business and operations or ownership of properties, in each case
of Company and its Subsidiaries, taken as a whole.

     7.2 Keeping of Books. Keep proper books of record and account in which full
and correct entries shall be made of all of its financial transactions and its
assets and businesses so as to permit the presentation of the Consolidated
financial statements of Company prepared in accordance with GAAP.

     7.3 Reporting Requirements. Furnish Agent with copies for each Lender:

(a) as soon as possible, and in any event within five (5) calendar days after
becoming aware of the occurrence of each Default or Event of Default, a written
statement of the chief financial officer of Company (or in his/her absence,
another Authorized Officer of Company) setting forth details of such Event of
Default or event and the action which Company has taken or has caused to be
taken or proposes to take or cause to be taken with respect thereto;        
        (b) as soon as available, and in any event within one hundred twenty
(120) days after and as of the end of each of Company’s fiscal years, a detailed
Consolidated audit report of Company certified by independent certified public
accountants satisfactory to Lenders together with an unaudited Consolidating
report of Company and its Subsidiaries certified by the chief financial officer
of Company (or in his/her absence, another Authorized Officer of Company) as to
consistency (with prior financial reports and accounting periods), accuracy and
fairness of presentation, and a Covenant Compliance Report;   (c) as soon as
available, and in any event within sixty (60) days after and as of the end of
each of the first three quarters of each year, a Consolidated and Consolidating
balance sheet and a statement of profit and loss and surplus reconciliation of
Company and its Subsidiaries certified by the chief financial officer of Company
(or in his/her absence, another Authorized Officer of Company) as to consistency
(with prior financial reports and accounting periods), accuracy and fairness of
presentation, and a Covenant Compliance Report.   (d) as soon as possible, and
in any event within five (5) calendar days after becoming aware (i) of any
material adverse change in the financial condition of Company,

84

--------------------------------------------------------------------------------


  any of its Significant Subsidiaries or any of the Permitted Borrowers, a
certificate of the chief financial officer of Company (or in his/her absence,
another Authorized Officer of Company) setting forth the details of such change
or (ii) of the taking by the Internal Revenue Service or any foreign taxing
jurisdiction of a tax position (verbal or written) which could reasonably be
expected to have a material adverse effect upon Company or any of its
Significant Subsidiaries (or any such tax position taken by Company or any of
its Subsidiaries) setting forth the details of such position and the financial
impact thereof;                 (e) (i) as soon as available, Company’s 8-K,
10-Q and 10-K Reports filed with the federal Securities and Exchange Commission
(or notification that the same have been filed, and are generally available, on
EDGAR), and in any event, with respect to the 10-Q Report, within sixty (60)
days of the end of each of Company’s fiscal quarters, and with respect to the
10-K Report, within one hundred twenty (120) days after the end of each of
Company’s fiscal years; and (ii) as soon as available, copies of all filings,
reports or other documents filed by Company or any of its Subsidiaries with the
federal Securities and Exchange Commission or, as Agent may reasonably request,
other federal regulatory or taxing agencies or authorities in the United States,
or comparable agencies or authorities in any jurisdiction in which Company or
any of its Subsidiaries does business, or any stock exchanges in such
jurisdictions;   (f) promptly as issued, all press releases, notices to
shareholders and all other material communications transmitted by Company or any
of its Subsidiaries to Company’s stockholders generally, and promptly following
a Permitted Securitization, copies of the principal transaction documents
relating to such Permitted Securitization;   (g) together with the financial
statements delivered pursuant to Section 7.3(b) hereof, annual financial
projections for Company and its Significant Subsidiaries covering the period at
least through Revolving Credit Maturity Date then in effect and otherwise in
form and content reasonably acceptable to Agent and Lenders;   (h) intentionally
omitted;   (i) promptly, and in form reasonably satisfactory to Agent and the
requesting Lender or Lenders, such other information as Agent or any of the
Lenders (acting through Agent) may request from time to time.

     7.4 Tangible Net Worth. Maintain, on a Consolidated basis, as of the last
day of each fiscal quarter, beginning with the fiscal quarter ending December
31, 2006, Tangible Net Worth in an amount not less than One Billion Dollars
($1,000,000,000), plus the sum of the Net Income Adjustment and the Equity
Offering Adjustment.

     7.5 Leverage Ratio. Maintain, as of the last day of each fiscal quarter, a
Leverage Ratio of not more than 3.50 to 1.00.

85

--------------------------------------------------------------------------------

     7.6 Fixed Charge Coverage Ratio. Maintain, as of the last day of each
fiscal quarter, a Fixed Charge Coverage Ratio of not less than 2.50 to 1.00.

     7.6A Senior Debt Ratio. Maintain, as of the last day of each fiscal quarter
ending during the periods specified below, for the four fiscal quarters then
ending, a ratio of Senior Debt to Consolidated EBITDA of not more than 2.00 to
1.00.

     7.7 Inspections. Permit Agent and each Lender, through their authorized
attorneys, accountants and representatives to examine Company’s and each of the
Subsidiaries’ books, accounts, records, ledgers and assets and properties of
every kind and description wherever located at all reasonable times during
normal business hours, upon oral or written request of Agent; and permit Agent
and each Lender or their authorized representatives, at reasonable times and
intervals, to visit all of its offices, discuss its financial matters with its
officers and independent certified public accountants, and by this provision
Company authorizes such accountants to discuss the finances and affairs of
Company and its Subsidiaries (provided that Company is given an opportunity to
participate in such discussions) and examine any of its or their books and other
corporate records. An examination of the records or properties of Company or any
of its Subsidiaries may require revealment of proprietary and/or confidential
data and information, and Agent and each of Lenders agrees upon request of the
inspected party to execute a confidentiality agreement (reasonably satisfactory
to Agent or the inspecting Lender, as the case may be, and such party) on behalf
of Agent or such inspecting Lender and all parties making such inspections or
examinations under its authorization; provided however that such confidentiality
agreement shall not prohibit Agent from revealing such information to Lenders or
prohibit the inspecting Lender from revealing such information to Agent or
another Lender, in each case, so long as the Agent and/or Lender receiving such
information has, at the request of the inspected party, executed a
confidentiality agreement as described above.

     7.8 Taxes. Pay and discharge all taxes and other governmental charges, and
all material contractual obligations calling for the payment of money, before
the same shall become overdue, unless and to the extent only that such payment
is being contested in good faith by appropriate proceedings and is adequately
reserved for, as may be required by GAAP on its books, or where the failure to
pay any such matter would not have a material adverse effect on Company and its
Subsidiaries, taken as a whole.

     7.9 Further Assurances and Information. (a) Execute and deliver or cause to
be executed and delivered within a reasonable time following Agent’s request,
and at Company’s expense, such other documents or instruments as Agent may
reasonably require to effectuate more fully the purposes of this Agreement or
the other Loan Documents, and (b) provide the Agent and the Lenders with any
other information required by Section 326 of the USA Patriot Act or necessary
for the Agent and the Lenders to verify the identity of any Borrower or any of
their respective Subsidiaries as required by Section 326 of the USA Patriot Act.

     7.10 Insurance. Maintain insurance coverage on its physical assets and
against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature, and in the event of
acquisition of additional property, real or personal, or of occurrence of
additional risks of any nature, increase such insurance coverage in such manner
and to such extent as prudent business judgment and then current practice would
dictate. Upon

86

--------------------------------------------------------------------------------

the request of Agent or any Lender, certificates evidencing such policies shall
be delivered to Agent or such Lender, as the case may be.

     7.11 Indemnification. With respect to the Company and the Domestic
Permitted Borrowers, indemnify and save each Agent and Lenders harmless from all
reasonable loss, cost, damage, liability or expenses, including reasonable
attorneys’ fees and disbursements, incurred by Agent and Lenders by reason of an
Event of Default or enforcing the obligations of the Borrowers under this
Agreement, or the Borrowers or any of their Subsidiaries under the other Loan
Documents, or in the prosecution or defense of any action or proceeding
concerning any matter growing out of or connected with this Agreement, or any of
the other Loan Documents or any mortgage, stock pledge or security agreement
released by Agent or Lenders from time to time hereunder, or relating in any way
to the imposition (or attempted imposition) on Agent or Lenders (or any of them)
of any liability for the violation of or non-compliance (or purported violation
or non-compliance) with Hazardous Material Laws, other than in any case
resulting from the gross negligence or willful misconduct of Agent or Lenders;
and, with respect to each of the Foreign Permitted Borrowers, indemnify and save
each Agent and Lenders harmless from all reasonable loss, cost, damage,
liability or expenses, including reasonable attorneys’ fees and disbursements,
incurred by Agent and Lenders with respect to a Foreign Permitted Borrower by
reason of an Event of Default or enforcing the obligations of the Foreign
Permitted Borrowers under this Agreement, or the other Loan Documents or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement, or any of the other Loan Documents or
any mortgage, stock pledge or security agreement released by Agent or Lenders
from time to time hereunder, or relating in any way to the imposition (or
attempted imposition) on Agent or Lenders (or any of them) of any liability for
the violation of or non-compliance (or purported violation or non-compliance)
with Hazardous Material Laws, other than in any case resulting from the gross
negligence or willful misconduct of Agent or Lenders.

     7.12 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all material authorizations, consents, approvals,
licenses, qualifications, exemptions, filings, declarations and registrations
(whether with any court, governmental agency, regulatory authority, securities
exchange or otherwise) which are necessary in connection with the execution,
delivery and performance by each of Company and its Subsidiaries of this
Agreement, the other Loan Documents or any other documents or instruments to be
executed and/or delivered to which such Persons are party.

     7.13 Compliance with Contractual Obligations and Laws. Comply in all
material respects with all Contractual Obligations, and with all applicable
laws, rules, regulations and orders of any governmental authority, whether
federal, state, local or foreign (including without limitation Hazardous
Materials Laws), in effect from time to time, except to the extent that failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, operations, property
or financial or other condition of the Borrowers and their respective
Subsidiaries, taken as a whole, and could not reasonably be expected to
materially adversely affect the ability of Company or any of the Significant
Subsidiaries to perform their respective obligations under any of the Loan
Documents to which they are a party.

87

--------------------------------------------------------------------------------

     7.14 ERISA. Comply in all material respects with all requirements imposed
by ERISA as presently in effect or hereafter promulgated or the Internal Revenue
Code (or comparable laws in applicable jurisdictions outside the United States
of America relating to foreign pension plans) and promptly notify Lenders upon
the occurrence of any of the following events:

      (a) the termination of any Pension Plan pursuant to Subtitle C of Title IV
of ERISA or otherwise (other than any defined contribution plan not subject to
Section 412 of the Code and any Multiemployer Plan) which could reasonably be
expected to have a material adverse effect upon the Company and its
Subsidiaries, taken as a whole;            (b) the appointment of a trustee by a
United States District Court to administer any Pension Plan pursuant to ERISA;  
(c) the commencement by the PBGC, or any successor thereto, of any proceeding to
terminate any Pension Plan;   (d) the failure of Company or any ERISA Affiliate
to make any payment in respect of any Pension Plan required under Section 412 of
the Internal Revenue Code;   (e) the withdrawal of Company or any ERISA
Affiliate from any Multiemployer Plan which could reasonably be expected to have
a material adverse effect upon Company and its Subsidiaries, taken as a whole;  
(f) the occurrence of an Accumulated Funding Deficiency or a Reportable Event;
or   (g) the occurrence of a Prohibited Transaction which could reasonably be
expected to have a material adverse effect upon Company and its Subsidiaries,
taken as a whole.

     7.15 Environmental Matters.

      (a)
           (i) Not permit any of its property (whether real or personal, or any
portion thereof) to be involved in the use, generation, manufacture, storage,
disposal or transportation of Hazardous Material, except in compliance with
Hazardous Material Laws, and (ii) keep and maintain all of its other property
(whether real or personal, and any portion thereof) in compliance with, and
shall not cause or permit any activity at or condition of the Collateral, or any
of its other property (whether real or personal, or any portion thereof) to be
in violation of any Hazardous Material Laws, unless the failure to comply
therewith or violation thereof could not reasonably be expected to have a
material adverse effect on Company and its Subsidiaries, taken as a whole.   (b)
Promptly notify Agent in writing of: (i) any and all enforcement, cleanup,
removal or other governmental or regulatory actions instituted or completed
pursuant to any applicable Hazardous Material Laws which could reasonably be
expected to have a material adverse effect on Company and its Subsidiaries,
taken as a whole; (ii) any and all claims made by any Person against Company,
any of

88

--------------------------------------------------------------------------------


      its Subsidiaries, or the Permitted Borrowers, or any of its other property
(whether real or personal, or any portion thereof) relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Material which could reasonably be expected to have a material adverse
effect on Company and its Subsidiaries, taken as a whole; and (iii) Company’s or
any of its Subsidiaries’ discovery of any occurrence or condition on any real
property or fixtures constituting a part of, adjoining or in the vicinity of any
of Company’s or its Subsidiaries’ property that could cause any such property
(or any part thereof) to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Hazardous
Material Laws, which restrictions could reasonably be expected to have a
material adverse effect on Company and its Subsidiaries, taken as a whole.
Agent, on behalf of Lenders, shall have the right to join and participate in, as
a party if it or they so elect, any legal proceedings or actions initiated in
connection with any of the matters described in subparagraphs (b) (i) or (b)
(ii), above, and Company agrees to pay Agent’s reasonable attorneys fees in
connection therewith.   (c)
           Take any remedial action as may be required under applicable law in
response to the presence of any Hazardous Material on, under, or about any of
its property (whether real or personal, or any part thereof), if the failure to
take such action could reasonably be expected to have a material adverse effect
upon the Company and its Significant Subsidiaries, taken as a whole, and,
pursuant thereto, may enter into settlement agreements, consent decrees, or
other compromises in respect of any of the matters described in subparagraphs
(b) (i) through (iii), above, provided that, in each case, Company has given
Lenders not less than thirty (30) days prior written notice of the remedial
action required by this clause (c), except, however, in the event remedial
action is necessary on an emergency basis or is required by any governmental
authority with jurisdiction over Company or its Subsidiaries, in which case
Company shall provide Lenders with reasonable notice promptly thereafter.   (d)
Agent may retain (on its own behalf and on behalf of Lenders, but at Company’s
sole expense) such Environmental Auditors as reasonably necessary to evaluate
and/or confirm Company’s environmental responses, reports or other matters,
including Company’s compliance with Hazardous Material Laws generally, under
this Section 7.15, or elsewhere herein.

     7.16 Significant Subsidiaries.

(a) Equity Interests.                    (i)
           With respect to the Equity Interests of each Significant Foreign
Subsidiary listed on Schedule 7.16(a)(i) hereto which remains a Significant
Foreign Subsidiary on the applicable execution date thereof, within 270 days of
the Restatement Date (or such longer time period as Agent may consent to),
execute and deliver or cause to be executed, and delivered to Agent a Pledge
Agreement encumbering such Equity Interests with a first priority

89

--------------------------------------------------------------------------------


                   Lien over (i) approximately 65% of the Equity Interests of
each such Significant Foreign Subsidiary, but only with respect to, and only to
the extent of, Equity Interests directly owned by Company and/or one or more of
the Domestic Subsidiaries, to secure the Indebtedness of Company and the
Domestic Permitted Borrowers; and (ii) 100% of the Equity Interests of such
Significant Foreign Subsidiary to the extent owned directly or indirectly by
Company solely to secure the Indebtedness of the Foreign Permitted Borrowers;  
(ii)
           With respect to the Equity Interests of each Person which is a
Significant Foreign Subsidiary on the Restatement Date, which has previously
executed and delivered a Pledge Agreement and which remains a Significant
Foreign Subsidiary on the applicable execution date thereof, within 270 days of
the Restatement Date (or such longer time period as Agent may consent to)
execute and deliver or cause to be executed and delivered to Agent such
reaffirmations, amendments and/or amendments and restatements which may be
reasonably necessary to ensure the continuing validity and enforceability of
such Pledge Agreement; provided that to the extent such Pledge Agreements secure
the Indebtedness of the Company and its Domestic Subsidiaries, the related Lien
established by such Pledge Agreements shall be limited to 65% of the Equity
Interests of each such Significant Foreign Subsidiary that is owned directly by
the Company and/or one or more of the Domestic Subsidiaries;   (iii) With
respect to the Equity Interests of each Person (a) which becomes a Significant
Foreign Subsidiary subsequent to the Restatement Date, within 270 days (or such
longer period of time as Agent may consent to) of the date such Person becomes a
Significant Foreign Subsidiary or (b) over which a pledge for the benefit of
Lenders was granted, and then released in order to effectuate any
reorganization, merger or transfer of Equity Interests otherwise permitted under
this Agreement, within 270 days (or such longer period of time as Agent may
consent to) of the date of the release of such pledge, and provided that each
such Significant Foreign Subsidiary remains a Significant Foreign Subsidiary on
the applicable execution date, in each case, Company shall execute and deliver,
or cause to be executed and delivered to Agent a Pledge Agreement encumbering
with a first priority Lien: (i) approximately 65% of the Equity Interests of
each such Significant Foreign Subsidiary, but only with respect to, and only to
the extent of, Equity Interests that are directly owned by Company and/or one or
more Domestic Subsidiaries, to secure the Indebtedness of Company and the
Domestic Permitted Borrowers; and (ii) 100% of the Equity Interests of each such
Significant Foreign Subsidiary to the extent owned, directly or indirectly, by
Company to secure the Indebtedness of the Foreign Permitted Borrowers hereunder;
and   (iv) With respect to the Equity Interests of each Person which becomes a
Significant Domestic Subsidiary subsequent to the Restatement Date,

90

--------------------------------------------------------------------------------


                           

within thirty days of the date such Person becomes a Significant Domestic
Subsidiary, and provided that each such Significant Domestic Subsidiary so
listed remains a Significant Domestic Subsidiary on the applicable execution
date, Company shall execute and deliver, or cause to be executed and delivered
to Agent a Pledge Agreement (or an amendment to an existing Pledge Agreement)
encumbering with a first priority Lien 100% of the Equity Interests of such
Significant Domestic Subsidiary to the extent owned, directly or indirectly, by
Company to secure the Indebtedness of the Borrowers.

  (b) Guaranties.     (i) With respect to each Significant Foreign Subsidiary
listed on Schedule 7.16(b)(ii) hereto, within 270 days of the Restatement Date
(or such longer time period as Agent may consent to), and provided that each
such Significant Foreign Subsidiary so listed remains a Significant Foreign
Subsidiary on the applicable execution date, execute and deliver or cause to be
executed, and delivered to Agent a Joinder Agreement to the Foreign Guaranty
whereby such Significant Foreign Subsidiary becomes obligated as a Guarantor
under the Foreign Guaranty;     (ii) With respect to each Significant Foreign
Subsidiary on the Restatement Date which has previously executed and delivered a
Joinder Agreement to the Foreign Guaranty, within 270 days of the Restatement
Date (or such longer time period as Agent may consent to), and provided that
each such Significant Foreign Subsidiary remains a Significant Foreign
Subsidiary on the applicable execution date, execute and deliver or cause to be
executed and delivered to Agent such reaffirmations, amendments and/or
amendments and restatements which may be reasonably necessary to ensure the
continuing validity and enforceability of such Joinder Agreement and the Foreign
Guaranty;     (iii) With respect to each Person (a) which becomes a Significant
Foreign Subsidiary subsequent to the Restatement Date, within 270 days (or such
longer period of time as Agent may consent to) of the date such Person becomes a
Significant Foreign Subsidiary or (b) which has executed and delivered the
Foreign Guaranty (or any other Guaranty of the Indebtedness), where its
obligations under the Foreign Guaranty have been released in order to effectuate
any reorganization, merger or transfer of Equity Interests otherwise permitted
under this Agreement, within 270 days (or such longer period of time as Agent
may consent to) of the date of the release of its obligations, in each case,
Company shall cause such Significant Foreign Subsidiary to execute and deliver
to Agent a Joinder Agreement whereby such Significant Foreign Subsidiary becomes
obligated as a Guarantor under the Foreign Guaranty provided that each such
Significant Foreign Subsidiary remains a Significant Foreign Subsidiary on the
applicable execution date;

91

--------------------------------------------------------------------------------


                 (iv)
           With respect to each Person which becomes a Significant Domestic
Subsidiary subsequent to the Restatement Date, within thirty days of the date
such Person becomes a Significant Domestic Subsidiary, cause such new
Significant Domestic Subsidiary to execute and deliver to Agent a Joinder
Agreement whereby such Significant Domestic Subsidiary becomes obligated as a
Guarantor under the Domestic Guaranty and provided that each such Significant
Domestic Subsidiary remains a Significant Domestic Subsidiary on the applicable
execution date; and   (v) With respect to the Significant Foreign Subsidiaries
listed on Schedule 7.16(b)(v), Lenders hereby waive any obligation of Company
otherwise set forth in this Agreement to execute and deliver, or cause to be
executed and delivered to Agent any Guaranty.

     All Loan Documents delivered pursuant to this Section shall be in form
satisfactory to Agent and the Required Lenders, in their reasonable discretion,
together with such supporting documentation, including without limitation
financing statements, acknowledgments, stock powers, registrations and like
documents, corporate authority items, certificates and opinions of counsel, as
reasonably required by Agent and the Required Lenders and Company shall take, or
cause to be taken, such steps as are necessary or advisable under applicable law
to perfect the Liens granted under clause (a).

     Execution and delivery of Pledge Agreements, Guaranties and Joinder
Agreements specified by this Section 7.16 shall only be required to the extent
such Liens, Guaranties and Joinder Agreements are enforceable under applicable
local law, as determined in Agent’s reasonable discretion. If execution and
delivery of any of the Pledge Agreements, Guaranties and Joinder Agreements
specified by this Section 7.16 cannot, in Agent’s determination, be obtained
with the exercise of commercially reasonable efforts by Company and any
applicable Subsidiary, Agent may, in its sole discretion, waive delivery of such
Pledge Agreements, Guaranties and Joinder Agreements.

     Provided, notwithstanding the foregoing, to the extent that any existing
Pledge Agreements and/or Guaranties continue, in the Agent’s sole determination
based upon the advice of its local counsel in any applicable jurisdiction, to
secure the Indebtedness under this Agreement as required hereby after giving
effect to the amendment and restatement of the Prior Credit Agreement by this
Agreement, no replacement Pledge Agreement and/or Guaranty need be delivered by
the applicable Borrowers and their Subsidiaries.

     7.17 Security and Defense of Collateral. Except to the extent that Liens
for the benefit of Agent and Lenders are not required on certain Collateral
under the terms of Section 13.21 hereof, take such actions as Agent or the
Required Lenders may from time to time reasonably request to establish and
maintain first perfected security interests in and Liens on all of its
Collateral in favor of Agent on behalf of Lenders, subject only to Liens
permitted under Section 8.5 hereof; and defend the Collateral from any Liens
other than Liens permitted by Section 8.5.

92

--------------------------------------------------------------------------------

     7.18 Vishay Israel. Within forty-five (45) days following the end of each
fiscal year ending after the Effective Date, cause Vishay Israel to request from
Israel’s Comptroller of Foreign Exchange authorization to increase the limit on
the Pledge Agreement executed and delivered by Vishay Israel encumbering the
shares of Vishay Europe, to the extent of any increases after the Effective Date
in the amount of Vishay Israel’s investment in Vishay Europe and as soon as
reasonably practicable following receipt of such approval, execute and deliver
an amendment in form satisfactory to Agent and the Required Lenders, in their
reasonable discretion, together with such supporting documentation, including
without limitation corporate authority items, certificates and opinions of
counsel, as reasonably required by Agent and the Required Lenders and Company
shall take, or cause to be taken, such steps as are necessary or advisable under
applicable law to perfect the Liens granted under such Pledge Agreement as
amended thereby.

     7.19 Use of Proceeds. Use the Advances of the Revolving Credit made to any
Borrower solely for general corporate purposes, including without limitation
working capital, acquisitions, prepayment or repayment of the New Convertible
Subordinated Debt and/or the BCc Refinancing, including any interest, fees or
expenses related thereto (or any refinancing of such Debt otherwise permitted
under this Agreement) and use the proceeds of the Term Loan as set forth in
Section 4.10 hereof. None of the proceeds of the Advances made under this
Agreement will be used in violation of any applicable law or regulation
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System.

     8. NEGATIVE COVENANTS

     Each of the Borrowers covenant and agree that, so long as any of the
Lenders are committed to make any Advances or issue any Letters of Credit under
this Agreement and thereafter so long as any Indebtedness remains outstanding,
it will not, and it will not allow its Subsidiaries to:

     8.1 Capital Structure, Business Objects or Purpose. Except as otherwise
specifically permitted under this Agreement,

      (a)
           purchase, acquire or redeem any of its Equity Interests (whether in
connection with the conversion of any Debt to Equity Interests or otherwise),
except for (i) non-vested stock granted to participants under the Company’s
stock plan existing, and as in effect, on the date hereof and (ii) repurchases
by Company of its common stock in an aggregate amount, from and after December
31, 2006, not to exceed five percent (5%) of Tangible Net Worth (determined, in
the case of each such repurchase of shares, on the date of repurchase),
provided, however, that both before and after giving effect to each such
repurchase, no Default or Event of Default has occurred and is continuing; and  
(b) make any material change in its capital structure or in its general business
objects or purpose or enter into any business, directly or through any
Subsidiary except for those businesses in which Company and its Subsidiaries are
engaged on the date of this Agreement or other businesses in the electronic
components industry or which are directly related thereto which could reasonably
be expected to have

93

--------------------------------------------------------------------------------


                

a material adverse effect on (i) Company and the Subsidiaries taken as a whole
or (ii) the rights or interests of Agent and Lenders hereunder.

 

     8.2 Limitations on Fundamental Changes. Enter into any transaction of
merger, consolidation or amalgamation, or purchase or otherwise acquire or
become obligated for the purchase of all or substantially all of the assets,
business interests or Equity Interests of any Person or in any other manner
effectuate an expansion of present business of Company and its Subsidiaries by
acquisition or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or convey, sell, lease, assign, transfer or otherwise dispose
of, all, substantially all or any part of its property, business or assets, or
make any material change in its present method of conducting business, except:

  (a) any Subsidiary may be merged or consolidated with or into Company (so long
as Company shall be the continuing or surviving corporation); any Domestic
Subsidiary may be merged or consolidated with or into any Wholly Owned Domestic
Subsidiary (so long as such Wholly Owned Domestic Subsidiary shall be the
continuing or surviving corporation); and any Foreign Subsidiary may be merged
or consolidated with or into any Wholly Owned Domestic Subsidiary or into any
Wholly Owned Foreign Subsidiary (excluding the Israeli Subsidiaries) so long as
such Wholly Owned Domestic Subsidiary or such Wholly Owned Foreign Subsidiary
shall be the continuing or surviving corporation);   (b) any Israeli Subsidiary
owned directly by Company or any Domestic Subsidiary may merge with or into
another such Israeli Subsidiary; and any Israeli Subsidiary not owned directly
by Company or any Domestic Subsidiary may merge with or into another such
Israeli Subsidiary;   (c) any Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
Company;   (d) any Domestic Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other Domestic Subsidiary and any Foreign Subsidiary may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Domestic Subsidiary or to any other Foreign
Subsidiary, provided, in each case, that such Subsidiary is a Wholly Owned
Subsidiary;   (e) Permitted Transfers and any Permitted Securitization;   (f)
other sales, transfers or other dispositions of any assets of Company and its
Subsidiaries to Persons that are not otherwise permitted by any other clause of
this Section 8.2, from and after the Effective Date in an aggregate amount not
to exceed (i) 15% of Tangible Net Worth in any fiscal year and (ii) 20% of
Tangible Net Worth for any period of three consecutive fiscal years (or portion
thereof) beginning with fiscal year 2007, determined on the basis of Tangible
Net Worth for the fiscal quarter ending immediately prior to the date of
determination; and   (g) Permitted Acquisitions.

94

--------------------------------------------------------------------------------

     8.3 Guaranties. Become obligated on any Guaranty Obligations or otherwise
guarantee, endorse, or otherwise become liable for or upon the obligations of
others, except by endorsement of cash items for deposit in the ordinary course
of business and except for:

      (a) the Guaranties;            (b) Guaranty Obligations of the Company or
any Subsidiary of (i) Hedging Obligations entered into by Company or any
Subsidiary, (ii) Commodities Hedging Obligations entered into by Company or any
Subsidiary, or (iii) reimbursement obligations in respect of Special Letters of
Credit issued for the account of any Subsidiary;   (c) Guaranty Obligations
relating to any Debt permitted hereunder (i) as set forth on Schedule 8.3
attached hereto or (ii) permitted (as Investments) under clauses (d), (e) and
(g) of Section 8.7 hereof;   (d) customary clean up call provisions under any
Permitted Securitization; or   (e) any other Guaranty Obligations entered into
in the ordinary course of business and not otherwise permitted pursuant to this
Section 8.3, provided that (i) no Default or Event of Default has occurred and
is continuing at the time of entering into such Guaranty Obligations and (ii)
the aggregate amount of such Guaranty Obligations shall not exceed $50,000,000.

     8.4 Debt. Become or remain obligated for any Debt for borrowed money, or
for any Debt incurred in connection with the acquisition of any property, real
or personal, tangible or intangible, except:

      (a)      Indebtedness to Lenders (or their Affiliates) hereunder,
including without limitation, Hedging Obligations and Special Letters of Credit;
  (b)
           Debt not otherwise permitted hereunder which is in existence as of
the Restatement Date and disclosed on Schedule 8.4(b) attached hereto, and any
renewals or refinancing of such Debt in amounts not exceeding the scheduled
amounts (less any required amortization according to the terms thereof), on
terms no less favorable to Company and its Subsidiaries than in effect on the
Restatement Date and otherwise in compliance with this Agreement, except for any
less favorable terms which may result from changes in market rates;   (c)
current unsecured trade, utility or non-extraordinary accounts payable arising
in the ordinary course of business and any unsecured letters of credit
undertaken by such parties in the ordinary course of business outside the United
States of America (and necessary under local customs and practices) to support
such accounts payable;   (d) (i) purchase money Debt for fixed assets (including
operating leases and capitalized leases or other non-cancelable leases having a
term of 12 months or longer), (ii) Debt in respect of equipment leasing
agreements (based on the

95

--------------------------------------------------------------------------------


                 aggregate lease payments during the term of such leases and all
available extensions), (iii) Debt in respect of real property leases (based on
the aggregate lease payments during the term of such leases and all available
extensions) provided that the aggregate amount of the Debt permitted under
clauses (i)-(iii) herein (excluding such Debt as is set forth on Schedule 8.4(d)
attached hereto) shall not exceed ten percent (10%) of Tangible Net Worth;   (e)
any Debt assumed pursuant to an acquisition conducted in compliance with this
Agreement, provided that such Debt was not entered into, extended or renewed in
contemplation of such acquisition and provided further that the aggregate amount
of all such Debt at any time outstanding shall not exceed ten percent (10%) of
Tangible Net Worth;   (f) Debt to third parties issued by any Foreign Subsidiary
of Company in an aggregate amount at any time outstanding not to exceed seven
and a half percent (7.5%) of Tangible Net Worth; provided that such Debt be
issued and at all times maintained on a pari passu basis with the Indebtedness,
if any, of such Foreign Subsidiary, or on a basis subordinate thereto, and
pursuant to documentation containing covenants not more restrictive in the
aggregate than the covenants contained in this Agreement (as determined by Agent
and Required Lenders in their reasonable discretion) and provided further,
however, that immediately before and immediately after such Debt is incurred,
and giving effect thereto, no Default or Event of Default has occurred and is
continuing (it being understood that for purposes of this Section 8.4(f), the
granting of Liens which are permitted under Section 8.5 hereof shall not be
deemed to constitute the entry into more restrictive covenants or to be other
than on a pari passu basis);   (g) Intercompany Loans, but only to the extent
permitted under the other applicable terms and limitations of this Agreement,
including but not limited to Section 8.7 hereof, and guaranties permitted under
Section 8.3 hereof;   (h) unsecured Debt issued under Rule 144A of the
Securities Act of 1933 or pursuant to a private placement in an aggregate amount
for all such Debt issued under this subparagraph (but without giving effect to
any repayments or principal reductions thereof) not to exceed Two Hundred
Million Dollars ($200,000,000); provided that such Debt be issued and all times
maintained on a basis subordinate hereto, and pursuant to documentation
containing covenants not more restrictive in the aggregate than the covenants
contained in this Agreement (as determined by Agent and the Required Lenders in
their reasonable discretion); provided further, however, that immediately before
and immediately after such Debt is incurred, and giving effect thereto, no
Default or Event of Default has occurred and is continuing; and provided further
that prior to or concurrently with the issuance of such Debt, the Company shall
prepay the Term Loan Advances by an amount equal to not less than 50% of the
proceeds of such Debt, net of normal and customary expenses of issuance payable
to third parties;

96

--------------------------------------------------------------------------------


      (i) customary representations, warranties and indemnification provisions
entered into in connection with the sale, transfer or other disposition of
securities or other assets of the Company and its Subsidiaries permitted
pursuant to Section 8.2(f);            (j) the BCc Replacement Financing, the
New Convertible Subordinated Debt and any other Subordinated Debt disclosed on
Schedule 8.13 attached hereto, together with any refinancing of such Debt,
subject to the following requirements: that such refinancing shall (i) be on
terms and conditions substantially similar or more favorable for the Company and
its Subsidiaries to the existing Debt being refinanced, (ii) not increase the
then outstanding principal amount of the Debt being refinanced, (iii) not take
place while any Default or Event of Default shall have occurred and be
continuing, or when any Default or Event of Default shall reasonably be expected
to result from such refinancing; and (iv) be subject to loan documentation for
which draft copies (in substantially final form) are delivered to Agent not less
than five (5) days prior to the date of such refinancing (or a shorter time
period if consented to by Agent); and   (k) unsecured Commodities Hedging
Obligations.

     8.5 Liens. Permit or suffer any Lien to exist on any of its properties,
real, personal or mixed, tangible or intangible, whether now owned or hereafter
acquired, except:

      (a) Liens in favor of Agent, as security for the Indebtedness hereunder,
and, including without limitation, any Indebtedness under any Hedging
Obligations or Commodities Hedging Obligations (to the extent such Commodities
Hedging Obligations are “Indebtedness” as defined in this Agreement”) or to
secure Special Letters of Credit;            (b) purchase money security
interests in fixed assets to secure purchase money Debt permitted under Section
8.4(d) hereof, provided that such security interest is created substantially
contemporaneously with the acquisition of such fixed assets and does not extend
to any property other than the fixed assets so financed;   (c) any Lien securing
third-party indebtedness assumed pursuant to any Permitted Acquisition conducted
in compliance with this Agreement, provided that such Lien is limited to the
property so acquired and was not entered into, extended or renewed in
contemplation of such acquisition;   (d) Permitted Liens and the Liens described
on Schedule 8.5 hereto;   (e) Liens securing Debt of a Foreign Subsidiary (and
not supported by any Guaranty Obligations of Company or any Domestic Subsidiary)
for overdraft or similar credit facilities permitted under clause (f) of Section
8.4 hereof encumbering cash or cash equivalents owned by any Foreign Subsidiary
that do not exceed, in the aggregate, Fifty Million Dollars ($50,000,000);

97

--------------------------------------------------------------------------------


      (f) Liens securing Debt (such Debt being permitted under this Agreement),
provided that the aggregate principal amount of all such Debt which is secured
by such Lien shall not exceed Twenty Million Dollars ($20,000,000); and
           (g) any Lien encumbering property interests, rights or proceeds which
are subject of a transfer or encumbrance pursuant to a Permitted Securitization.

     8.6 Dividends. Declare or pay any dividends on or make any other
distribution with respect to (whether by reduction of Stockholders’ Equity or
otherwise) any Equity Interests, except for stock dividends and except for (a)
cash dividends by any Wholly Owned Subsidiary to Company or any other Wholly
Owned Subsidiary which has executed a Guaranty hereunder, (b) dividends paid in
cash or in kind by any Subsidiary which is not a Wholly Owned Subsidiary or by
any Joint Venture, provided that such dividends are paid to each holder of
Equity Interests therein (including Company or any of its other Subsidiaries) on
a pro rata basis (based on the relative amounts of share capital held by each
such holder) and provided further that such dividends are paid to Company or its
other Subsidiaries on substantially the same (or better) terms as (and
contemporaneously with) any dividends paid to Persons other than Company and its
Subsidiaries, (c) cash dividends issued by any Wholly Owned Subsidiary which are
reinvested in compliance with Section 8.7, provided that in the case of clauses
(b) and (c) above, no Default or Event of Default has occurred and is continuing
as of the date of the issuance of such dividends, or could reasonably be
expected to result therefrom.

     8.7 Investments. Make or allow to remain outstanding any investment
(whether such investment shall be of the character of investment in Equity
Interests, evidences of indebtedness or other securities or otherwise) in, or
any loans or advances to, any Person, firm, corporation or other entity or
association, other than:

      (a) Company’s and its Subsidiaries’ Equity Interests in the Subsidiaries
as of the Restatement Date;   (b)
           Additional cash investment in the Foreign Permitted Borrowers, which
is applied by the applicable Borrower concurrently with such investment to
reduce its Indebtedness under this Agreement, if the Indebtedness repaid is in
substantially the amount of such additional investment and provided, further,
such investment shall not be made, without the prior written consent of Agent,
after the occurrence and during the continuance of a Default or Event of
Default, or where a Default or Event of Default could reasonably be expected to
result therefrom, provided, however, that if no Indebtedness of such Foreign
Permitted Borrower is outstanding under this Agreement, cash investment in the
Foreign Permitted Borrowers shall be governed by clause (d) hereof;   (c) The
existing investments, loans and/or advances in or to Subsidiaries set forth or
referred to on Schedule 8.7 hereto, in addition to any other matters set forth
in this Section 8.7;   (d) Intercompany Loans, Advances, or Investments made on
or after the Effective Date hereunder to Company, or by Company or any
Subsidiary to Company or

98

--------------------------------------------------------------------------------


                 any Wholly Owned Subsidiary (excluding the Israeli
Subsidiaries), provided that any Intercompany Loan (other than a guaranty)
included therein be evidenced by and funded under an Intercompany Note and
further provided that both before and after giving effect to any such loans,
advances or investments, no Default or Event of Default has occurred and is
continuing under this Agreement (or would result from the making of such
Intercompany Loan, Advance or Investment), and in the case of Intercompany Loans
from a Domestic Subsidiary or Company to a Domestic Subsidiary or Company and
Intercompany Loans from a Foreign Subsidiary to a Foreign Subsidiary, notice has
been given by Agent (upon the direction of the Required Lenders) that no such
Intercompany Loans shall be made, provided that no repayments of such
Intercompany Loan shall be made while a Default or Event of Default has occurred
and is continuing, or could reasonably be expected to result from such payment,
and provided, further, that the terms governing each such loan or advance to
Company or any Subsidiary shall specifically state that no payments shall be
made thereunder if a Default or Event of Default under this Agreement has
occurred and is continuing, or could reasonably be expected to result therefrom
unless Agent otherwise consents in writing;   (e) Intercompany Loans, Advances
or Investments made on or after the Effective Date by Company or any Subsidiary
to the Israeli Subsidiaries’ or to any Subsidiary which does not constitute a
Wholly Owned Subsidiary (provided (i) that any Intercompany Loan (other than a
guaranty) included therein be evidenced by and funded under an Intercompany
Note), (ii) that at the time any such loan, advance or investment is made
(before and after giving effect thereto) no Default or Event of Default has
occurred and is continuing, (iii) that the aggregate amount of all such loans,
advances and investments shall not exceed, at any time outstanding, 15% of
Tangible Net Worth and (iv) that the terms governing each such loan or advance
to Company or any Subsidiary shall specifically state that no payments shall be
made thereunder if a Default or Event of Default under this Agreement has
occurred and is continuing, or could reasonably be expected to result therefrom
unless Agent otherwise consents in writing;   (f) Intercompany Loans, Advances
or Investments made on or after the Effective Date by one Israeli Subsidiary to
another Israeli Subsidiary (provided (i) that any Intercompany Loan (other than
a guaranty) included therein be evidenced by and funded under an Intercompany
Note), (ii) that at the time any such loan, advance or investment is made
(before and after giving effect thereto) no Default or Event of Default has
occurred and is continuing, and (iii) that the terms governing each such loan or
advance to such Israeli Subsidiary shall specifically state that no payments
shall be made thereunder if a Default or Event of Default under this Agreement
has occurred and is continuing, or could reasonably be expected to result
therefrom unless Agent otherwise consents in writing;   (g) loans, advances or
investments made on or after the Effective Date (without regard to any repayment
of such loans, advances or investments, other than the repayment of capital or
principal) to any Joint Venture or other Person, including

99

--------------------------------------------------------------------------------


                 without limitation any Guaranty Obligations of Company or any
Subsidiary (valued on the basis of the aggregate amount of indebtedness covered
by such Guaranty Obligations) of third-party indebtedness of any such Joint
Venture or other Person, which loans, advances or investments are not otherwise
permitted under this Section 8.7, in an aggregate amount at any time outstanding
not to exceed seven and one-half percent (7.5%) of Tangible Net Worth;   (h)
intentionally omitted;   (i) investments, whether by acquisition of Equity
Interests, indebtedness or other obligations or security of, any Person (other
than a Subsidiary or an Affiliate) which is a customer of Company or any
Subsidiary, which investment was made in exchange for amounts owed by such
customer to Company or any Subsidiary (and incurred in the ordinary course of
business) or as an advance on the provision of goods and services in the
ordinary course of business;   (j) Hedging Obligations and guaranties by Company
or any Subsidiary of Hedging Obligations entered into by Company or any
Subsidiary and Commodities Hedging Obligations and guaranties by Company or any
Subsidiary of Commodities Hedging Obligations entered into by Company or any
Subsidiary, as applicable;   (k) Permitted Investments; and   (l) Investments in
any Subsidiary (including, without limitation, any Special Purpose Subsidiary)
from and after the date hereof consisting of (x) dispositions of specific
foreign accounts receivable made pursuant to any Permitted Securitization and
the resultant Debt issued by a Special Purpose Subsidiary to another Subsidiary
as part of such Permitted Securitization, in each case to the extent
constituting Investments hereunder; and (y) the repurchase or replacement from
and after the date hereof of accounts receivable pursuant to any representations
or warranties or clean up call provisions included in such Permitted
Securitization in accordance with the definition thereof.

In valuing any investments, loans and advances for the purpose of applying the
limitations set forth in this Section 8.7 (except as otherwise expressly
provided herein), such investments, loans and advances shall be taken at the
original cost thereof, without allowance for any subsequent write-offs or
appreciation or depreciation therein, but less any amount repaid or recovered on
account of capital or principal.

     8.8 Accounts Receivable. Sell or assign any account, note or trade
acceptance receivable, except to Agent on behalf of Lenders, and except the sale
or assignment of foreign accounts receivable pursuant to any Permitted
Securitization.

     8.9 Transactions with Affiliates. Enter into any transaction with any of
its or their stockholders or officers or its or their affiliates, except in the
ordinary course of business and on terms not less favorable than would be usual
and customary in similar transactions between Persons dealing at arm’s length
and except for (i) transactions otherwise permitted by this

100

--------------------------------------------------------------------------------

Agreement and (ii) transactions between Company and any Wholly Owned Subsidiary
or between any Wholly Owned Subsidiary and any other Wholly Owned Subsidiary.

     

8.10

Intentionally Omitted. Prohibition Against Certain Restrictions. Enter into or
otherwise become subject to any agreement or arrangement (excluding this
Agreement and excluding any such agreement by a Special Purpose Subsidiary
pursuant to a Permitted Securitization, but only to the extent such agreement
applies only to such Special Purpose Subsidiary) with any lender or other third
party (i) which prohibits, restricts or otherwise limits the ability of Company
to make loans, advances or investments to its Subsidiaries or which prohibits,
restricts or otherwise limits the ability of any Subsidiary to make loans,
advances or investments in any other Subsidiary, (ii) which prohibits, restricts
or otherwise limits the ability of any Subsidiary to declare or pay any
dividends on or make any other distribution with respect to any Equity
Interests, or (iii) which prohibits, restricts or otherwise limits the
execution, delivery, undertaking or performance by Company or any Subsidiary of
any Guaranty Obligations, indemnity or similar undertaking in favor of Agent or
Lenders; and

          

(b)

Except in connection with Liens permitted by Section 8.5, to the extent of the
property encumbered by such Permitted Liens, enter into any agreement, document
or instrument which would restrict or prevent Company and its Subsidiaries from
granting Agent on behalf of Lenders Liens upon, security interests in and
pledges of their respective assets which are senior in priority to all other
Liens.

     8.12 Intentionally omitted.

     8.13 Amendment of Subordinated Debt and Other Debt Documents and Permitted
Securitizations. Amend, modify or otherwise alter (or suffer to be amended,
modified or altered) any of the terms and conditions of those documents or
instruments evidencing or otherwise related to any Debt set forth on Schedule
8.13 or any other Subordinated Debt (including the New Convertible Subordinated
Debt and the BCc Refinancing) or any Permitted Securitization, except for those
amendments, modifications or other alterations which could not reasonably be
determined to have a material adverse effect on (a) the business, operations,
property or condition (financial or otherwise) of Company and its Subsidiaries,
taken as a whole, (b) the ability of Company or any of its Subsidiaries to
perform their respective obligations under this Agreement or any other Loan
Document to which any of them is a party, or (c) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights or remedies
of Agent or Lenders hereunder or thereunder, or except as may be approved by
Agent and the Required Lenders.

     8.14 Payment or Prepayment of Other Debts. Prepay, purchase, redeem or
defease the New Convertible Subordinated Debt, the BCc Refinancing, any
Subordinated Debt or any other Debt set forth on Schedule 8.13 (whether in
connection with the conversion of any such Debt or otherwise), or in each case
any refinancing thereof, except for (a) payments or prepayments on the New
Convertible Subordinated Debt and/or the BCc Refinancing (or, in each case, any
refinancing thereof), provided in each case that no Default or Event of Default
shall have

101

--------------------------------------------------------------------------------

occurred and be continuing at the time of such payment or prepayment or could be
reasonably expected to result therefrom, provided further, (i) that the Company
shall (A) repay the New Convertible Subordinated Debt (to the extent such bonds
are tendered pursuant to the put scheduled for August 1, 2008 pursuant to that
certain Indenture dated as of August 6, 2003 between Company and Wachovia Bank,
National Association, as Trustee) in cash with all of the proceeds of the Term
Loan, and (B) make a repayment in cash on the New Convertible Subordinated Debt
(to the extent such bonds are tendered pursuant to the put scheduled for August
1, 2008 pursuant to that certain Indenture dated as of August 6, 2003 between
Company and Wachovia Bank, National Association, as Trustee) simultaneously with
the payment required under clause (A) above in an amount at least equal to the
original principal amount of the Term Loan, such repayment to be made from the
Company’s and its Subsidiaries’ normal operations and (ii) at the time of any
repayment of the New Convertible Subordinated Debt, the Agent shall receive a
certificate in form and substance reasonably acceptable to it, from an
Authorized Officer of the Company dated as of the date of the repayment of the
New Convertible Subordinated Debt and evidencing that the Borrowers as of such
date have an excess availability under the Revolving Credit (after giving effect
to all Advances made in connection with the repayment of the New Convertible
Subordinated Debt) of at least $50,000,000; and (b) the conversion of the BCc
Replacement Financing, the New Convertible Subordinated Debt or other
Subordinated Debt or Debt set forth on Schedule 8.13 (or, in each case, any
refinancing thereof) into stock pursuant to the put or other conversions rights
relating thereto. The Company may also request Revolving Credit Advances to
repay the New Convertible Subordinated Debt, provided that the Company is in
compliance with the requirements of clause (a)(ii) above.

     9. DEFAULTS

     9.1 Events of Default. Any of the following events is an “Event of
Default”:

      (a) non-payment when due of the principal or interest of any Advance in
accordance with the terms thereof or of any reimbursement obligation under
Section 3.6 hereof, and in the case of interest payments, continuance thereof
for three (3) days;           (b) default in the payment of any money by any of
the Borrowers under this Agreement (other than as set forth in subsection (a),
above) or the other Loan Documents, and continuance thereof for three (3) days
of the date the same is due and payable;   (c) default in the observance or
performance of any of the other conditions, covenants or agreements set forth in
this Agreement or any of the other Loan Documents by any party thereto (provided
that, with respect to the covenants set forth in Sections 7.8, 7.10, 7.12, 7.13
and 7.14 hereof, such event has continued for thirty (30) consecutive days) or
the occurrence of any other default or Event of Default, as the case may be
hereunder or thereunder;   (d) any representation or warranty made by any of the
Borrowers herein or in any instrument submitted pursuant hereto or by any other
party to the Loan Documents proves untrue in any material adverse respect when
made; provided

102

--------------------------------------------------------------------------------


  that, with respect to any misrepresentation or breach of warranty arising
subsequent to the date hereof under Sections 6.7, 6.8, 6.13 through 6.15 and
6.18 of this Agreement solely by virtue of the nature of the representations and
warranties hereunder as continuing, (i) as to Section 6.8, hereof, any
applicable cure period existing in respect of such matters shall have expired
and (ii) as to the remaining Sections of this Agreement specified in this
subparagraph (d), such misrepresentation or breach of warranty hereunder shall
have continued for a period of thirty (30) consecutive days;                 (e)
any provision of any Guaranty, or any Collateral Document shall at any time for
any reason (other than in accordance with its terms or the terms of this
Agreement) cease to be valid and binding and enforceable against Company or the
Subsidiaries party thereto, as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any Person, or Company or any of
the Subsidiaries party thereto shall deny that it has any or further liability
or obligation under any Guaranty, or any Collateral Document, as applicable, or
any Guaranty, or any Collateral Document shall be terminated, invalidated or set
aside or in any way cease to give or provide to Lenders and Agent the benefits
purported to be created thereby;   (f) default (after giving effect to any
applicable period of grace or cure) in the payment of any other obligation of
Company, its Significant Subsidiaries, any Guarantor or any Person obligated
under a Pledge Agreement for borrowed money in excess of Ten Million Dollars
($10,000,000) (or the equivalent thereof in an Alternative Currency),
individually or in the aggregate; or default in the observance or performance of
any conditions, covenants or agreements related or given with respect to any
other obligations for borrowed money in an aggregate amount in excess of Ten
Million Dollars ($10,000,000) (or the equivalent thereof in an Alternative
Currency), which is sufficient to permit the holder thereof to accelerate the
maturity of such obligation;   (g) the rendering of any judgment or judgments
for the payment of money in excess of the sum of Ten Million Dollars
($10,000,000) (or the Alternative Currency equivalent thereof) in the aggregate
against Company, any of its Significant Subsidiaries, any Guarantor, or any
Person obligated under a Pledge Agreement, and such judgments shall remain
unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a period of
thirty (30) consecutive days, except as covered by adequate insurance with a
reputable carrier and an action is pending in which an active defense is being
made with respect thereto;   (h) (i) any Person shall engage in any Prohibited
Transaction involving any Pension Plan, (ii) any Accumulated Funding Deficiency,
whether or not waived, shall exist with respect to any Pension Plan or any Lien
in favor of the PBGC or a Pension Plan shall arise on the assets of Company or
any ERISA Affiliate, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, (iv) any
Single Employer Plan shall

103

--------------------------------------------------------------------------------


  terminate for purposes of Title IV of ERISA or (v) Company or any ERISA
Affiliate shall, or in the reasonable opinion of the Required Lenders is likely
to, incur any liability in connection with a withdrawal from, or the insolvency,
bankruptcy or reorganization of, a Multiemployer Plan and in each case in
clauses (i) through (v) above, (x) a period of sixty (60) days, or more, has
elapsed from the occurrence of such event or condition and (y) such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to subject Company or any of its Subsidiaries to any tax,
penalty or other liabilities in the aggregate material in relation to the
business, operations, property or financial or other condition of Company and
its Subsidiaries taken as a whole;                 (i) (A) any one Person or
group of Persons acting in concert shall acquire or control, directly or
indirectly, whether by ownership, proxy, voting trust or otherwise, twenty
percent (20%) or more of the voting power of the issued and outstanding Equity
Interests of Company, other than (x) any Person or group of Persons beneficially
owning, directly or indirectly, as of the date hereof Equity Interests of
Company with twenty percent (20%) or more of such voting power or (y) any
Permitted Transferee; or (B) individuals who constitute the Continuing Directors
cease for any reason to constitute at least a majority of Company’s directors
(for purposes of this Section 9.1(i)(B), “Continuing Director” means any
director who was a director as of the Effective Date and any director who is
nominated or elected by a majority of Continuing Directors who are then
directors);   (j) If a creditors’ committee shall have been appointed for the
business of Company, any of its Significant Subsidiaries, any Guarantor or any
Person obligated under a Pledge Agreement; or if Company, any Significant
Subsidiary, any Guarantor or any Person obligated under a Pledge Agreement shall
have made a general assignment for the benefit of creditors or shall have been
adjudicated bankrupt, or shall have filed a voluntary petition in bankruptcy or
for reorganization or to effect a plan or arrangement with creditors or shall
fail to pay its debts generally as such debts become due in the ordinary course
of business (except as contested in good faith and for which adequate reserves
are made in such party’s financial statements); or shall file an answer to a
creditor’s petition or other petition filed against it, admitting the material
allegations thereof for an adjudication in bankruptcy or for reorganization; or
shall have applied for or permitted the appointment of a receiver or trustee or
custodian for any of its property or assets; or such receiver, trustee or
custodian shall have been appointed for any of its property or assets (otherwise
than upon application or consent of Company, any Significant Subsidiary, any
Guarantor or any Person obligated under a Pledge Agreement) and such appointment
has not been dismissed or stayed within thirty (30) days from the date of
appointment or if an order for relief or otherwise approving any petition for
reorganization of Company, any Significant Subsidiary, any Guarantor or any
Person obligated under a Pledge Agreement shall be entered; or if an involuntary
petition is filed against Company, any Significant Subsidiary, any Guarantor or
any Person obligated under a Pledge

104

--------------------------------------------------------------------------------


  Agreement and shall not be dismissed or stayed within thirty (30) days from
the date of filing thereof; and                 (k) until such Debt has been
converted into common stock of the Company or has been repaid in full, if any
“Fundamental Change” shall have occurred as defined in that certain Indenture
entered into by Company in connection with the New Convertible Subordinated
Debt, without giving effect to any amendments thereto or modifications thereof
subsequent to the Effective Date.

     9.2 Exercise of Remedies. If an Event of Default has occurred and is
continuing hereunder: (a) the Agent may, and shall, upon being directed to do so
by the Required Revolving Credit Lenders, declare the Revolving Credit Aggregate
Commitment terminated; (b) the Agent may, and shall, upon being directed to do
so by the Required Lenders, declare the entire unpaid principal amount of the
Indebtedness, including the Notes, immediately due and payable, without
presentment, notice or demand, all of which are hereby expressly waived by the
Borrowers; (c) upon the occurrence of any Event of Default specified in Section
9.1(j) and notwithstanding the lack of any declaration by Agent under preceding
clauses (a) or (b), the entire unpaid principal Indebtedness shall become
automatically and immediately due and payable, and the Revolving Credit
Aggregate Commitment shall be automatically and immediately terminated; (d) the
Agent shall, upon being directed to do so by the Required Revolving Credit
Lenders, demand immediate delivery of cash collateral, and each Borrower agrees
to deliver such cash collateral upon demand, in an amount equal to 105% of the
maximum amount that may be available to be drawn at any time prior to the stated
expiry of all outstanding Letters of Credit, for deposit into an account
controlled by the Agent; (e) the Agent may, and shall, upon being directed to do
so by the Required Lenders, notify Borrowers or any Credit Party that interest
shall be payable on demand on all Indebtedness (other than Revolving Credit
Advances, Swing Line Advances and Term Loan Advances with respect to which
Sections 2.9 and 4.6 hereof shall govern) owing from time to time to the Agent
or any Lender, at a per annum rate equal to the then applicable Prime-based Rate
plus three percent (3%); and (f) the Agent may, and shall, upon being directed
to do so by the Required Lenders or the Lenders, as applicable (subject to the
terms hereof), exercise any remedy permitted by this Agreement, the other Loan
Documents or law.

     9.3 Rights Cumulative. No delay or failure of Agent and/or Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof, or the exercise of any other power, right
or privilege. The rights of Lenders under this Agreement are cumulative and not
exclusive of any right or remedies which Lenders would otherwise have.

     9.4 Waiver by Company and Permitted Borrowers of Certain Laws. To the
extent permitted by applicable law, each of the Borrowers hereby agrees to
waive, and do as hereby absolutely and irrevocably waive and relinquish the
benefit and advantage of any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist, which, but for this
provision, might be applicable to any sale made under the judgment, order or
decree of any court, on any claim for interest on any principal of any Advance.
These waivers have been voluntarily given, with full knowledge of the
consequences thereof.

105

--------------------------------------------------------------------------------

     9.5 Waiver of Defaults. No Event of Default shall be waived by Lenders
except in a writing signed by an officer of Agent in accordance with Section
13.11 hereof. No single or partial exercise of any right, power or privilege
hereunder, nor any delay in the exercise thereof, shall preclude any other or
further exercise of Lenders’ rights by Agent. No waiver of any Event of Default
shall extend to any other or further Event of Default. No forbearance on the
part of Agent in enforcing any of the Lenders’ rights shall constitute a waiver
of any of their rights. The Borrowers expressly agree that this Section may not
be waived or modified by Lenders or Agent by course of performance, estoppel or
otherwise.

     10. PAYMENTS, RECOVERIES AND COLLECTIONS.

     10.1 Payment Procedure.

      (a) All payments to be made by Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrowers of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by Agent
not later than 11:00 a.m. (Detroit time) on the date such payment is required or
intended to be made and shall be made in Dollars in respect of Term Loan
Advances, Domestic Advances or Fees payable in Dollars in immediately available
funds to Agent at Agent’s office located at One Detroit Center, Detroit,
Michigan 48226-3289 for the ratable benefit of the Revolving Credit Lenders in
the case of payments in respect of the Revolving Credit and any Letter of Credit
Obligations and for the ratable benefit of the Term Loan Lenders in case of
payments in respect of the Term Loan. Payments made in respect of any Revolving
Credit Advance in any Alternative Currency or any Fees payable in any
Alternative Currency shall be made in such Alternative Currency in immediately
available funds for the account of Agent’s Eurocurrency Lending Office, at
Agent’s Correspondent, for the ratable account of Lenders, not later than 11:00
a.m. (the time of Agent’s Correspondent) for the ratable benefit of the
Revolving Credit Lenders. Any payment received by the Agent after 11:00 a.m.
(Detroit time) shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Upon receipt of each
such payment, the Agent shall make prompt payment to each applicable Lender, or,
in respect of Eurocurrency-based Advances, such Lender’s Eurocurrency Lending
Office, in like funds and currencies, of all amounts received by it for the
account of such Lender.           (b) Unless Agent shall have been notified by
Company prior to the date on which any payment to be made by any of the
Borrowers is due that such Borrower does not intend to remit such payment, Agent
may, in its discretion but without any obligation, assume that such Borrower has
remitted such payment when so due and Agent may, in reliance upon such
assumption, make available to each Lender on such payment date an amount equal
to such Lender’s share of such assumed payment. If any of the Borrowers has not
in fact remitted such payment to Agent, each Lender shall forthwith on demand
repay to Agent in the applicable currency

106

--------------------------------------------------------------------------------


  the amount of such assumed payment made available to such Lender, together
with the interest thereon, in respect of each day from and including the date
such amount was made available by Agent to such Lender to the date such amount
is repaid to Agent at a rate per annum equal to (i) for Prime-based Advances,
the Federal Funds Effective Rate, as the same may vary from time to time, and
(ii) with respect to Eurocurrency-based Advances, Agent’s aggregate marginal
cost (including the cost of maintaining any required reserves or deposit
insurance and of any fees, penalties, overdraft charges or other costs or
expenses incurred by Agent) of carrying such amount.   (c)      Whenever any
payment to be made hereunder (other than payments in respect of any
Eurocurrency-based Advance or a Quoted Rate Advance) shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment. Whenever any
payment of principal of, or interest on, a Eurocurrency-based Advance or a
Quoted Rate Advance shall be due on a day which is not a Business Day the date
of payment thereof shall be extended to the next succeeding Business Day unless
as a result thereof it would fall in the next calendar month, in which case it
shall be shortened to the next preceding Business Day and, in the case of a
payment of principal, interest thereon shall be payable for such extended or
shortened time, if any.   (d)      All payments to be made by any of the
Borrowers under this Agreement or any of the Notes (including without limitation
payments under the Swing Line and/or Swing Line Note) shall be made without
set-off or counterclaim, as aforesaid, and without deduction for or on account
of any present or future withholding or other taxes of any nature (other than a
tax based upon the net income of any Lender or Agent by any jurisdiction where a
Lender or Agent is located) imposed by any governmental authority or of any
political subdivision thereof or any federation or organization of which such
governmental authority may at the time of payment be a member, unless any of the
Borrowers, as the case may be, is compelled by law to make payment subject to
such tax. In such event, such Borrower shall:   (i) pay to Agent for Agent’s own
account and/or, as the case may be, for the account of Lenders (and, in the case
of any Swing Line Advances, pay to Swing Line Lender which funded such Advances)
such additional amounts as may be necessary to ensure that Agent and/or such
Lender or Lenders receive a net amount in the applicable Permitted Currency
equal to the full amount which would have been receivable had payment not been
made subject to such tax; and             (ii) remit such tax to the relevant
taxing authorities according to applicable law, and send to Agent such
certificates or certified copy receipts as Agent or any Lender shall reasonably
require as proof of the payment by such Borrower of any such taxes payable by
such Borrower.

107

--------------------------------------------------------------------------------

As used herein, the terms “tax”, “taxes” and “taxation” include all taxes,
levies, imposts, duties, charges, fees, deductions and withholdings and any
restrictions or conditions resulting in a charge together with interest (and any
taxes payable upon the amounts paid or payable pursuant to this Section 10.1)
thereon and fines and penalties with respect thereto which may be imposed by
reason of any violation or default with respect to the law regarding such tax
(whether assessed against any Borrower, Agent or any of the Lenders), but
subject to compliance by the applicable Lender with Section 13.14 hereof.

     10.2 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, following the occurrence
of any Event of Default under Section 9.1(j) and following the occurrence of any
other Event of Default and the termination of the Revolving Credit Aggregate
Commitment, the acceleration of any Indebtedness arising under this Agreement or
the other Loan Documents, or the exercise of any other remedy in each case by
the requisite Lenders under Section 9.2 hereof, Agent shall apply the proceeds
of any Collateral, together with any offsets, voluntary payments by Company or
the Permitted Borrowers or others and any other sums received or collected in
respect of the Indebtedness, first, to pay all incurred and unpaid fees and
expenses of Agent under the Loan Documents and any protective advances made by
Agent with respect to the Collateral under or pursuant to the terms of any Loan
Document, next, to pay any fees and expenses owed to Issuing Lender hereunder,
next, to the Indebtedness under the Revolving Credit (including the Swing Line
and any Reimbursement Obligations) and the Term Loan, on a pro rata basis, next
to any obligations owing by the Borrowers or any Subsidiary under any Hedging
Agreements on a pro rata basis, next, to any other Indebtedness on a pro rata
basis, and then, if there is any excess, to the Borrowers.

     10.3 Pro-rata Recovery. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of principal of, or interest on, any of the Advances made by it, or
the participations in Letter of Credit Obligations or Swing Line Advances held
by it in excess of its pro rata share of payments then or thereafter obtained by
all Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit, the Term Loan and/or the Letter of Credit Obligation held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably in accordance with the applicable Revolving Credit
Percentages or Term Loan Percentages of the Lenders; provided, however, that if
all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing holder, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

     10.4 Set Off. Upon the occurrence and during the continuance of any Event
of Default, each Lender may at any time and from time to time, without notice to
Company but subject to the provisions of Section 10.3 hereof, (any requirement
for such notice being expressly waived by Company) set off and apply against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement, whether owing to such Lender or any other Lender or Agent, any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of such Borrower and any property of such Borrower from
time to time in possession of

108

--------------------------------------------------------------------------------

such Lender, irrespective of whether or not such deposits held or indebtedness
owing by such Lender may be contingent and unmatured and regardless of whether
any Collateral then held by Agent or any Lender is adequate to cover the
Indebtedness, provided, however, that a Lender may not set off and apply against
any obligations of Company or any Domestic Permitted Borrower any deposits or
property of, or other indebtedness owing to, or for the credit or account of any
Foreign Permitted Borrower. Promptly following any such setoff, such Lender
shall give written notice to Agent and to Company and the applicable Permitted
Borrower of the occurrence thereof. The rights of each Lender under this Section
10.4 are in addition to the other rights and remedies (including, without
limitation, other rights of setoff) which such Lender may have.

     11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.

     11.1 Reimbursement of Prepayment Costs. If any Borrower makes any payment
of principal with respect to any Eurocurrency-based Advance or Quoted Rate
Advance on any day other than the last day of the Interest Period applicable
thereto (whether voluntarily, by acceleration, or otherwise), or if any Borrower
converts or refunds (or attempts to convert or refund) any such Advance on any
day other than the last day of the Interest Period applicable thereto; or if any
Borrower fails to borrow, refund or convert into any Eurocurrency-based Advance
or Quoted Rate Advance after notice has been given by such Borrower to Agent in
accordance with the terms hereof requesting such Advance, or if any Borrower
fails to make any payment of principal or interest in respect of a
Eurocurrency-based Advance or Quoted Rate Advance when due, the applicable
Borrower shall reimburse Agent for itself and/or on behalf of any Lender, as the
case may be, on demand for any resulting loss, cost or expense incurred
(excluding the loss of any Applicable Margin) by Agent and Lenders, as the case
may be as a result thereof, including, without limitation, any such loss, cost
or expense incurred in obtaining, liquidating, employing or redeploying deposits
from third parties, whether or not Agent and Lenders, as the case may be, shall
have funded or committed to fund such Advance. Such amount payable by the
applicable Borrower to Agent for itself and/or on behalf of any Lender, as the
case may be, may include, without limitation, an amount equal to the excess, if
any, of (a) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, refunded or converted, for the period from the date
of such prepayment or of such failure to borrow, refund or convert, through the
last day of the relevant Interest Period, at the applicable rate of interest for
said Advance(s) provided under this Agreement, over (b) the amount of interest
(as reasonably determined by Agent and Lenders, as the case may be) which would
have accrued to Agent and Lenders, as the case may be, on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market. Calculation of any amounts payable to any Lender
under this paragraph shall be made as though such Lender shall have actually
funded or committed to fund the relevant Advance through the purchase of an
underlying deposit in an amount equal to the amount of such Advance and having a
maturity comparable to the relevant Interest Period; provided, however, that any
Lender may fund any Eurocurrency-based Advance or Quoted Rate Advance, as the
case may be, in any manner it deems fit and the foregoing assumptions shall be
utilized only for the purpose of the calculation of amounts payable under this
paragraph. Upon the written request of Company, Agent and Lenders shall deliver
to Company a certificate setting forth the basis for determining such losses,
costs and expenses, which certificate shall be conclusively presumed correct,
absent manifest error.

109

--------------------------------------------------------------------------------

     11.2 Eurocurrency Lending Office. For any Advance to which the
Eurocurrency-based Rate is applicable, if Agent or a Lender, as applicable,
shall designate a Eurocurrency Lending Office which maintains books separate
from those of the rest of Agent or such Lender, Agent or such Lender, as the
case may be, shall have the option of maintaining and carrying the relevant
Advance on the books of such Eurocurrency Lending Office.

     11.3 Availability of Alternative Currency. Agent and Lenders shall not be
required to make any Advance in an Alternative Currency if, at any time prior to
making such Advance, Agent or the Required Lenders (after consultation with
Agent) shall determine, in its or their sole discretion, that (i) deposits in
the applicable Alternative Currency in the amounts and maturities required to
fund such Advance will not be available to Agent and Lenders; (ii) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
the applicable Alternative Currency (including, without limitation, changes in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls); or (iii) it has become otherwise
materially impractical for Agent or Lenders, as applicable, to make such Advance
in the applicable Alternative Currency. Agent or the applicable Lender, as the
case may be, shall promptly notify Company and Lenders of any such
determination.

     11.4 Refunding Advances in Same Currency. If pursuant to any provisions of
this Agreement, any of the Borrowers repays one or more Advances and on the same
day borrows an amount in the same currency, Agent (or Swing Line Lender, in the
case of a Swing Line Advance) shall apply the proceeds of such new borrowing to
repay the principal of the Advance or Advances being repaid and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be remitted by Agent to such Borrower, or by such
Borrower to Agent, as the case may be.

     11.5 Circumstances Affecting Eurocurrency-based Rate Availability. If with
respect to any Interest Period, Agent or the Required Lenders (after
consultation with Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars or in any applicable Alternative Currency, as the case may be, in
the applicable amounts are not being offered to Agent or such Lenders for such
Interest Period, then Agent shall forthwith give notice thereof to the
Borrowers. Thereafter, until Agent notifies the Borrowers that such
circumstances no longer exist, (i) the obligation of Lenders to make
Eurocurrency-based Advances (other than in any applicable Alternative Currency
with respect to which deposits are available, as required hereunder), and the
right of the Borrowers to convert an Advance to or refund an Advance as a
Eurocurrency-based Advance, as the case may be (other than in any applicable
Alternative Currency with respect to which deposits are available, as required
hereunder), shall be suspended, and (ii) the Borrowers shall repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
Eurocurrency-based Advance covered hereby in the applicable Permitted Currency,
together with accrued interest thereon, any amounts payable under Sections 11.1
and 11.8 hereof, and all other amounts payable hereunder on the last day of the
then current Interest Period applicable to such Advance. Upon the date for
repayment as aforesaid and unless Company notifies Agent to the contrary within
two (2) Business Days after receiving a notice from Agent pursuant to this
Section, such outstanding principal amount shall be converted to a Prime-based
Advance as of the last day of such Interest Period.

110

--------------------------------------------------------------------------------

     11.6 Laws Affecting Eurocurrency-based Advance Availability. If, after the
date of this Agreement, the introduction of, or any change in, any applicable
law, rule or regulation or in the interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective
Eurocurrency Lending Offices) with any request or directive (whether or not
having the force of law) of any such authority, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Eurocurrency
Lending Offices) to honor its obligations hereunder to make or maintain any
Advance with interest at the Eurocurrency-based Rate, or in an Alternative
Currency, such Lender shall forthwith give notice thereof to Company and to
Agent. Thereafter, (a) the obligations of Lenders to make Eurocurrency-based
Advances or Advances in any such Alternative Currency and the right of any
Borrower to convert an Advance into or refund an Advance as a Eurocurrency-based
Advance or as an Advance in any such Alternative Currency shall be suspended and
thereafter the Borrowers may select as Applicable Interest Rates or as
Alternative Currencies only those which remain available and which are permitted
to be selected hereunder, and (b) if any of the Lenders may not lawfully
continue to maintain an Advance to the end of the then current Interest Period
applicable thereto as a Eurocurrency-based Advance or in such Alternative
Currency, the applicable Advance shall immediately be converted to a Prime-based
Advance (in the Dollar Amount thereof) and the Prime-based Rate shall be
applicable thereto for the remainder of such Interest Period. For purposes of
this Section, a change in law, rule, regulation, interpretation or
administration shall include, without limitation, any change made or which
becomes effective on the basis of a law, rule, regulation, interpretation or
administration presently in force, the effective date of which change is delayed
by the terms of such law, rule, regulation, interpretation or administration.

     11.7 Increased Cost of Eurocurrency-based Advances. If the adoption after
the date of this Agreement of, or any change after the date of this Agreement
in, any applicable law, rule or regulation of or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any of the Lenders (or any of their respective Eurocurrency Lending
Offices) with any request or directive (whether or not having the force of law)
made by any such authority, central bank or comparable agency after the date
hereof:

      (a) shall subject any of the Lenders (or any of their respective
Eurocurrency Lending Offices) to any tax, duty or other charge with respect to
any Advance or shall change the basis of taxation of payments to any of the
Lenders (or any of their respective Eurocurrency Lending Offices) of the
principal of or interest on any Advance or any other amounts due under this
Agreement in respect thereof (except for changes in the rate of tax on the
overall net income of any of the Lenders or any of their respective Eurocurrency
Lending Offices imposed by the jurisdiction in which such Lender’s principal
executive office or Eurocurrency Lending Office is located); or           (b)
shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective Eurocurrency Lending Offices) or shall impose on any of the
Lenders

111

--------------------------------------------------------------------------------

(or any of their respective Eurocurrency Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;

and the result of any of the foregoing is to increase the costs to any of the
Lenders of maintaining any part of the Indebtedness hereunder as a
Eurocurrency-based Advance or as an Advance in any Alternative Currency or to
reduce the amount of any sum received or receivable by any of the Lenders under
this Agreement in respect of a Eurocurrency-based Advance or any Advance in an
Alternative Currency, whether with respect to Advances to any of the Borrowers,
then such Lender shall promptly notify Agent (or, in the case of a Swing Line
Advance, shall notify the applicable Borrower directly, with a copy of such
notice to Agent), and Agent (or such Lender, as aforesaid) shall promptly notify
the Borrowers of such fact and demand compensation therefor and, within fifteen
(15) days after such notice, the Borrower agrees to pay to such Lender such
additional amount or amounts as will compensate such Lender or Lenders for such
increased cost or reduction. Agent will promptly notify the Borrowers of any
event of which it has knowledge which will entitle Lenders to compensation
pursuant to this Section, or which will cause the Borrowers to incur additional
liability under Sections 11.1 and 11.8 hereof, provided that Agent shall incur
no liability whatsoever to Lenders, or Borrowers in the event it fails to do so.
A certificate of Agent (or such Lender, if applicable) setting forth the basis
for determining such additional amount or amounts necessary to compensate such
Lender or Lenders shall be conclusively presumed to be correct save for manifest
error. For purposes of this Section, a change in law, rule, regulation,
interpretation, administration, request or directive shall include, without
limitation, any change made or which becomes effective on the basis of a law,
rule, regulation, interpretation, administration, request or directive presently
in force, the effective date of which change is delayed by the terms of such
law, rule, regulation, interpretation, administration, request or directive.

     11.8 Indemnity. The Borrowers will indemnify Agent and each of Lenders
against any loss or expense (but excluding loss of any Applicable Margin) which
may arise or be attributable to Agent’s and each Lender’s obtaining, liquidating
or employing deposits or other funds acquired to effect, fund or maintain the
Advances (a) as a consequence of any failure by any of the Borrowers to make any
payment when due of any amount due hereunder in connection with a
Eurocurrency-based Advance, (b) due to any failure of any Borrower to borrow,
refund or convert on a date specified therefor in a Request for Advance or (c)
due to any payment, prepayment or conversion of any Eurocurrency-based Advance
on a date other than the last day of the Interest Period for such Advance. Such
loss or expense shall be calculated based upon the present value, as applicable,
of payments due from such Borrower with respect to a deposit obtained by Agent
or any of the Lenders in order to fund such Advance to such Borrower. Agent’s
and each Lender’s, as applicable, calculations of any such loss or expense shall
be furnished to Company and shall be conclusive, absent manifest error.

     11.9 Judgment Currency. The obligation of the Borrowers to make payments of
the principal of and interest on the outstanding Advances and any other amounts
payable hereunder in the currency specified for such payment herein shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency, except to the extent
that such tender or recovery shall result in the actual receipt by each of
Lenders of the full amount of the particular Permitted Currency expressed to be
payable herein. Agent (or Swing Line Lender, as applicable) shall, using all
amounts obtained or

112

--------------------------------------------------------------------------------

received from the Borrowers pursuant to any such tender or recovery in payment
of principal of and interest on the outstanding Advances, promptly purchase the
applicable Permitted Currency at the most favorable spot exchange rate
determined by Agent to be available to it. The obligations of the Borrowers to
make payments in the applicable Permitted Currency shall be enforceable as an
alternative or additional cause of action solely for the purpose of recovering
in the applicable Permitted Currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the Permitted Currency expressed
to be payable herein.

     11.10 Capital Adequacy and Other Increased Costs. In the event that after
the Restatement Date the adoption of or any change in any applicable law,
treaty, rule or regulation (whether domestic or foreign) now or hereafter in
effect and whether or not presently applicable to any Lender or Agent, or any
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof, or compliance by any Lender
or Agent with any guideline, request or directive of any such authority (whether
or not having the force of law), including any risk based capital guidelines,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or Agent (or any corporation controlling such Lender
or Agent) and such Lender or Agent, as the case may be, determines that the
amount of such capital is increased by or based upon the existence of such
Lender’s or Agent’s obligations or Advances hereunder and such increase has the
effect of reducing the rate of return on such Lender’s or Agent’s (or such
controlling corporation’s) capital as a consequence of such obligations or
Advances hereunder to a level below that which such Lender or Agent (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Lender or Agent to be material (collectively, “Increased Costs”),
then Agent or such Lender shall notify Company, and thereafter the Borrowers
shall pay to such Lender or Agent, as the case may be, from time to time, upon
request by such Lender or Agent, additional amounts sufficient to compensate
such Lender or Agent (or such controlling corporation) for any increase in the
amount of capital and reduced rate of return which such Lender or Agent
reasonably determines to be allocable to the existence of such Lender’s or
Agent’s obligations or Advances hereunder; provided, however that the Borrowers
shall not be obligated to reimburse any Lender for any Increased Costs pursuant
to this Section 11.10 unless such Lender notifies Company and Agent within 180
days after such affected Lender has obtained actual knowledge of such Increased
Costs (but in any event within 365 days after such affected Lender is required
to comply with the applicable change in law). A statement as to the amount of
such compensation, prepared in good faith and in reasonable detail by such
Lender or Agent, as the case may be, shall be submitted by such Lender or by
Agent to Company, reasonably promptly after becoming aware of any event
described in this Section 11.10 and shall be conclusive, absent manifest error
in computation.

     11.11 Substitution of Lenders. If (a) any Lender has failed to fund its
Revolving Credit Percentage of any Revolving Credit Advance, or to fund a
Revolving Credit Advance to repay a Swing Line Advance or any Reimbursement
Obligations, (b) the obligation of any Lender to make Eurocurrency-based
Advances has been suspended pursuant to Section 11.3 or 11.4, (c) any Lender has
demanded compensation under Section 3.4(d), 11.5 or 11.6 or (d) any Lender has
not approved an amendment, waiver or other modification of this Agreement, if
such amendment or waiver has been approved by the Required Lenders and the
consent of such Lender is required (in each case, an “Affected Lender”), then
Agent or the Company shall have the right to make

113

--------------------------------------------------------------------------------

written demand on the Affected Lender (with a copy to the Company in the case of
a demand by Agent or with a copy to Agent in the case of a demand by the
Company) to assign and the Affected Lender shall assign, to one or more
financial institutions that comply with the provisions of Section 14.8 hereof
(the “Purchasing Lender” or “Purchasing Lenders”) to purchase the Advances of
the Revolving Credit, the Term Loan and the Swing Line, as the case may be, of
such Affected Lender (including, without limitation, its participating interests
in outstanding Swing Line Advances and Letters of Credit) and assume the
commitment of the Affected Lender to extend credit under the Revolving Credit
(including without limitation its obligation to purchase participation interests
in Swing Line Advances and Letters of Credit) under this Agreement. The Affected
Lender shall be obligated to sell its Advances of the Revolving Credit, the Term
Loan and the Swing Line, as the case may be, and assign its commitment to extend
credit under the Revolving Credit (including without limitation its obligations
to purchase participation interests in Swing Line Advances and Letters of
Credit) to such Purchasing Lender or Purchasing Lenders within ten (10) days
after receiving notice from the Company requiring it to do so, at an aggregate
price equal to the outstanding principal amount thereof, plus unpaid interest
accrued thereon up to but excluding the date of the sale. In connection with any
such sale, and as a condition thereof, the Company shall pay to the Affected
Lender all fees accrued for its account hereunder to but excluding the date of
such sale, plus, if demanded by the Affected Lender within ten (10) Business
Days after such sale, (i) the amount of any compensation which would be due to
the Affected Lender under Section 11.1 if the Company or the applicable
Permitted Borrower had prepaid the outstanding Eurocurrency-based Advances of
the Affected Lender on the date of such sale and (ii) any additional
compensation accrued for its account under Sections 3.4(c), 11.5, 11.6, 11.7,
11.6 and 11.7 to but excluding said date. Upon such sale, the Purchasing Lender
or Purchasing Lenders shall assume the Affected Lender’s commitment, and the
Affected Lender shall be released from its obligations hereunder to a
corresponding extent. If any Purchasing Lender is not already one of the
Lenders, the Affected Lender, as assignor, such Purchasing Lender, as assignee,
the Company and the Permitted Borrowers and Agent, shall enter into an
Assignment Agreement pursuant to Section 14.8 hereof, whereupon such Purchasing
Lender shall be a Lender party to this Agreement, shall be deemed to be an
assignee hereunder and shall have all the rights and obligations of a Lender
with a Term Loan Percentage and a Revolving Credit Percentage equal to its
ratable share of the then applicable aggregate outstanding amount pursuant to
the Term Loan and the Revolving Credit Aggregate Commitment of the Affected
Lender. In connection with any assignment pursuant to this Section 14.2, the
Company and the Permitted Borrower or the Purchasing Lender shall pay to Agent
the administrative fee for processing such assignment referred to in Section
14.8.

     11.12 Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation the Swing Line Lender) may, if it so elects,
fulfill its commitment as to any Advance hereunder by designating a branch or
Affiliate of such Lender to make such Advance; provided that (a) such Lender
shall remain solely responsible for the performances of its obligations
hereunder and (b) no such designation shall result in any material increased
costs to Company or any Permitted Borrower.

114

--------------------------------------------------------------------------------

     12. AGENT

     12.1 Appointment of Agent. Each Lender and the holder of each Note (if
issued) irrevocably appoints and authorizes Agent to act on behalf of such
Lender or holder under this Agreement and the other Loan Documents and appoints
and authorizes Agent to exercise such powers hereunder and thereunder as are
specifically delegated to or required of Agent, as the case may be, by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto, including, without limitation, the power to execute or authorize the
execution of financing or similar statements or notices and other documents.
Each Lender agrees (which agreement shall survive any termination of this
Agreement) to reimburse Agent for all reasonable out-of-pocket expenses
(including in-house and outside attorneys’ fees) incurred by Agent hereunder or
in connection herewith or with an Event of Default or in enforcing the
obligations of any of the Borrowers under this Agreement or the other Loan
Documents or any other instrument executed pursuant hereto (to the extent of
Agent’s powers hereunder or thereunder, as aforesaid), and for which Agent is
not reimbursed by the applicable Borrower, pro rata according to such Lender’s
Weighted Percentage, but excluding any such expenses resulting from the gross
negligence or willful misconduct of such Agent, as applicable. Agent shall not
be required to take any action under the Loan Documents, or to prosecute or
defend any suit in respect of the Loan Documents, unless indemnified to its
satisfaction by Lenders against loss, costs, liability and expense (excluding
liability resulting from its gross negligence or willful misconduct). If any
indemnity furnished to Agent shall become impaired, it may call for additional
indemnity and cease to do the acts indemnified against until such additional
indemnity is given.

     12.2 Deposit Account with Agent or any Lender. Each of the Borrowers hereby
authorizes Agent and each Lender, in Agent’s or such Lender’s sole discretion,
upon notice to such Borrower to charge its general deposit account, if any,
maintained with Agent or such Lender for the amount of any principal, interest,
or other amounts or costs due from such Borrower under this Agreement when the
same become due and payable under the terms of this Agreement.

     12.3 Exculpatory Provisions. Agent shall have no duties or responsibilities
except those expressly set forth herein and shall not, by reason of this
Agreement or otherwise, have a fiduciary relationship with any Lender (and no
implied covenants or other obligations shall be read into this Agreement against
Agent). None of Agent, its Affiliates, nor any of their respective directors,
officers, attorneys, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it or them under this Agreement or any
document executed pursuant hereto, or in connection herewith or therewith,
except for its or their own willful misconduct or gross negligence, nor be
responsible for or have any duties to ascertain, inquire into or verify (a) any
recitals or warranties made herein or therein, (b) the effectiveness,
enforceability, validity or due execution of this Agreement or any document
executed pursuant hereto, or any security thereunder, or to make any inquiry
respecting the performance by Company or any of its Subsidiaries (including but
not limited to the Permitted Borrowers) of their respective obligations
hereunder or thereunder or (c) the satisfaction of any condition hereunder or
thereunder, including, without limitation, in connection with the making of any
Advance or the issuance of any Letter of Credit. Agent and its Affiliates shall
be entitled to rely upon any certificate, notice, document or other
communication (including any cable, telegraph,

115

--------------------------------------------------------------------------------

telex, facsimile transmission or oral communication) believed by it to be
genuine and correct and to have been sent or given by or on behalf of a proper
person. Agent may treat the payee of any Note as the holder thereof. Agent may
employ agents and may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable to Lenders (except as
to money or property received by them or their authorized agents) for the
negligence or misconduct of any such agent selected by it with reasonable care
or for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts.

     12.4 Successor Agent. Agent may resign as such at any time upon at least 30
days prior notice to Company and all Lenders. If Agent at any time shall resign
or if a vacancy shall occur in the office of Agent for any other reason,
Required Lenders shall, by written instrument, appoint a successor Agent(s)
(“Successor Agent”) satisfactory to such Required Lenders and, so long as no
Default or Event of Default has occurred and is continuing, to Company (which
approval shall not be unreasonably withheld or delayed); provided, however that
any such Successor Agent shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States or any state thereof, or any
Affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, and shall have a combined capital and surplus
of at least $500,000,000. Such Successor Agent shall thereupon become the Agent
hereunder, as applicable, and Agent shall deliver or cause to be delivered to
any successor agent such documents of transfer and assignment as such Successor
Agent may reasonably request. If a Successor Agent is not so appointed or does
not accept such appointment before the resigning Agent’s resignation becomes
effective, the resigning Agent may appoint a temporary successor to act until
such appointment by the Required Lenders and, if applicable, Company, is made
and accepted, or if no such temporary successor is appointed as provided above
by the resigning Agent, the Required Lenders shall thereafter perform all of the
duties of the resigning Agent hereunder until such appointment by the Required
Lenders and, if applicable, Company, is made and accepted. Such Successor Agent
shall succeed to all of the rights and obligations of the resigning Agent as if
originally named. The resigning Agent shall duly assign, transfer and deliver to
such Successor Agent all moneys at the time held by the resigning Agent
hereunder after deducting therefrom its expenses for which it is entitled to be
reimbursed hereunder. Upon such succession of any such Successor Agent, the
resigning Agent shall be discharged from its duties and obligations, in its
capacity as Agent hereunder, except for its gross negligence or willful
misconduct arising prior to its resignation hereunder, and the provisions of
this Article 12 shall continue in effect for the benefit of the resigning Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as an Agent hereunder.

     12.5 Loans by Agent. Agent shall have the same rights and powers with
respect to the credit extended by it as any Lender and may exercise the same as
if it were not an agent hereunder, and the term “Lender” and, when appropriate,
“holder” shall include Agent in its individual capacity.

     12.6 Credit Decisions. Each Lender acknowledges that it has, independently
of Agent and each other Lender and based on the financial statements of the
Borrowers and their Subsidiaries and such other documents, information and
investigations as it has deemed appropriate, made its own credit decision to
extend credit hereunder from time to time. Each

116

--------------------------------------------------------------------------------

Lender also acknowledges that it will, independently of Agent and each other
Lender and based on such other documents, information and investigations as it
shall deem appropriate at any time, continue to make its own credit decisions as
to exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any document executed pursuant hereto.

     12.7 Intentionally Omitted.

     12.8 Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to fund any loan hereunder is outstanding, Company shall
pay to Agent, as applicable, an agency fee(s) set forth (or to be set forth from
time to time) in the Fee Letter on the terms set forth therein. Agent’s Fees
described in this Section 12.8 shall not be refundable under any circumstances.

     12.9 Nature of Agency. The appointment of Agent as Agent is for the
convenience of Lenders, and the Borrowers in making Advances of the Revolving
Credit, the Term Loan or any other Indebtedness of the Borrowers hereunder,
collecting fees, and principal and interest on the Indebtedness, and otherwise
administering this Agreement and the other Loan Documents according to the
express terms hereof and thereof. No Lender is purchasing any Indebtedness from
Agent; and this Agreement is not intended to be a purchase or participation
agreement (except to the extent of the participations or risk participations
acquired pursuant to Sections 2.5(e)(iii) and 3.6(c) hereof).

     12.10 Authority of Agent to Enforce This Agreement. Each Lender, subject to
the terms and conditions of this Agreement grants Agent with full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection of the Indebtedness and enforcement of this
Agreement and the other Loan Documents and to file such proofs of debt or other
documents as may be necessary to have the claims of Lenders allowed in any
proceeding relative to Company, any of its Subsidiaries (including but not
limited to the Permitted Borrowers) or their respective creditors or affecting
their respective properties, and to take such other actions which Agent
considers to be necessary or desirable for the protection, collection and
enforcement of the Indebtedness, this Agreement or the other Loan Documents, but
in each case only to the extent of any required approval or direction of the
Required Lenders or Lenders, as applicable, obtained by or given to Agent
hereunder.

     12.11 Indemnification. Lenders agree (which agreement shall survive the
expiration or termination of this Agreement) to indemnify Agent and its
Affiliates (to the extent not reimbursed by the applicable Borrowers, but
without limiting any obligation of any of the Borrowers to make such
reimbursement as set forth herein and in the other Loan Documents), pro rata
according to their respective Weighted Percentages, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of
in-house and outside counsel) which may be imposed on, incurred by, or asserted
against Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from Agent’s or its Affiliate’s

117

--------------------------------------------------------------------------------

gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse Agent and its Affiliates promptly upon demand
for its ratable share of any reasonable out-of-pocket expenses (including,
without limitation, reasonable fees and expenses of in-house and outside
counsel) incurred by Agent and its Affiliates in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any of the other Loan Documents, to the extent that Agent and its Affiliates
are not reimbursed for such expenses by Borrowers, but without limiting the
obligation of Borrowers to make such reimbursement as otherwise set forth herein
or in the other Loan Documents. Each Lender agrees to reimburse Agent and its
Affiliates promptly upon demand for its ratable share of any amounts owing to
Agent and its Affiliates by Lenders pursuant to this Section, provided that, if
Agent or its Affiliates are subsequently reimbursed by Borrowers for such
amounts, they shall refund to Lenders on a pro rata basis the amount of any
excess reimbursement. If the indemnity furnished to Agent and its Affiliates
under this Section shall become impaired as determined in Agent’s reasonable
judgment or Agent shall elect in its sole discretion to have such indemnity
confirmed by Lenders (as to specific matters or otherwise), Agent shall give
notice thereof to each Lender and, until such additional indemnity is provided
or such existing indemnity is confirmed, Agent may cease, or not commence, to
take any action. Any amounts paid by Lenders hereunder to Agent or its
Affiliates shall be deemed to constitute part of the Indebtedness hereunder. For
purposes of this Section 12.11, “Agent” shall be deemed to include Comerica Bank
in its capacity as Swing Line Lender and Issuing Lender.

     12.12 Knowledge of Default. It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of Agent immediately responsible
for matters concerning this Agreement shall have received a written notice from
a Lender or a Borrower specifying such Default or Event of Default and stating
that such notice is a “notice of default”. Upon receiving such a notice, Agent
shall promptly notify each Lender of such Default or Event of Default and
provide each Lender with a copy of such notice and shall endeavor to provide
such notice to Lenders within three (3) Business Days (but without any liability
whatsoever in the event of its failure to do so). Agent shall also furnish
Lenders, promptly upon receipt, with copies of all other notices or other
information required to be provided by Borrowers hereunder.

     12.13 Agent’s Authorization; Action by Lenders. Except as otherwise
expressly provided herein, whenever Agent is authorized and empowered hereunder
on behalf of Lenders to give any approval or consent, or to make any request, or
to take any other action, on behalf of Lenders (including without limitation the
exercise of any right or remedy hereunder or under the other Loan Documents),
Agent shall be required to give such approval or consent, or to make such
request or to take such other action only when so requested in writing by the
Required Lenders or Lenders, as applicable hereunder. Action that may be taken
by Required Lenders, the Required Revolving Credit Lenders, the Required Term
Loan Lenders, any other specified level(s) of Revolving Credit Percentages, Term
Loan Percentages, or Weighted Percentages or all of the Lenders, as the case may
be (as provided for hereunder), may be taken (i) pursuant to a vote at a meeting
(which may be held by telephone conference call) as to which Agent has made a
good faith, diligent effort to give all of Lenders reasonable advance notice, or
(ii) pursuant to

118

--------------------------------------------------------------------------------

the written consent of the requisite Percentages of Lenders as required
hereunder, provided that all of Lenders are given reasonable advance notice of
the requests for such consent.

     12.14 Enforcement Actions by Agent. Except as otherwise expressly provided
under this Agreement or in any of the other Loan Documents and subject to the
terms hereof, Agent will take such action, assert such rights and pursue such
remedies under this Agreement and the other Loan Documents as the Required
Lenders or all of Lenders, as the case may be (as provided for hereunder), shall
direct; provided, however, that Agent shall not be required to act or omit to
act if, in the reasonable judgment of Agent, such action or omission may expose
Agent to personal liability for which Agent has not been satisfactorily
indemnified hereunder or is contrary to this Agreement, any of the Loan
Documents or applicable law. Except as expressly provided above or elsewhere in
this Agreement or the other Loan Documents, no Lender (other than Agent, acting
in its capacity as agent) shall be entitled to take any enforcement action of
any kind under this Agreement or any of the other Loan Documents.

     12.15 Collateral Matters.

      (a) Authorization. Agent is authorized on behalf of all Lenders, without
the necessity of any notice to or further consent from Lenders, from time to
time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents.            (b) Release.     (i)       Each of the Lenders agree to
release, and hereby irrevocably authorize Agent to release any Lien over the
Equity Interests of a Significant Subsidiary, or any Guaranty or Joinder
Agreement executed by a Significant Subsidiary, where such Subsidiary is no
longer a Foreign Significant Subsidiary or a Domestic Significant Subsidiary as
defined herein.     (ii) Each of the Lenders agree to release, and hereby
irrevocably authorize Agent to release any Lien over the Equity Interests of a
Foreign Significant Subsidiary, or any Guaranty or Joinder Agreement executed by
a Foreign Significant Subsidiary (a) where following the enactment of any local
law, statute, regulation or following the opinion of any local court or other
regulatory authority, such Lien or Guaranty violates such law, statute,
regulation or opinion, and where the applicable Pledge Agreement, Guaranty or
Joinder Agreement cannot be amended, modified or otherwise updated to comply
with such applicable law, statute, regulation or opinion, (b) to permit a
Foreign Significant Subsidiary to change its corporate form or where, due to a
reorganization or restructuring performed in compliance with this Agreement such
Lien, Guaranty or Joinder Agreement must be released to effectuate such change
in corporate form or such reorganization or restructuring, or (c) where
retaining such Lien, Guaranty or Joinder Agreement would violate Section 956 of
the Internal Revenue

119

--------------------------------------------------------------------------------


  Code, provided, however, in each case that where a change in law, regulation
or opinion, or the completion of a change in corporate form, reorganization or
restructuring shall no longer prohibit such Lien, Guaranty or Joinder Agreement,
Company shall comply or cause compliance once again with the requirements of
Section 7.16 within such reasonable time period as Agent may specify, provided,
further, where a change in Section 956 of the Internal Revenue Code permits a
grant of a broader Lien or Guaranty than what is specifically required by
Section 7.16, Company shall cause a grant of Lien and/or Guaranty to the full
extent permitted under the modified Section 956 of the Internal Revenue Code.
                 (iii)      Each of Lenders agrees to release, and hereby
irrevocably authorizes Agent to release, (x) any Lien granted to or held by
Agent upon any Collateral (i) upon termination of the Revolving Credit Aggregate
Commitment and payment in full of all Indebtedness payable under this Agreement
and under any other Loan Document; (ii) constituting property sold or to be sold
or disposed of as part of or in connection with any express disposition
permitted hereunder or constituting property in which the applicable Borrower or
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; (y) the Guaranty of any Subsidiary in connection with the sale of
all of the Equity Interests of such Subsidiary and only to the extent that such
sale is expressly permitted hereunder, and (z) any Lien granted to or held by
Agent upon any Collateral or any Guaranty issued hereunder, but only if and to
the extent (i) required to be released pursuant to any other provisions of this
Agreement or any of the other Loan Documents, or (ii) approved, authorized or
ratified in writing by the Required Lenders as provided in Section 13.11.

     Upon request by Agent at any time, Lenders will confirm in writing Agent’s
authority to release particular types or items of Collateral, any Guaranty or
Joinder Agreement pursuant to this Section 12.15(b)(i)-(iii).

     Agent shall not be required to execute any release described in this
Agreement on terms which, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Guaranty, Joinder Agreement or Lien without recourse or warranty. Such release
shall not in any manner discharge, affect or impair the Indebtedness or the
Liens upon any Collateral retained.

     12.16 Syndication Agent and Documentation Agents. Any Lender identified on
the facing page or signature page of this Agreement or in any amendment hereto
or as designated with consent of Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, Lenders so identified shall not
have or be deemed to have any fiduciary relationship with any Lender as a result
of such title. Each Lender

120

--------------------------------------------------------------------------------

acknowledges that it has not relied, and will not rely, on Lender so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

     12.17 No Reliance on Agent’s Customer Identification Program.

      (a) Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrower or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures, (ii)
any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.            (b) Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (ii) subject to
provision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (x) within 10 days after the
Effective Date, and (y) at such other times as are required under the USA
Patriot Act.

     13. MISCELLANEOUS

     13.1 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP.

     13.2 Consent to Jurisdiction. Each of the Borrowers, Agent and Lenders
hereby irrevocably submits to the non-exclusive jurisdiction of any United
States Federal or Michigan state court sitting in Detroit, Michigan in any
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents and each of the Borrowers, Agent and Lenders hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any such United States Federal or Michigan state
court. Each of the Permitted Borrowers irrevocably appoints Company as its agent
for service of process. Each of the Borrowers irrevocably consents to the
service of any and all process in any such action or proceeding brought in any
court in or of the State of Michigan by the delivery of copies of such

121

--------------------------------------------------------------------------------

process to Company at its address specified on the signature page hereto or by
certified mail directed to such address or such other address as may be
designated by it in a notice to the other parties that complies as to delivery
with the terms of this Agreement. Nothing in this Section shall affect the right
of Lenders and Agent to serve process in any other manner permitted by law or
limit the right of Lenders or Agent (or any of them) to bring any such action or
proceeding against any of the Borrowers or any of their respective property in
the courts with subject matter jurisdiction of any other jurisdiction. Each of
the Borrowers hereby irrevocably waives any objection to the laying of venue of
any such suit or proceeding in the above described courts.

     13.3 Law of Michigan. This Agreement has been delivered at Detroit,
Michigan, and shall be governed by and construed and enforced in accordance with
the laws of the State of Michigan (without regard to its conflict of laws
provisions). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

     13.4 Interest. In the event the obligation of any of the Borrowers to pay
interest on the principal balance of the outstanding Advances is or becomes in
excess of the maximum interest rate which such Borrower is permitted by law to
contract or agree to pay, giving due consideration to the execution date of this
Agreement, then, in that event, the rate of interest applicable with respect to
any Lender’s Revolving Credit Percentage or Term Loan Percentage, as applicable,
shall be deemed to be immediately reduced to such maximum rate and all previous
payments in excess of the maximum rate shall be deemed to have been payments in
reduction of principal and not of interest, provided, however, in the case of
any Foreign Permitted Borrower which is prohibited from making its full interest
payment as otherwise required by this Agreement, the Company and the Domestic
Permitted Borrowers hereby agree to pay to Agent, for distribution to Lenders, a
non-refundable fee quarterly in arrears, in an amount equal to any interest
which would otherwise be due from a Foreign Permitted Borrower pursuant to the
terms of this Agreement prior to reduction of such interest amount due to
operation of this Section 13.4.

     13.5 Closing Costs; Other Costs. Borrowers shall pay or reimburse Agent for
their own accounts or on behalf of Lenders for payment of, on demand (a) all
closing costs and expenses, including, by way of description and not limitation,
reasonable in-house and outside attorney fees and advances, appraisal and
accounting fees, title and lien search fees, and required travel costs, incurred
by Agent in connection with the commitment, consummation and closing of the
loans contemplated hereby, or in connection with the administration or
enforcement of this Agreement or the other Loan Documents (including the
obtaining of legal advice regarding the rights and responsibilities of the
parties hereto), or in connection with any refinancing or restructuring of the
loans or advances provided under this Agreement or the other Loan Documents, or
any amendment thereof or waiver or consent with respect thereto requested by
Borrowers; and (b) all stamp and other taxes and fees payable or determined to
be payable (by either of Agent or any Lender) in connection with the execution,
delivery, filing or recording of this Agreement and the Loan Documents and the
consummation of the transactions contemplated hereby, and any and all
liabilities with respect to or resulting from any delay in paying or

122

--------------------------------------------------------------------------------

omitting to pay such taxes or fees. Furthermore, all reasonable costs and
expenses, including without limitation attorney fees, and costs and expenses to
Environmental Auditors retained by Agent hereunder, incurred by Agent in
revising, preserving, protecting, exercising or enforcing any of its or any of
the Lenders’ rights against any of the Borrowers, or otherwise incurred by Agent
and by Lenders (using a single law firm retained by Agent, with the approval of
the Required Lenders) in connection with any Event of Default or the enforcement
of the loans (whether incurred through negotiations, legal proceedings or
otherwise), including by way of description and not limitation, such charges in
any court or bankruptcy proceedings or arising out of any claim or action by any
person against Agent or any Lender which would not have been asserted were it
not for Agent’s or such Lender’s relationship with the Borrowers hereunder or
otherwise, shall also be paid by the Borrowers. All of said amounts required to
be paid by Borrowers hereunder and not paid forthwith upon demand, as aforesaid,
shall bear interest, from the date incurred to the date payment is received by
Agent at the Prime-based Rate, plus three percent (3%).

      13.6       Notices. Except as otherwise expressly set forth in this
Agreement, all notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing and shall be
given by personal delivery, by mail, by reputable overnight courier, by telex or
by facsimile and addressed or delivered to it at its address set forth on the
administrative detail forms on file with Agent or at such other address as may
be designated by such party in a notice to the other parties that complies as to
delivery with the terms of this Section 13.6 or posted to an E-System set-up by
or at the direction of Agent (as set forth below). Any notice, if personally
delivered or if mailed and properly addressed with postage prepaid and sent by
registered or certified mail, shall be deemed given when received or when
delivery is refused; any notice, if given to a reputable overnight courier and
properly addressed, shall be deemed given two (2) Business Days after the date
on which it was sent, unless it is actually received sooner by the named
addressee; and any notice, if transmitted by telex or facsimile, shall be deemed
given when received (answer back confirmed in the case of telexes and receipt
confirmed in the case of telecopies). Agent may, but, except as specifically
provided herein, shall not be required to, take any action on the basis of any
notice given to it by telephone, but the giver of any such notice shall promptly
confirm such notice in writing or by telex or facsimile, and such notice will
not be deemed to have been received until such confirmation is deemed received
in accordance with the provisions of this Section set forth above. If such
telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control. Any notice given by Agent or any Lender to
Company shall be deemed a notice to all of Company’s Subsidiaries.   (b) Notices
and other communications provided to any Agent and Lenders party hereto under
this Agreement or any other Loan Document may be delivered or furnished by
electronic communication (including email and Internet or intranet websites)
pursuant to procedures approved by Agent. Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications (including email and any E-System) pursuant to
procedures approved by them. Unless otherwise agreed to in a writing

123

--------------------------------------------------------------------------------


                by and among the parties to a particular communication, (i)
notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, return email, or
other written acknowledgment) and (ii) notices and other communications posted
to an E-System shall be deemed received upon the deemed receipt by the intended
recipient at its email address as described in the foregoing clause (i) of
notification that such notice or other communication is available and
identifying the website address therefore.

     13.7 Further Action. The Borrowers, from time to time, upon written request
of Agent will make, execute, acknowledge and deliver or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and take all such further action, as may be required to carry out
the intent and purpose of this Agreement, and to provide for Advances under this
Agreement, according to the intent and purpose herein and therein expressed.

     13.8 Successors and Assigns; Assignments and Participations.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Borrowers and Lenders and their respective successors and assigns.   (b) The
foregoing shall not authorize any assignment by any of the Borrowers, of its
rights or duties hereunder, and no such assignment shall be made (or effective)
without the prior written approval of Lenders.                   (c) The
Borrowers and Agent acknowledge that each of Lenders may at any time and from
time to time, subject to the terms and conditions hereof (including Section
13.14 hereof), (i) assign or grant participations in such Lender’s rights and
obligations hereunder and under the other Loan Documents to any commercial bank,
savings and loan association, insurance company, pension fund, mutual fund,
commercial finance company or other similar financial institution, the identity
of which institution is approved by Company and Agent, such approval not to be
unreasonably withheld or delayed; provided, however, that (x) the approval of
Company shall not be required upon the occurrence and during the continuance of
a Default or Event of Default and (y) the approval of Company and Agent shall
not be required for any such sale, transfer, assignment or participation to the
Affiliate of an assigning Lender, any other Lender or any Federal Reserve Bank
and (ii) grant to an SPFV the option to fund all or any part of any Advance that
the Granting Lender would otherwise be obligated to fund pursuant to this
Agreement; provided, however, that (A) nothing herein shall constitute a
commitment by any SPFV to fund any Advance, but if an SPFV elects not to fund
all or any part of an Advance hereunder, the Granting Lender shall be obligated
to fund such Advance pursuant to the terms hereof; (B) the funding of any
Advance by an SPFV hereunder shall be credited against the applicable commitment
of the Granting Lender to fund such Advance to the same extent as, and as if,
such Advance were funded by such Granting Lender and any payments in respect of
an Advance (or portion thereof) previously funded by any

124

--------------------------------------------------------------------------------


  SPFV shall be paid, for the account of such SPFV, to its Granting Lender, as
agent for such SPFV; (C) each SPFV shall have all the rights that a Lender
making such Advances or any portion thereof would have had under this Agreement
(provided that each SPFV shall have granted to its Granting Lender an
irrevocable power of attorney to deliver and receive all communications and
notices under this Agreement and the other Loan Documents and to exercise on
behalf of such SPFV all such SPFV’s voting rights under this Agreement) and no
additional Note or other instrument shall be required to evidence the Advances
or portion thereof funded by any SPFV, each related Granting Lender being deemed
to hold its Note as agent for such SPFV to the extent of the Advances or portion
thereof funded by such SPFV; (D) Company and Agent agree that no SPFV shall be
liable for any indemnity or payment under this Agreement for which a Granting
Lender would otherwise be liable so long as, and to the extent, the Granting
Lender provides such indemnity or makes such payment, as the case may be; and
(E) an SPFV may, at any time and without paying any processing fee therefor,
assign or participate all or a portion of its interest in any Advances to the
Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of SPFV to support the funding or
maintenance of Advances (provided that the rights of any such assignee or
participant shall be subject to and limited as set forth in this clause (ii) of
Section 13.8(c)). Each of the Borrowers authorize each Lender to disclose to any
prospective assignee or participant, once approved by Company and Agent and to
any assignee under an assignment not required to be approved by Company pursuant
to clauses (x) and (y) of the first proviso of this Section 13.8(c) and to an
SPFV (and on a confidential basis to any Rating Agency, commercial paper dealer
or provider of any surety or guaranty to such SPFV), any and all financial
information in such Lender’s possession concerning such Borrower which has been
delivered to such Lender pursuant to this Agreement; provided that each such
prospective participant shall execute a confidentiality agreement consistent
with the terms of Section 13.13 hereof. Clause (ii), the definition of “Granting
Lender,” and the immediately preceding sentence of this Section 13.8(c) may not
be amended without the prior written consent of each Granting Lender, all or any
part of whose Advances are being funded by an SPFV at the time of any such
amendment; and each party hereto agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPFV, it will not, on the basis of any claim or
matter arising under or in connection with or otherwise relating to this
Agreement, institute against, or join any other person in instituting against
such SPFV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any state or
political subdivision thereof.                  (d) Each assignment by a Lender
of any portion of its rights and/or obligations hereunder and under the other
Loan Documents, other than assignments to such Lender’s Affiliates or to a
Federal Reserve Bank under Section 13.8(c)(ii) hereof, shall be made pursuant to
an Assignment Agreement (“Assignment Agreement”) substantially (as determined by
Agent), in the form attached hereto as Exhibit E

125

--------------------------------------------------------------------------------


  (with appropriate insertions acceptable to Agent) and shall be subject to the
terms and conditions hereof, and to the following restrictions:     (i)      
each partial assignment shall be made as an assignment of a part of all of the
assigning Lender’s rights and obligations hereunder;     (ii) each assignment
shall be in a minimum amount of the lesser of (x) Five Million Dollars
($5,000,000) and (y) the entire remaining amount of assigning Lender’s interest
in the Revolving Credit (and participations in any outstanding Letters of
Credit) and the Term Loan; provided however that, after giving effect to such
assignment, in no event shall the entire remaining amount (if any) of assigning
Lender’s interest in the Revolving Credit (and participations in any outstanding
Letters of Credit) and the Term Loan be less than $5,000,000;     (iii) no
assignment shall be effective unless Agent has received from the assignee (or
from the assigning Lender) an assignment fee of $3,500 for each such assignment.
    In connection with any assignment subject to this Section 13.8(d), each of
the Borrowers and Agent shall be entitled to continue to deal solely and
directly with the assigning Lender in connection with the interest so assigned
until (x) Agent shall have received a notice of assignment duly executed by the
assigning Lender and an Assignment Agreement (with respect thereto) duly
executed by the assigning Lender and each assignee; and (y) the assigning Lender
shall have delivered to Agent the original of each Note, if any, issued to such
Lender, held by the assigning Lender under this Agreement. From and after the
date on which Agent shall notify Company and Lender which has accepted an
assignment subject to this Section 13.8(d) that the foregoing conditions shall
have been satisfied and all consents (if any) required shall have been given,
the assignee thereunder shall be deemed to be a party to this Agreement. To the
extent that rights and obligations hereunder shall have been assigned to such
assignee as provided in such notice of assignment (and Assignment Agreement),
such assignee shall have the rights and obligations of a Lender under this
Agreement and the other Loan Documents (including without limitation the right
to receive fees payable hereunder in respect of the period following such
assignment). In addition, the assigning Lender, to the extent that rights and
obligations hereunder shall have been assigned by it as provided in such notice
of assignment (and Assignment Agreement), but not otherwise, shall relinquish
its rights and be released from its obligations under this Agreement and the
other Loan Documents. Schedule 1.1 to this Agreement shall be deemed to be
amended to reflect the applicable new Percentages of Lenders (including the
assignee Lender), taking into account such assignment.                  (e) Each
Lender agrees that any participation agreement permitted hereunder shall comply
with all applicable laws and shall be subject to the following restrictions
(which shall be set forth in the applicable participation agreement):

126

--------------------------------------------------------------------------------


  (i) such Lender shall remain the holder of its interest in the Indebtedness
hereunder, notwithstanding any such participation;     (ii) except as expressly
set forth in this Section 13.8(e) with respect to rights of setoff and the
benefits of Section 11 hereof, a participant shall have no direct rights or
remedies hereunder;     (iii) such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrowers relating to this
Agreement and the other Loan Documents, including, without limitation, the right
to proceed against any Guarantors, or cause Agent to do so (subject to the terms
and conditions hereof), and the right to approve any amendment, modification or
waiver of any provision of this Agreement without the consent of the
participant, except in the case of participations granted to an Affiliate of
such Lender and except for those matters covered by Section 13.11(a) through (e)
and (h) hereof (provided that a participant may exercise approval rights over
such matters only on an indirect basis, acting through such Lender, and the
Borrowers, Agent and the other Lenders may continue to deal directly with such
Lender in connection with such Lender’s rights and duties hereunder); and    
(iv)       such Lender shall maintain at its principal office a copy of such
participation agreement and a register for the recordation of the names and
addresses of the participants, the Percentages of the Indebtedness (and related
commitments) held by such participants and the principal amount of each type of
Advance to which each such participation agreement relates.     Each of the
Borrowers agrees that each participant shall be deemed to have the right of
setoff under Section 10.4 hereof in respect of its participation interest in
amounts owing under this Agreement and the other Loan Documents to the same
extent as if the Indebtedness were owing directly to it as a Lender under this
Agreement, shall be subject to the pro rata recovery provisions of Section 10.3
hereof and shall be entitled to the benefits of Section 11 hereof. The amount,
terms and conditions of any participation shall be as set forth in the
participation agreement between Issuing Lender and the Person purchasing such
participation, and the Borrowers, Agent and the other Lenders shall not have any
responsibility or obligation with respect thereto, or to any Person to whom any
such participation may be issued. No such participation shall relieve any
issuing Lender of any of its obligations under this Agreement or any of the
other Loan Documents, and all actions hereunder shall be conducted as if no such
participation had been granted.                  (f) Agent shall maintain at its
principal office a copy of each Assignment Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of
Lenders, the Percentages of such Lenders and the principal amount of each type
of Advance owing to each such Lender from time to time. The

127

--------------------------------------------------------------------------------


  entries in the Register shall be conclusive evidence, absent manifest error,
and the Borrowers, Agent, and Lenders may treat each Person whose name is
recorded in the Register as the owner of the Advances recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers or any Lender upon reasonable notice to Agent and a copy of such
information shall be provided to any such party on their prior written request.
Agent shall give prompt written notice to Company of the making of any entry in
the Register or any change in such entry.                  (g) Nothing in this
Agreement, or the other Loan Documents, expressed or implied, is intended to or
shall confer on any Person other than the respective parties hereto and thereto
and their successors and assignees and participants permitted hereunder and
thereunder any benefit or any legal or equitable right, remedy or other claim
under this Agreement, or the other Loan Documents.

     13.9 Indulgence. No delay or failure of Agent and Lenders in exercising any
right, power or privilege hereunder shall affect such right, power or privilege
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof, or the exercise of any other right, power or privilege. The
rights of Agent and Lenders hereunder are cumulative and are not exclusive of
any rights or remedies which Agent and Lenders would otherwise have.

     13.10 Counterparts. This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.

     13.11 Amendment and Waiver. Except as otherwise specified herein, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, nor any consent to any departure by any Credit Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Agent and the Required Lenders (or by the Agent at the written request of the
Required Lenders) or, if this Agreement expressly so requires with respect to
the subject matter thereof, by all Lenders (and, with respect to any amendments
to this Agreement or the other Loan Documents, by any Credit Party or the
Guarantors that are signatories thereto), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by the Lender or Lenders affected thereby, do any
of the following: (a) increase the stated amount of such Lender’s commitment
hereunder, (b) reduce the principal of, or interest on, any outstanding
Indebtedness or any Fees or other amounts payable hereunder, (c) postpone any
date fixed for any payment of principal of, or interest on, any outstanding
Indebtedness or any Fees or other amounts payable hereunder, (d) except as
expressly permitted hereunder or under the Collateral Documents, release all or
substantially all of the Collateral (provided that neither Agent nor any Lender
shall be prohibited thereby from proposing or participating in a consensual or
nonconsensual debtor-in-possession or similar financing), or release any
material guaranty provided by any Person in favor of Agent and the Lenders,
provided however that Agent shall be entitled, without notice to or any further
action or consent of the Lenders, to release any Collateral which any Credit
Party is permitted to sell, assign or otherwise transfer in compliance with this
Agreement or the other Loan Documents or release any guaranty to the extent
expressly permitted in this Agreement or any of the other Loan

128

--------------------------------------------------------------------------------

Documents (whether in connection with the sale, transfer or other disposition of
the applicable Guarantor or otherwise), (e) terminate or modify any indemnity
provided to the Lenders hereunder or under the other Loan Documents, except as
shall be otherwise expressly provided in this Agreement or any other Loan
Document, or (f) change the definitions of “Revolving Credit Percentage”, “Term
Loan Percentage”, “Weighted Percentage”, “Interest Periods”, “Required Lenders”,
“Required Revolving Credit Lenders”, “Required Term Loan Lenders”, “Alternative
Currencies”, “Permitted Borrower”, Sections 10.2 or 10.3 hereof or this Section
13.11.

     Notwithstanding the foregoing,

           (i) The Revolving Credit Maturity Date may be postponed or extended
only with the consent of all of the Revolving Credit Lenders;   (ii) The Term
Loan Maturity Date may be postponed or extended only with the consent of all the
Term Loan Lenders;   (iii)       No amendment, waiver or consent shall, unless
in a writing signed by the Swing Line Lender, do any of the following: (x)
reduce the principal of, or interest on, the Swing Line Note or (y) postpone any
date fixed for any payment of principal of, or interest on, the Swing Line Note;
  (iv) No amendment, waiver or consent shall, unless in a writing signed by
Issuing Lender affect the rights or duties of Issuing Lender under this
Agreement or any of the other Loan Documents;   (v) No amendment, waiver, or
consent shall, unless in a writing signed by the Agent affect the rights or
duties of the Agent under this Agreement or any other Loan Document; and   (vi)
Any amendment or waiver of or consent to any variation from the mandatory
prepayment provisions in Section 4.9 of the Agreement may be made with the
consent of the Required Term Loan Lenders.

     All references in this Agreement to “Lenders” or “the Lenders” shall refer
to all Lenders, unless expressly stated to refer to Required Lenders (or the
like).

     The Agent shall, upon the written request of the Borrower, execute and
deliver to the Credit Parties such documents as may be necessary to evidence (1)
the release of any Lien granted to or held by the Agent upon any Collateral: (a)
upon termination of the Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (b) which constitutes property (including, without limitation, Equity
Interests in any Person) sold or to be sold or disposed of as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction and including the property of any Subsidiary that is disposed of
as permitted hereby) permitted in accordance with the terms of this Agreement;
(c) which constitutes property in which a Credit Party owned no interest at the
time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Required Lenders, or all the Lenders,

129

--------------------------------------------------------------------------------

as the case may be, as provided in this Section 13.11; or (2) the release of any
Person from its obligations under the Loan Documents (including without
limitation the Guaranties) if all of the Equity Interests of such Person that
were held by a Credit Party are sold or otherwise transferred to any transferee
other than Borrower or a Subsidiary of Borrower as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction)
permitted in accordance with the terms of this Agreement; provided that Agent
shall not be required to execute any such release or subordination agreement
under clauses (1) or (2) above on terms which, in the Agent’s opinion, would
expose the Agent to liability or create any obligation of the Agent or any
Lender or entail any consequence other than the release of such Liens without
recourse or warranty and such release shall not in any manner discharge, affect
or impair the Indebtedness or any Liens upon any Collateral retained by any
Credit Party, including (without limitation) the proceeds of the sale or other
disposition, all of which shall constitute and remain part of the Collateral.

     13.12 Taxes and Fees. Should any tax (other than a tax based upon the net
income of any Lender or Agent by any jurisdiction where a Lender or Agent is
located), recording or filing fee become payable in respect of the execution
and/or delivery of this Agreement or any of the other Loan Documents or any
amendment, modification or supplement hereof or thereof, each of the Borrowers
agree to pay the same together with any interest or penalties thereon and agree
to hold Agent and Lenders harmless with respect thereto.

     13.13 Confidentiality. Each Lender agrees that without the prior consent of
Company, it will not disclose (other than to its employees or to employees of
any of its Affiliates, to another Lender or to any of their respective auditors
or counsel who have agreed or are otherwise bound to maintain the
confidentiality of such information in accordance with this Section 13.13) any
information with respect to Company or any of its Subsidiaries or any of the
Permitted Borrowers which is furnished pursuant to the terms and conditions of
this Agreement or any of the other Loan Documents or which is designated (in
writing) by any of the Borrowers to be confidential; provided that any Lender
may disclose any such information (a) as has become generally available to the
public or has been lawfully obtained by such Lender from any third party under
no duty of confidentiality to such Borrower known to such Lender after
reasonable inquiry, (b) as may be required in any report, statement or testimony
submitted to, or in respect of any inquiry by, any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender,
including the Board of Governors of the Federal Reserve System of the United
States, the Office of the Comptroller of the Currency, or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (c) as may be required in respect of any summons
or subpoena or in connection with any litigation, (d) in order to comply with
any law, order, regulation or ruling applicable to such Lender, and (e) to any
permitted transferee or assignee or to any approved participant of, or with
respect to, an interest in this Agreement and the other Loan Documents, as
aforesaid.

     13.14 Withholding Taxes. If any Lender is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code, such
Lender shall promptly (but in any event prior to the initial payment of interest
hereunder or prior to its accepting any assignment under this Agreement) deliver
to Agent (and Agent will exercise good faith diligent efforts to promptly
deliver the same to Company) two executed copies of (i) Internal Revenue Service
Form W-8 BEN or applicable successor form specifying the applicable tax treaty

130

--------------------------------------------------------------------------------

between the United States and the jurisdiction of such Lender’s domicile which
provides for the exemption from withholding on interest payments to such Lender,
(ii) Internal Revenue Service Form W-8 ECI or applicable successor form
evidencing that the income to be received by such Lender hereunder is
effectively connected with the conduct of a trade or business in the United
States or (iii) other evidence satisfactory to Agent that such Lender is exempt
from United States income tax withholding with respect to such income; provided,
however, that such Lender shall not be required to deliver to Agent the
aforesaid forms or other evidence with respect to (i) Advances to any Foreign
Subsidiary which is or becomes a Permitted Borrower hereunder or (ii) with
respect to Advances to Company or any Domestic Subsidiary which is or becomes a
Permitted Borrower hereunder, if such Lender has assigned its interest in the
Revolving Credit (including any outstanding Advances thereunder and
participations in Letters of Credit issued hereunder) and the Term Loan and any
Notes issued to it by Company, or any Domestic Subsidiary (if any) which is or
subsequently becomes a Permitted Borrower hereunder, to an Affiliate which is
incorporated under the laws of the United States or a state thereof, and so
notifies Agent. Such Lender shall amend or supplement any such form or evidence
as required to insure that it is accurate, complete and non-misleading at all
times. Promptly upon notice from Agent of any determination by the Internal
Revenue Service that any payments previously made to such Lender hereunder were
subject to United States income tax withholding when made, such Lender shall pay
to Agent the excess of the aggregate amount required to be withheld from such
payments over the aggregate amount actually withheld by Agent. In addition, from
time to time upon the reasonable request and at the sole expense of the
Borrowers, each Lender and Agent shall (to the extent it is able to do so based
upon applicable facts and circumstances), complete and provide the Borrowers
with such forms, certificates or other documents as may be reasonably necessary
to allow the Borrowers to make any payment under this Agreement or the other
Loan Documents without any withholding for or on the account of any tax under
Section 10.1(d) hereof (or with such withholding at a reduced rate), provided
that the execution and delivery of such forms, certificates or other documents
does not adversely affect or otherwise restrict the right and benefits
(including without limitation economic benefits) available to such of Lender or
Agent, as the case may be, under this Agreement or any of the other Loan
Documents, or under or in connection with any transactions not related to the
transactions contemplated hereby.

     13.15 ERISA Restrictions. To the extent any Advance hereunder is funded by
or on behalf of an insurance company, bank, or other Person deemed to hold
assets of any employee benefit plan subject to ERISA or other plan as defined in
and subject to the prohibited transaction provisions of Section 4975 of the
Internal Revenue Code pursuant to applicable Department of Labor regulations
(the “Plan Asset Regulations”), or any such plan acting on its own behalf, such
insurance company, bank, entity or plan warrants and represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such insurance company, bank, entity or plan
to fund the Advance(s) hereunder:

      (a)       the Source consists of plan assets subject to the discretionary
authority or control of an in-house asset manager (“INHAM”) as such term is
defined in Section IV(a) of Prohibited Transaction Class Exemption 96-23 (issued
April 10, 1996) (“PTCE 96-23”), and the funding of the Advance(s) hereunder is
exempt under the provisions of PTCE 96-23; or

131

--------------------------------------------------------------------------------


      (b) the Source is an “insurance company general account” as such term is
defined in Section V(e) of Prohibited Transaction Class Exemption 95-60 (issued
July 12, 1995) (“PTCE 95-60”), and the funding of the Advance(s) hereunder is
exempt under the provisions of PTCE 95-60; or            (c) the Source is
either (x) an insurance company pooled separate account, within the meaning of
Prohibited Transaction Class Exemption 90-1 (issued January 29, 1990) (“PTCE
90-1”) or (y) a bank collective investment fund, within the meaning of
Prohibited Transaction Class Exemption 91-38 (issued July 12, 1991) (“PTCE
91-38”) and, except as such insurance company or bank has disclosed to Company
in writing pursuant to this paragraph (ii), no plan or group of plans maintained
by the same employer or employee organization, beneficially owns more than 10%
of all assets allocated to such pooled separate account or collective investment
fund; and, in either such case, all records necessary to establish the
availability of each exemption by reason thereof will be maintained and made
available as required by the terms of such exemption; or   (d) the Source is an
“investment fund” (within the meaning of Part V of Prohibited Transaction Class
Exemption 84-14 (issued March 13, 1984) (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” (“QPAM”) within the meaning of Part V of
the QPAM exemption) which has been identified pursuant to this paragraph (iii),
such that the funding of the Advance(s) by or on behalf of such investment fund
is exempt from the application of the prohibited transaction rules of ERISA and
Section 4975 of the Internal Revenue Code, provided that no party to the
transactions described in this Agreement and no affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such party has, or at any time during
the immediately preceding year exercised, the authority to appoint or terminate
the identified QPAM as manager of the assets of any employee benefit plan that
has an interest in such investment fund (which plans have been identified
pursuant to this paragraph (iii)) or to negotiate the terms of said QPAM’s
management agreement on behalf of any such identified plan; or   (e) the Source
is a “governmental plan” as defined in Title 1, Section 3(32) of ERISA; or   (f)
the Source is one or more “employee benefit plans” (or other plan as defined in
and subject to Section 4975 of the Internal Revenue Code) or a separate account,
trust fund, or other entity comprised of one or more such plans (determined
after giving effect to the Plan Asset Regulations) each of which has been
identified to Company in writing pursuant to this paragraph (v); or   (g) the
Source does not include assets of any employee benefit plan or other plan, other
than a plan exempt from coverage under ERISA and from the prohibited
transactions of Section 4975 of the Internal Revenue Code.

132

--------------------------------------------------------------------------------

     13.16 Restatement Date. This Agreement shall become effective upon the
Restatement Date, and shall remain effective until the Indebtedness has been
repaid and discharged in full and no commitment to extend any credit hereunder
remains outstanding. Those Permitted Borrowers not signatories to this Agreement
on the Restatement Date shall become obligated hereunder (and shall be deemed
parties to this Agreement) upon the execution and delivery, according to the
terms and conditions set forth in Section 2.1 hereof, of a Permitted Borrower
Addendum.

     13.17 Severability. In case any one or more of the obligations of any of
the Borrowers under this Agreement, or any of the other Loan Documents shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of such Borrower shall not in
any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of or such Borrower under this Agreement or
any of the other Loan Documents in any other jurisdiction.

     13.18 Table of Contents and Headings; Construction of Certain Provisions.
The table of contents and the headings of the various subdivisions hereof are
for convenience of reference only and shall in no way modify or affect any of
the terms or provisions hereof. If any provision of this Agreement or any of the
other Loan Documents refers to any action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.

     13.19 Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or such condition exists.

     13.20 Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, representations and warranties of the Borrowers or any other Person
party to any of the Loan Documents made herein or in any of the other Loan
Documents or in any certificate, report, financial statement or other document
furnished by or on behalf of Company or any such Person in connection with this
Agreement or any of the other Loan Documents shall be deemed to have been relied
upon by Lenders, notwithstanding any investigation heretofore or hereafter made
by any Lender or on such Lender’s behalf, and those covenants and agreements of
the Borrowers set forth in Section 11.8 hereof (together with any other
indemnities of the Borrowers contained elsewhere in this Agreement or in any of
the other Loan Documents and of Lenders set forth in Sections 12.1, 12.12 and
13.13 hereof shall, notwithstanding anything to the contrary contained in this
Agreement, survive the repayment in full of the Indebtedness and the termination
of any commitments to make Advances hereunder.

     13.21 WAIVER OF JURY TRIAL. LENDERS, AGENT AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
RELATED INSTRUMENT OR

133

--------------------------------------------------------------------------------

AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTION OF
ANY OF THEM. NEITHER LENDERS, AGENT NOR THE BORROWERS SHALL SEEK TO CONSOLIDATE,
BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN
WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY LENDERS AND AGENT OR THE BORROWERS EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.

     13.22 Complete Agreement; Amendment and Restatements. This Agreement, the
Notes (if issued), any Requests for Advance or Letters of Credit or any Term
Loan Rate Requests hereunder, the other Loan Documents and any agreements,
certificates, or other documents given to secure the Indebtedness, contain the
entire agreement of the parties hereto, and none of the parties hereto shall be
bound by anything not expressed in writing. This Agreement constitutes an
amendment and restatement of the Prior Credit Agreement, which Prior Credit
Agreement is fully superseded and amended and restated in its entirety hereby;
provided, however, that the Indebtedness governed by the Prior Credit Agreement
shall remain outstanding and in full force and effect and provided further that
this Agreement does not constitute a novation of such Indebtedness.

     13.23 Patriot Act Notice.

     Pursuant to Section 326 of USA Patriot Act, Agent and Lenders hereby notify
the Borrowers that if they or any of their Subsidiaries open an account,
including any loan, deposit account, treasury management account, or other
extension of credit with Agent or any Lender, Agent or the applicable Lender
will request the applicable Person’s name, tax identification number, business
address and other information necessary to identify such Person (and may request
such Person’s organizational documents or other identifying documents) to the
extent necessary for Agent and the applicable Lender to comply with the USA
Patriot Act.

     13.24 Advertisements.

     Agent and Lenders may disclose the names of the Borrowers and the existence
of the Indebtedness in general advertisements and trade publications, subject to
the confidentiality provisions contained in Section 13.13 hereof and any
confidentiality provisions contained in the other Loan Documents.

     13.25 Electronic Transmissions.

      (a)        Each of the Agent, the Borrowers, on their own behalf and on
behalf of their respective Subsidiaries, the Lenders, and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. Each Borrower,
on its own behalf and on behalf of their respective Subsidiaries hereby
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks

134

--------------------------------------------------------------------------------


  associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.                    (b) All uses of
an E-System shall be governed by and subject to, in addition to Section 13.6 and
this Section 13.25, separate terms and conditions posted or referenced in such
E-System and related contractual obligations executed by the Agent, any Borrower
and its any of its Subsidiaries and the Lenders in connection with the use of
such E-System.   (c) All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of the Agent or any of its Affiliates
warrants the accuracy, adequacy or completeness of any E-Systems or Electronic
Transmission, and each disclaims all liability for errors or omissions therein.
No warranty of any kind is made by the Agent or any of its Affiliates in
connection with any E Systems or Electronic Transmission, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. The Agent, the
Borrowers on their own behalf and on behalf of their respective Subsidiaries and
the Lenders agree that the Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

135

--------------------------------------------------------------------------------

     WITNESS the due execution hereof as of the day and year first above
written.

COMPANY:

VISHAY INTERTECHNOLOGY, INC.

By:            /s/ Steven Klausner    Its: Vice President and Treasurer  63
Lancaster Avenue  Malvern, Pennsylvania 19355      PERMITTED BORROWERS:   
SILICONIX INCORPORATED      By:           /s/ William M. Clancy      Its:
Secretary 


--------------------------------------------------------------------------------


AGENT:    COMERICA BANK, as Agent and as  Lender, Swing Line Lender and Issuing 
Lender      By:            /s/      Its: Vice President  One Detroit Center  500
Woodward Avenue  Detroit, Michigan 48226  Attention: Corporate Finance 


2

--------------------------------------------------------------------------------


BANK OF AMERICA N.A., as  Co-Syndication Agent and Lender      By:           
/s/    Its:   


3

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as  Co-Syndication Agent and Lender      By: 
          /s/    Its:   


4

--------------------------------------------------------------------------------


WACHOVIA BANK NATIONAL  ASSOCIATION      By:            /s/    Its:   


5

--------------------------------------------------------------------------------


BANK LEUMI U.S.A.      By:            /s/    Its:   


6

--------------------------------------------------------------------------------


BANK OF TOKYO-MITSUBISHI  UFJ TRUST COMPANY      By:            /s/    Its:   


7

--------------------------------------------------------------------------------


HSBC BANK USA, NATIONAL  ASSOCIATION, as Co-Documentation  Agent and Lender     
By:            /s/     Its:  


8

--------------------------------------------------------------------------------


BANK HAPOALIM B.M.      By:            /s/    Its:   


9

--------------------------------------------------------------------------------


PNC BANK, NATIONAL  ASSOCIATION      By:            /s/      Its:   


10

--------------------------------------------------------------------------------


INTESA SANPAOLO S.P.A.      By:            /s/      Its:   


11

--------------------------------------------------------------------------------


TD BANK, N.A.      By:            /s/      Its:   


12

--------------------------------------------------------------------------------